Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 1 of 127




                  EXHIBIT A


                          Complaint




                 EXHIBIT A
t         Case
           I   2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 2 of 127
          STEPHEN R SISOLAK                                                           TERRY REYNOLDS
                                           STATE OF NEVADA
               Coivmor                                                                    Director



                                                                                   HARBARA D. RICHARDSON
                                                                                        Commissioner



                               DEPARTMENT OF BUSINESS AND INDUSTRY
                                      DIVISION OF INSURANCE
                                      1818 Hnst College Pnrkwny, Suirc 103
                                          Carson City, Nexoida 89706
                                      (775)687-0700 . Fax (775) 687-0787
                                               Website: doi.nv.gov
                                           E-innil: insinfo@doi.nv.gov

    June 23,2020                                                                   VIA CERTIFIED MAIL
                                                                             NO. 7019 1120 0000 7069 7800

    Starr Surplus Lines Insurance Company
    The Corporation Trust Company of Nevada
    701 S. Carson St., Ste. 200
    Carson City, NV 89701-5239

    RE:     JOB Vegas Retail Lessee, LLC vs. Starr Surplus Lines Insurance Company
            District Court, Clark County, Nevada
            Case No. A-20-816628-B, Dept. 13

    Dear Sir or Madam:

           Please find enclosed the following documents: Summons and Complaint and Demand for
    Jury Trial. These documents have been served upon the Commissioner of Insurance as your
    attorney for service of process on June 18,2020.
            The appropriate action should be taken immediately, as you may have only 30 days from
    the date of this service to respond.
            If you have any questions regarding this service, please advise.

                                                   Sincerely,

                                                   BARBARA D. RICHARDSON
                                                   Commissioner of Insurance

                                          By:      /s/Susan Bell________
                                                   Service of Process Clerk

    Enclosures

    c:      Don Springmeyer, Esq.
»,            Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 3 of 127



          1                                            PROOF OF SERVICE
      2                 I hereby declare that on this day I served a copy of the Summons and Complaint and
      3         Demand for Jury Trial upon the following defendant in the within matter, by shipping a copy
      4         thereof, via certified mail, return receipt requested, to:
      5                         Starr Surplus Lines Insurance Company
                                The Corporation Trust Company of Nevada
      6                         701 S. Carson St., Ste. 200
                                Carson City, NV 89701-5239
      7                         CERTIFIED MAIL NO. 7019 1120 0000 7069 7800
      8                I declare, under penalty of perjuiy, that the foregoing is true and correct.
      9                DATED this 23rd day of June 2020.
     10
     11                                                                   /s/Susan Bell
                                                                          Employee of the State of Nevada
     12                                                                   Department of Business and Industry
                                                                          Division of Insurance
     13
     14
     15         RE:    JOB Vegas Retail Lessee, LLC vs. Starr Surplus Lines Insurance Company
                       District Court, Clark County, Nevada
     16                Case No. A-20-816628-B, Dept. 13
     17
     18                                                                  m.
     19
                                                                        Date: ^           By:_£..
     20

     21
     22

     23

     24

     25
     26
     27

     28

                                                                  -1-
                              ;
      Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 4 of 127
       ' STEPHEN F. SISOLAK
              Cinvrnor
                                            STATE OF NEVADA                           TEimv REYNOLDS
                                                                                          Dirvetor



                                                                                  IVARHARA D. RICHARDSON
                                                                                        Cimtmissionvr



                                  DEPARTMENT OF BUSINESS AND INDUSTRY
                                       DIVISION OF INSURANCE
                                       1818 Easr College Parkway, Suite 103
                                             Carson City, NV 89706
                                        (775) 687-0700 • Fax (7) 687-0787
                                               Website: doi.nv.gov
                                           E-mail: insinfo@doi.nv.gov

 June 23,2020

 Don Springmeyer, Esq.
 Wolf Riflcin Shapiro Schulman & Rabkin LLP
 3556 E. Russell Rd., FI. 2
 Las Vegas, NV 89120
 RE:

          Case No. A-20-816628-B, Dept. 13
 Dear Mr. Springmeyer:

                                        (“Division”) received service of process documents reeardinu
                                                      with payment for fees in the amount of MO 00^
 ^^“fonowi^:*”'”^                                                 Company today’s date and enclos^

         1.
                                                                          Lines Insurance Company dated
         2.      A certified copy of the Proof of Service dated June 23,2020.



If you have any questions regarding this service, please so advise.

                                                           Sincerely,
                                                           BARBAI^ D. RICHARDSON
                                                           Commissioner of Insurance
                                                  By:     /s/Susan Bell
                                                           Service of Process Clerk
Enclosures
cc:     Starr Surplus Lines Insurance Company


 Payor Ace Executive Services LLC, check #W333, invoice #846461.
     Case 2:20-cv-01366-KJD-BNW 6/16/2020
                                  Document    1-1
                                          10:48 AM Filed 07/23/20 Page 5 of 127




 1 SUIMM
   Don Springmeyer, Esq. (NSB No. 1021)
 2 Bradley Schrager, Esq. ^SB No. 10217)
   Royi Moas, Esq. (NSB No. 10686)
 3 WOLF, RIFKIN, SHAPIRO,
 4 SCHULMAN & RABKIN, LLP
   3556 E. Russell Road, 2nd Floor
 5 Las Vegas, Nevada 89120
                                                         ini                         c/
   Telephone: (702) 341-5200                                   JUN 1 8 2020
 6 Facsimile: (702) 341-5300
                                                          DlVISICftJ C'.- i.'iL J:;AtXE
   dspringmeyer@wrslawyers.com                               STATE C? NEiAOA
 7 bschrager@wrslawycrs.com
 8 rmoas@wrslawycrs.com
 9 Robin L. Cohen, Esq. (pro hac vice to he submitted)
   Marc T. Ladd, Esq. {pro hac vice to he submitted)
10 MCKOOL SMITH, P.C.
   One Manhattan West
11 395 9th Avenue, 50th Floor
   New York, New York 10001
12
   Tel: (212) 402-9400
13 Fax: (212) 402-9444
   rcohen@mckoolsmith.com
14 mladd@mckoolsmith.com
15 Attorneys for Plaintiff
   JOB Vegas Retail Lessee, LLC
16
                                          DISTRICT COURT
17
                                       CLARK COUNTY, NEVADA
18
      JOB VEGAS RETAIL LESSEE, LLC,                      Case No.: A-20-816628-B
19
                          Plaintiff,                     Dept. No.: XIII
20
      V,
21
                                                         SUMMONS-CIVIL
   STARR SURPLUS LINES INSURANCE
22 COMPANY,
23                          Defendant.
24
   NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
25 WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 21 DAYS. READ
   THE INFORMATION BELOW.
26
      ///
27
      ///
28


                                               SUMMONS
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 6 of 127




 1 TO THE DEFENDANT:
 2          STARR SURPLUS LINES INSURANCE COMPANY
 3          A civil Complaint has been filed by the Plaintiff against you for the relief set forth in the
 4 Complaint.
 5          1.      If you intend to defend this lawsuit, within 21 days after this Summons is served on
 6 you exclusive of the day of service, you must do the following:
 7                  a.     File with the Clerk of this Court, whose address is shown below, a formal
 8 written response to the Complaint in accordance with the rules of the Court.
 9                  b.     Serve a copy of your response upon the attorney whose name and address is
10 shown below.
11          2.      Unless you respond, your default will be entered upon application of the Plaintiff
12 and this Court may enter a judgment against you for the relief demanded in the Complaint, which
13 could result in the taking of money or property or other i*elief requested in the Conqilaint.
14          3.      If you intend to sec the advice of an attorney in this matter, you should do so
15 promptly so that your response may be filed on time.
16          4.      The State of Nevada, its political subdivisions, agencies, officers, employees, board
17 members, commission members and legislators each have 45 days after service of this Summons
18 within which to file an Answer or other responsive pleading to the Complaint.
19        Issued at direction of:                          Steven D. Grierson,
20        WOLF, RIFKIN, SHAPIRO,
          SCHULMAN & RABKIN, LLP
21
22 By:                                              By:
                                                                                         -^16/2020
          /s/ Don Springfneyer, Esq.
23       DON SPRINGMEYER, ESQ.                            DepufeClSrk«
         Nevada State Bar No. 1021
24       Attorneys for Plaintiff
25                                                        Las Vegas, Nevada 89155
                                                           Demond Palmer
26
27
28


                                                   SUMMONS
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 7 of 127
                                                                              Electronically Filed
                                                                              6/16/202010:38 AM
                                                                              Steven D. Grierson

                                                                                                     ibM
 1   COMPB
     Don Springmeyer, Esq, (NSB No. 1021)
 2   Bradley Schrager, Esq. ^SB No. 10217)
 3
     Royi Moas, Esq. (NSB No. 10686)
     WOLF, RIFKIN, SHAPIRO,                                             CASE NO: A-20-816628-B
 4   SCHULMAN & RABKIN, LLP                                                      Department 13
     3SS6 E. Russell Road, 2nd Floor
 5   Las Vegas, Nevada 89120
     Telephone: (702) 341-5200
 6   Facsimile: (702)341-5300                               R i©iiW            ti   fi^

 7   dspringmeyer@wrslawyers.com
     bschrager@wrslawyers.com                                     4UN 18 2020
 8   rmoas@wrslawyers.com
                                                              0IVISiQI4 OF INSURANCE
                                                                 STATE OF NEVADA
 9   Robin L. Cohen, Esq. (pro hoc vice to he submitted)
     Marc T. Ladd, Esq. (pro hac vice to be submitted)
10   MCKOOL SMITH, P.C.
     One Manhattan West
11
     395 9th Avenue, 50th Floor
12   New York, New York 10001
     Tel: (212) 402-9400
13   Fax: (212) 402-9444
     rcohen@mckoolsmith.com
14   mladd@mckoolsmith.com
15   Attorneysfor Plaintiff
16   JGB Vegas Retail Lessee, LLC

17                                         DISTRICT COURT

18                                      CLARK COUNTY, NEVADA

19   JGB VEGAS RETAIL LESSEE, LLC,                         Case No.
                                                           Dept. No.
20                         Plaintiff,
                                                           COMPLAINT AND DEMAND FOR
21          V.                                             JURY TRIAL

22   STARR SURPLUS LINES INSURANCE                         Exempt from Arbitration:
     COMPANY,                                              Business Court Matter
23                                                         Declaratory Relief Sought and Amount
                           Defendant.                      in Controversy Greater Than $50,000
24
                                                           Business Court Requested:
25                                                         EDCR 1.61 - Business Tort
26                                                         Claim/Enhanced Case Management

27

28

                                                      1
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 8 of 127




 1           Plaintiff JGB Vegas Retail Lessee, LLC (“JGB” or “Plaintiff’), by and through its
 2   undersigned attorneys, as and for its Complaint against Starr Surplus Lines Insurance Company
 3   (“Starr” or “Defendant”), alleges as follows:
 4                                             INTRODUCTION
 5           1.     This action for breach of contract, declaratory relief, violations of the Nevada Unfair
 6   Claims Practices Act (NRS 6S6A.310), and breach of the covenant of good faith and fair dealing
 7   arises out of Starr’s refusal to provide insurance coverage under an “all risk” policy for JGB’s
 8   significant business losses arising out of the novel coronavinis outbreak and ongoing COVID-19
 9   pandemic.
10          2.      JGB operates and owns commercial real estate in Las Vegas, Nevada. Specifically,
11   JGB owns the Grand Bazaar Shops (“Grand Bazaar Shops”), a large, open-air mall with over thirty-
12   five restaurants and shops, located on the Strip at the entrance of Bally’s Hotel & Casino Las Vegas.
13   These shops include local breweries such as Sin City Brewing Co. and national retailers such as
14   Sunglass Hut and Havaianas. With its proximity to some of Las Vegas’s most iconic entertainment
15   venues and casinos, the Grand Bazaar Shops attract thousands of visitors each day.
16          3.      The very qualities that make the Grand Bazaar Shops a prime shopping destination in
17   Las Vegas made it particularly vulnerable to the novel coronavinis. On March 20, 2020, with
18   confirmed cases of COVID-19 already present in numerous locations along the Strip and throughout
19   Las Vegas, Nevada Governor Steve Sisolak signed a statewide stay-at-home order (the “Order”) to
20   stem the spread of the pandemic. The Order directed all non-essential businesses and operations to
21   cease, and for would-be customers of those businesses to stay home. Governor Sisolak subsequently
22   explained that these drastic measures were needed in Nevada because of the unique characteristics of
23   the novel coronavinis and, of particular relevance here, its “ability to survive on surfaces for
24   indeterminate periods of time render[ing] some property unusable.”
25          4.      The Order, which has since been renewed on several instances since its issuance, has
26   devastated JGB’s business. Overnight, the Grand Bazaar Shops went from a busy, bustling
27   destination for shopping and entertainment to a virtual ghost-town.
28

                                                        2
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 9 of 127




 1          5.      With a few exceptions, all of the JGB’s tenants have had to close shop as their spaces
 2   became unusable. The few tenants that were able to continue operations—restaurants that were
 3   deemed essential businesses under the Order—saw their business volume decimated and limited to
 4   delivery and take-out. Tenants and their customers alike have had their access to these properties
 5   prohibited. And, as such, as these tenants’ businesses suffered, so too did JGB’s ability to collect
 6   rent and percentage rent owed by these tenants.
 7          6.      However, like many prudent business owners, JGB had the foresight to purchase
 8   insurance for “business interruption” that covers the very risk to its business that materialized in the
 9   aftermath of the pandemic. More specifically, in exchange for a substantial premium, JGB
10   purchased commercial property insurance from Starr that covers “all risks,” policy no.
11   SLSTPTYl 1245819 (the “Policy,” attached hereto as Exhibit AV The Policy provides up to
12   $33,604,400 in coverage for property damage as well various business interruption losses JGB could
13   experience. Among other things, the Policy provides coverage for:
14      • Loss directly resulting from the interruption of JGB’s normal business operations;
15      • Loss caused by restriction of access to property, including specifically if caused by an order
16          issued by a civil authority;
17      • Loss resulting from the untenantability of JGB’s premises; and
18      • Extra expenses incurred to continue business as nearly normal as practicable.
19          7.      JGB has experienced losses that fall within the Policy’s coverage as the presence of
20   the coronavirus and the resulting COVrD-19 disease have caused direct physical loss and/or damage
21   to JGB’s property covered by the Policy. Since the issuance of the Order, many tenants, subtenants,
22   and licensees at JGB’s Grand Bazaar Shops have not paid rent to JGB since each has had its
23   operations separately limited and businesses shuttered.
24          8.      Based on the information available to it and discussions to date with its tenants, JGB
25   expects to suffer millions of dollars in losses from unpaid rent and significant decreases in
26   percentage rents, as well as other loss and expenses in connection with the coronavirus outbreak.
27   These losses are expected to continue for the indefinite future given that, even once the Order is
28   lifted, a return to normalcy will take many months if not years.

                                                        1
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 10 of 127




 1           9.      Relying on its “all risk” insurance, JGB promptly notified Starr, provided extensive
 2   documentation of its covered damages and losses, and made a claim for coverage under the Policy.
 3   However, in this time of crisis. Starr rebuffed JGB’s claim. On May 26,2020, through its adjuster,
 4   Sedgwick Claims Management Services, Inc. (“Sedgwick”), Starr stated that it “ha[d] serious
 5   concerns as to whether there is any coverage under the Policy” for any and all of JGB’s losses.
 6   Moreover, Stair took the position there was no evidence that an order of civil authority was issued
 7   because of alleged “loss or damage to property,” or that any order prohibited access to JGB’s insured
 8   property, despite the fact that Starr was aware that the Order explicitly did both things. Instead of
 9   providing the much needed financial assistance JGB is owed under the Policy, Starr’s actions have
10   further imperiled JGB and may well compound JGB’s injury as there is no flow of funds to pay for
11   emergency and general maintenance of the Grand Bazaar Shops.
12           10.     Starr’s response amounts to an unreasonable denial of JGB’s claim, and Starr has
13   refused to pay any amounts to JGB to date. Thus, JGB brings this action for breach of contract and
14   declaratory judgment that it is entitled to the fiill amount of all risks coverage for its losses, and for
15   violations ofNRS 686A.310 and breach of the covenant of good foith and fair dealing due to Starr’s
16   knowing or reckless obfuscation of JGB’s covered claim without a reasonable basis.
17                                                THE PARTIES
18           11.    Plaintiff JGB is a limited liability company organized under the laws ofDelawarc,
19   with its principal place of business in Las Vegas, Nevada.
20           12.    Upon information and belief. Defendant Starr is a corporation organized under the
21   laws of Texas with its principal place of business New York, New York.
22                                       JURISDICTION AND VENUE
23           13.    This Court has jurisdiction over this action pursuant to NRS 14.065 and NRS
24   4.370(1). Starr regularly transacts business in Nevada and agreed under the Policy that Starr, “at the
25   request of the Insured [JGB], will submit to the jurisdiction of a court of competent jurisdiction
26   within the United States,” and the matter in controversy exceeds $15,000, exclusive of attorney’s
27   fees, interest, and costs. Ex. A, Endorsement 27. Additionally, Starr has designated the Nevada
28

                                                          A
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 11 of 127




 1   Commissioner of Insurance “as its true and lawful attorney upon whom may be served any lawful
 2   process of any action, suit, or proceeding instituted by or on behalf of the Insured[.]” Id.
 3           14.    Venue is also proper under NRS 13.010 and 13.040 because the JGB’s principal place
 4   of business is within this judicial district and the Grand Bazaar Shops are in this judicial district.
 5   Starr also regularly transacts business in Nevada and agreed under the Policy that Starr, “at the
 6   request of the Insured [JGB], will submit to the jurisdiction of a court of competent jurisdiction
 7   within the United States.” Ex. A, Endorsement 27.
 8                                        FACTUAL ALLEGATIONS
 9   1.     The Coronavinis Outbreak
10           15.    From the first reported case in the United States in January 2020 to the present, the
11   impact of the coronavinis and resulting COVlD-19 disease has been staggering on life and property.
12   And, specifically, the impact on businesses whose livelihood depends on tourism and foot-traffic,
13   such as JGB, has been particularly acute.
14           16.    As of February 26,2020, the Centers for Disease Control and Prevention (“CDC”)
15   warned that community transmission of the disease existed in the United States. The coronavinis
16   was spreading with no ability to trace the origins of new infections.' Moreover, the nature of the
17   novel coronavinis that causes COVID-19 has made its containment particularly challenging.
18   Numerous scientific studies and articles have identified that the virus spreads when droplets from an
19   infected person land on objects and sur&ccs and then, after contact with the infected objects and
20   sur&ces, other individuals touch their eyes, nose, or mouth.
21           17.    An experiment commissioned in Japan underscores just how easy it is to spread the
22   virus.^ The experiment involved 10 individuals, one whom played the infected person. Fluorescent
23   paint was applied to that person’s palms to replicate what might happen after a sneeze was covered
24
     1
25    CDC Confirms Possible Instance of Community Spread of COVID-19 in U.S.y CDC Newsroom,
     available at https://www.cdc.gov/media/release^2020/s0226-Covid-19-spread.html.
26
     ^ See How Easily COVID-19 Might Spread Through A Restaurant In This Black Light Experiment
27   (May 16,2020), available at https://www.kxan.com/news/coronavirus/see-how-easily-covid-19-
     might-spread-through-a-restaurant-in-this-black-light-experiment/.
28

                                                          5
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 12 of 127




 1   with the hands. All 10 individuals then ate a buffet-style meal for just 30 minutes before a black
 2   light was used to track the spread of the “virus.” Traces of the fluorescent paint had spread to
 3   numerous dishes, the feces of three people, and the hands of a//10 participants.
 4           18.    Another unique aspect of the novel coronavirus that makes its containment very
 5   challenging is the fact that infected individuals can be completely asymptomatic—and thus, unaware
 6   that they may be spreading the virus through the mere touching of objects and surfaces. Indeed,
 7   studies have estimated that over 40% of infected individuals may never develop any symptoms.^
 8   But even individuals who appear healthy and present no identifiable symptoms of the disease will
 9   still spread the virus by merely breathing, speaking, or touching objects and surfaces.
10           19.    Infected droplets carrying the novel coronavirus are not visible, but still are physical
11   objects that attach to and cause harm to other objects. Studies have shown that the virus can survive
12   on a whole range of surfeces including, stainless steel, wood, paper, plastic, glass, ceramic,
13   cardboard, and cloth.
14          20.     And unlike many other viruses that are unable to survive for long periods of time
15   outside the body, the novel coronavirus is remarkably resilient and can survive on surfaces for days,
16   and even weeks. For instance, the CDC reported that the coronavirus was identified on surfaces on
17   the Diamond Princess cruise ship 17 days after cabins were vacated.^
18          21.     COVID-19 is not only highly contagious, but also deadly. Even though testing has
19   been severely limited, more than two million Americans have had confirmed cases of COVID-19,
20   and more than 100,000 have died according to the CDC.^ More than 8,800 cases have officially
21
22   ^ Asymptomatic COVlD-19 Cases May Be More Common Than Suspected (May 27,2020), availabte
     ar https://www.nbcnews.cotn/health/health-news/asymptomatic-covid-19-cases-may-be-more-
23   common-suspected-n1215481.
24   '* Public Health Responses to COVID-19 Outbreaks on Cruise Ships — Worldwide, February-March
     2020, CDC Morbidity and Mortality Weekly Report (March 27,2020), available at
25   https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm.
26   ^ Coronavirus Disease 2019 (COVID-19), CDC Cases, Data & Surveillance, available at
27   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last checked June 15,
     2020).
28

                                                   6
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 13 of 127




 1   been confirmed in Clark County, Nevada.® Even in early March, there were confirmed case(s) of
 2   COVID-19 on the Las Vegas Strip, including at a conference attended by over 1,000 guests at the
 3   Mirage casino, which is less than a mile from the Grand Bazaar Shops.^
 4          22.     In the United States, federal and state governments have been generally slow to act to
 5   stem the spread of infection. Despite evidence that the novel coronavirus was rapidly spreading in
 6   the United States and other parts of the world, many federal and state officials downplayed the risk
 7   to the United States. By mid-March 2020, however, it became clear that drastic action had to be
 8   taken to slow down the rate of infections.
 9          23.     Beginning in mid-March, many state and local governments began to act to stem the
10   tide of the disease. Of relevance here, on or about March 20,2020, Nevada Governor Sisolak signed
11   the Order, in which he directed that all non-essential businesses and operations to cease. After
12   issuing the Order, Governor Sisolak explained that these drastic shut-down measures were necessary
13   in light of **the ability of the novel coronavirus that causes COVID-19 to survive on sur&ces for
14   indeterminate periods of time, [which] renders some property unusable” and contributes to
15   “damage ... and property loss.
16          24.     Given the ongoing effects and increases in confirmed cases, the Order has been
17   renewed and amended by Governor Sisolak since that time, and still includes severe restrictions on
18   non-essential businesses and operations.^
19
20   ® COVID-19 Case Count & Dashboard, Southern Nevada Health District, available at
21   http;//www.southenmevadahealthdistrict.org/covid-19-dashboard/ (last checked June 15,2020).

22   ^ Coronavirus Patient Visited Conference at Mirage on Las Vegas Strip, Had Symptoms Prior, USA
     Today (March 11, 2020), available at
23   https://www.usatoday.eom/story/travel/hotels/2020/03/ll/coronavirus-patient-aUending-las-vegas-
     conference-mirage/5025329002/.
24
     ** Declaration of Emergency Directive 016, available at
25   http://gov.nv.gOv/News/Emergency_Orders/2020/2020-04-29_-_COVID-
26    19_Declaration_of_Emergency_Directive_016_(Attachments)/

27   ^ Nevada Emergency Orders, available at
     http://gov.nv.gOv/News/Emergency_Orders/Emergency_Orders/.
28

                                                       7
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 14 of 127




 1   II.     JGB^s Direct Physical Losses and Damage
 2           25.    JGB owns and operates the Grand Bazaar Shops, an open-air mall located on the Strip
 3   at the entrance of Bally’s Hotel & Casino Las Vegas, that attract thousands of visitors each day.
 4   Reflecting the high-volume traffic it attracts. JGB has rented properties within the Grand Bazaar to
 5   numerous tenants that use the properties for all manner of businesses catering to all manner of needs,
 6   including restaurants, bars, specialty foods, and retail stores focusing on various types of products,
 7   including apparel, health and beauty, Jewelry and accessories.
 8          26.     Given the widespread rate and speed of infection, and the nature of tourism on the
 9   Las Vegas Strip, it is highly likely that the novel coronavinis that causes COVID-19 has been
10   present on the premises of the Grand Bazaar Shops, thus damaging the property JGB had leased to
11   its tenants. Moreover, the Order restricting access to the properties has had a devastating effect on
12   JGB’s business. As access has been prohibited, overnight, the Grand Bazaar Shops lost virtually all
13   foot-traffic, and most of the tenants to whom JGB had leased properties within the complex were
14   forced to close their operations. While a few restaurants were permitted to remain open, their
15   operations too came to a standstill because they were limited to deliveries and take-out.
16          27.     Unable to generate revenue from their businesses, virtually all of JGB’s tenants
17   informed JGB that they could not pay rent and requested abatements and/or other accommodations.
18   As a result, JGB has suffered, and will continue to suffer, significant business interruption.
19          28.     As of the filing of this Complaint, JGB estimates that it will lose millions of dollars in
20   losses from rental income alone, which can increase substantially depending on the length and
21   ultimate severity of the outbreak and the government response.
22   m.     The Starr Policy
23          29.     In exchange for a substantial premium, Starr sold the Policy covering JGB as the
24   Named Insured for the policy period December 19,2019 to December 19, 2020. See Ex. A,
25   Declarations. The Policy provides a maximum per-occurrence‘® limit of liability of $33,604,400,
26
27     Occurrence is defined as “any one loss, or series of losses arising out of one event.” Policy,
     Endorsement 20, § B.
28

                                                        8
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 15 of 127

                                                   t



 1   with various sublimits and time limits for certain coverages^ and a deductible of $10,000 per
 2   occurrence for property damage and time clement losses. See id.
 3           30.    The 100-page Policy begins with the clear obligation that it broadly “covers the
 4   property insured hereunder against all risks of direct physical loss or damage to covered property
 5   while at INSURED LOCATIONS occurring during the Term of this POLICY, except as hereinafter
 6   excluded or limited.” See id.. Property Coverage, General Conditions, § 1Unless damage is
 7   clearly included within a listed sublimit, the ftill $33,604,400 limit of liability is available for JGB’s
 8   damages. See id.. Property Coverage, General Conditions, § 2.
 9          31.     The covered INSURED LOCATIONS are also broad. The Policy defines INSURED
10   LOCATIONS to mean “any LOCATION listed on the latest SCHEDULE OF LOCATIONS
                                  j
U    submitted to and accepted by the COMPANY [Starr] as of the Policy inception date [and] includes
12   the area within one thousand (1,000) feet of such LOCATION, all within the Coverage Territory” as
13   well as any building “bounded on all sides by public streets, clear land space or open waterways.”
14   Id., Property Coverage, General Conditions, § 13(1).
15          32.     As part of the protection from “all risks,” insured under the Policy, the Policy
16   contains ‘TIME ELEMENT” coverage, which protects losses from the interruption of JGB’s
17   business operations. Specifically, “TIME ELEMENT” is defined as “[T]he actual loss sustained due
18   to the necessary interruption of the Insured's NORMAL'^ business operations including but not
19   limited to, loss described in the BUSINESS INTERRUPTION SECTION, if attached, and the
20   following TIME ELEMENT extensions” of coverage (if endorsed): Contingent Business
21   Interruption, Contingent Extra Expense, Extra Expense, Ingress/Egress, Leasehold Interest, Rental
22   Value, OfFPremises Power Business Interruption[.]” See Policy, Property Coverage, General
23   Conditions, § 13(Z).
24

25
     " Terms capitalized in this Complaint appear in that manner in the Policy.
26
27     “NORMAL” means “the condition that would have existed had no physical loss or damage
     occurred.” iSee Policy, Property Coverage, General Conditions, § 13(0).
28

                                                         9
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 16 of 127




 1           33.     As part of the TIME ELEMENT coverage, the Policy’s Business Interruption Section
 2   provides that Starr will pay for “Loss directly resulting from necessary interruption of the Insured’s
 3   NORMAL business operations caused by direct physical loss or damage to real or personal property
 4   covered herein... arising from a peril insured against hereunder and occurring during the term of
 5   this POLICY; all while located at INSURED LOCATIONS.” See id.. Business Interruption, § I.
 6           34.     The TIME ELEMENT coverage protects losses to JGB’s gross earnings and expenses
 7   from the interruption of its business. Starr will be liable for the “Actual loss sustained by the Insured
 8   resulting directly from the necessary interruption of business, but not exceeding the reduction in
 9   GROSS EARNINGS less charges and expenses which do not necessarily continue during the
10   interruption of business.” Id., Business Interruption, § 2. And Starr agreed to cover “Expenses
11   Related to Reducing Loss,” which are “expenses necessarily incurred for the purpose of reducing
12   loss under this POLICY ....” Id., Business Interruption, § 4.
13           35.    Moreover, the TIME ELEMENT coverage also includes several potentially
14   applicable ‘TIME ELEMENT extensions,” some of which are mentioned above {supra H 32), that
15   are included within the Business Interruption Section or endorsements to the Policy. These include
16   items such as “Interruption by Civil or Military Authority,” “Ingress/Egress,” “Rental Value
17   Insurance,” and “Extra Expense.”
18           36.    As alleged above, the state and local government orders closed and prohibited access
19   to the Grand Bazaar Shops to control the spread of the virus and specifically because the virus is
20   causing damage to property everywhere, especially in high traffic areas like the Grand Bazaar Shops.
21   The Policy anticipated such events and agreed to provide coverage for the Interruption by Civil or
22   Military Authority, which provides:
23          This POLICY is extended to include, starting at the time of physical loss or damage,
            the actual loss sustained by the Insured, resulting directly from an interruption of
24          business as covered hereunder, during the length of time, not exceeding the number
25          of days shown under TIME LIMITS stated in the Declarations, when, as a direct
            result of damage to or destruction of property within one (1) statute mile of an
26          INSURED LOCATION by the peril(s) insured against, access to such described
            premises is specifically prohibited by order of civil or military authority.
27
     Id., Business Interruption, § 7.
28

                                                        10.
                                  COMPLARST AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 17 of 127




 1          37.     Also as part of its broad coverage for interference with access to JGB’s
 2   properties, the Policy also provides Ingress/Egress coverage as long as access to JGB*s
 3   premises is impaired as a result of loss or damage like that caused by the coronavirus. The
 4   Ingress/Egress coverage provides extended coverage for “the ACTUAL LOSS SUSTAINED
 5   ... when as a direct result of loss or damage by a peril insured against to property of a type
 6   insured against within one (1) mile of an INSURED LOCATION, ingress to or egress from
 7   the premises insured is impaired irrespective of whether the premises or property insured
 8   shall have been damaged.” Id., Endorsement 14.
 9          38.     Beyond limiting access, to the extent the JGB’s premises are rendered
                                                                                                      ;
10   necessarily untenantable, the Policy also contains a section for Rental Value insurance
11   coverage. This section states, in relevant part, that “this POLICY is extended to cover
12   against loss resulting directly from necessary untenantability, caused by direct physical loss
13   or damage to the building(s) or structure(s) as frimished and equipped by the Insured, by the
14   peril(s) insured against during the term of this POLICY, on the premises situated as herein
15   described.” Id., Endorsement 23, § A. Starr is liable for the “ACTUAL LOSS SUSTAINED
16   resulting from necessary untenantability..., but not exceeding the reduction in RENTAL
17   VALUE'^ less charges and expenses which do not necessarily continue during the period of
18   untenantability....” Id., Endorsement 23, § C.
19          39.     The Extra Expense coverage goes beyond the promise to pay for “Expenses Related
20   to Reducing Loss” in the Business Interruption Section and covers “the reasonable and necessary
21   EXTRA EXPENSE,*'* incurred by the Insured in order to continue as nearly as practicable the
22

23      RENTAL VALUE is defined as “(1) the total anticipated gross rental income from tenant
     occupancy of the described property as furnished and equipped by the Insured, and; (2) the amount
24
     of all charges which are the legal obligation of the tenant(s) and which would otherwise be
25   obligations of the Insured, and; (3) the fair RENTAL VALUE of any portion of said property which
     is occupied by the Insured.” Id., Endorsement 23, § H.
26
       “Extra Expense” is defined as the “excess, if any, of the total cost incurred during the PERIOD OF
27   INDEMNITY chargeable to the operation of the Insured's business, over and above the total cost
     that would normally have been incurred to conduct the business during the same period had no
28

                                                      11
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 18 of 127




 1   NORMAL operation of the Insured's business following direct physical loss or damage of real or
 2   personal property at an INSURED LOCATION(S), by the peril(s) insured against during the Term
 3   of this POLICY.” Id., Endorsement 10, § A.
 4           40.     For all coverages, the Policy also provides general coverage for “Protection and
 5   Preservation of Property” such that JOB would not be penalized for actions taken to protect its
 6   property. This coverage states:
 7           In case of actual physical loss or damage of the type insured against by this POLICY,
             the expenses incurred by the Insured in taking reasonable and necessary actions for
 8           the temporary protection and preservation of Property insured hereunder shall be
 9           added to the total direct physical loss or damage otherwise recoverable under this
             POLICY and be subject to the applicable Deductible.
10
         Property Coverage, General Conditions, § 9.
11
            41.      The Policy contains a provision titled “Pollution and Contamination Exclusion
12
     Clause,” which states, in part, that:
13
            This POLICY does not insure against loss or damage caused by or resulting from any
14          of the following regardless of any cause or even contributing concurrently or in any
            other sequence to the loss:
15
             1. contamination;
16
            2. the actual or threatened release, discharge, dispersal, migration or seepage of
17
            POLLUTANTS at an INSURED LOCATION during the Term of this POLICY
18          unless the release, discharge, dispersal, migration, or seepage is caused by fire,
            lightning, leakage from fire protective equipment, explosion, aircraft, vehicles,
19          smoke, riot, civil commotion or vandalism. This POLICY does not insure off-
            premises cleanup costs arising from any cause and the coverage afforded by this
20          clause shall not be construed otherwise.
21
     /(/., Property Coverage, General Conditions, § 7(b).
22

23

24

25
26
27
     damage or destruction occurred.” Policy, Endorsement 10, § G.
28

                                                       12
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 19 of 127




 1          42.     The Policy does not define “contamination.” However, it does define “POLLUTANT
 2   or CONTAMINANTS” as:
 3          any solid, liquid, gaseous or thermal irritant or CONTAMINANT including, but not
            limited to, smoke, vapor, soot, fumes, acids, alkalis, chemicals, virus, waste, (waste
 4          includes materials to be recycled, reconditioned or reclaimed) or hazardous
 5          substances as listed in the Federal WATER Pollution Control Act, Clean Air Act,
            Resource Conservation and Recovery Act of 1976, and Toxic Substances Control
 6          Act, or as designated by the U.S. Environmental Protection Agency.
 7   /(/., Property Coverage, General Conditions, § 13(T). The Pollution and Contamination Exclusion
 8   does not apply, however, since JGB’s losses do not stem from a “contamination” event or “the actual
 9   or threatened release, discharge, dispersal, migration or seepage of POLLUTANTS at an INSURED
10   LOCATION.”
11   IV.    JGB’s Claim to Starr
12          43.     After the businesses at the Grand Bazaar Shops were shuttered and access denied,
13   JGB gave prompt notice of its claim to Starr. Starr’s adjuster, Sedgwick, initially responded to that
14   notice, on April 27,2020, and requested eighteen (18) different categories of information related to
15   JGB’s claim.
16          44.     Despite the great amount of information requested, on May 13, 2020, JGB responded
17   to all these requests and provided extensive documentation in support of its covered losses. JGB
18   responded quickly to these requests with the expectation that Starr would honor its contractual
19   obligations to cover JGB’s losses—which now approach S3 million and continue to grow at a rough
20   rate of $30,000 per day.
21          45.     Instead of honoring its obligations under the Policy, on May 26,2020 (the “May 26
22   Letter”), Sedgwick (on behalf of Starr) responded that “Starr has serious concerns as to whether
23   there is any coverage under the Policy.” Sedgwick claimed that “no actual physical loss or damage
24   was identified in [JGB’s] response. Rather, it appears that [JGB’s] claim is based on the loss of the
25   ability to use the premises because of the March 18,2020 State of Nevada Emergency Order.”
26   (emphasis original). Moreover, Starr contended that coverage could not be afforded to JGB because
27   “there [wa]s no mention of the [State of Nevada] orders having been issued because of physical loss
28   or damage.”

                                                       11
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 20 of 127




 1          46.     Starr’s rejection was premised on a knowing or reckless misrepresentation of fact.
 2   Indeed, in explaining the rationale for issuing the Order, Governor Sisolak even noted that the novel
 3   coronavirus is able to “survive on surfaces for indeterminate periods of time render[ing] some
 4   property unusable” and contributes to “damage... and property loss.” The type of physical loss or
 5   damage caused by the novel coronavirus and suffered by JGB is squarely covered by the Policy.
 6          47.     Starr also took the position in the May 26 Letter that “it [did] not appear that the
 7   [Nevada state] orders in question prohibited access to the insured premises because the restaurant
 8   tenants were permitted to operate for carryout and delivery.” This contention too was also premised
 9   on a knowing or reckless misrepresentation of fact; the Order expressly requires that all non-
10   essential businesses be shut down.
11          48.     Moreover, regarding payment under the Ingress/Egress coverage, the May 26 Letter
12   claimed that “[i]t was unclear... what JGB believes caused the physical prevention of access” to its
13   insured property, even though “physical prevention” is not required under the Policy. Nevertheless,
14   Sedgwick requested h-om JGB that it provide what order that was issued prevented access to its
15   insured property.
16          49.     Finally, Sedgwick also stated that “there is no coverage for losses caused by
17   contamination or by the actual or threatened release, discharge, dispersal, migration, or seepage of
18   Pollutants at an Insured location” under the “Pollution and Contamination Exclusion Clause.”
19          50.     The May 26 Letter sent a clear message that Starr did not intend to pay JGB’s
20   significant losses under any of the Policy’s coverages.
21          51.     In short, in its May 26 Letter, Starr is wrong about the coverage provided by the
22   Policy—and Starr’s arguments are expressly premised on knowing or reckless misrepresentations of
23   fact. The coronavirus outbreak caused direct physical loss or damage to and around JGB’s
24   properties covered under the Policy. JGB’s losses of rental income from the Grand Bazaar Shops
25   and other related “extra expenses” result directly from the necessary interruption of business from
26   the coronavirus and/or the governmental orders. Moreover, the Policy’s Interruption by Civil or
27   Military Authority and Ingress/Egress coverages specifically contemplate coverage resulting from
28

                                                       14
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 21 of 127


                                                     -I

     restrictions of access to JGB*s properties, affecting those businesses. And, to the extent JGB’s
 2   premises are rendered untenantable, the Rental Value Insurance provision may also be applicable.
 3           52.     Moreover, the “Pollution and Contamination Exclusion Clause” plainly does not
 4   apply to JGB’s losses. That clause only applies to the damage from the “actual or threatened release,
 5   discharge, dispersal, migration or seepage” of pollutants and/or contaminants. The terms in this
 6   exclusion are well-established terms of art in environmental law and applicable to pollutants or
 7   contaminants used or maintained in the course of an insured’s business that may be accidentally
 8   released or discharged from their containment. This exclusion does not apply to JGB’s claim.
 9   Indeed, there is no virus exclusion in the Policy despite the availability in the insurance industry of
10   such a purported exclusion—and the fact that the Policy incepted after the novel coronavirus had
11   become the object of intense news coverage.
12           53.     JGB has paid all required premiums under the Policy, and otherwise complied with
13   all terms and conditions of the Policy.
14           54.     With Starr’s unmistakable position that it will not provide the coverage required ibr
15   JGB’s losses, JGB turns to this Court to order Starr to pay the full extent of its coverage obligations
16   under the Policy.
17                                         FIRST CAUSE OF ACTION
18                                              (Breach of Contract)
19           55.     Plaintiff repeats and realleges the allegations set forth in the foregoing paragraphs of
20   this Complaint as if folly set forth herein..
21           56.     The Policy constitutes a valid and enforceable contract between JGB, as the ^"Naraed
22   Insured,” and Starr, as the “Con:q)any” providing the insurance, under the Policy.
23           57.     As described above, JGB has sustained, and is continuing to sustain, losses covered
24   under the Policy and during the Policy period.
25           58.     JGB provided prompt notice of its losses, performed all obligations required of it
26   under the Policy, and/or was ready willing and able to perform its obligations under the Policy at the
27   time Starr stated in its May 26 Letter that it had “serious concerns” regarding JGB’s coverage and
28   refused to acknowledge any coverage available to JGB under the Policy.

                                                          11
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 22 of 127




 1             59.   Starr’s May 26 Letter was a positive and unequivocal expression that Starr would not
 2   perform its obligations to provide coverage to JGB under the Policy, in breach of the Policy.
 3             60.   Under the terms of the Policy, Starr must pay up to $33,604,400 for any loss covered
 4   under the Policy, subject only to sublimits, time limits, and/or deductibles for specific coverages.
 5             61.   Starr has not paid any amounts to JGB in connection with its claim. Instead, Starr has
 6   asserted various inapplicable bases to wrongfully deny coverage for JGB’s claim.
 7             62.   As a direct and proximate result of Starr’s breach of contract, JGB has suffered and
 8   will continue to suffer damages in excess of $15,000.00, in an amount to be determined at trial, plus
 9   consequential damages, attorneys’ fees, and pre- and post-judgment interest to the extent permitted
10   by law.
11                                      SECOND CAUSE OF ACTION
12                                            (Oeclaratpry Judgment)
13             63.   Plaintiff repeats and realleges the allegations set forth in the foregoing paragraphs of
14   this Complaint as if fully set forth herein.
15             64.   Pursuant to the terms of the Policy, Starr is obligated to pay, up to the limit of liability
16   or any applicable sublimit or time period, for property damage or time element losses covered under
17   the Policy and not otherwise excluded from coverage.
18             65.   As detailed above, JGB’s losses are covered under multiple coverages of the Policy
19   and are not excluded from coverage.
20             66.   Starr disputes, and/or JGB reasonably believes Starr will dispute, Starr’s legal
21   obligation to pay JGB’s claim.
22             67.   Pursuant to the Nevada Uniform Declaratory Judgment Act (NRS 30.010 et seg.)^
23   JGB is entitled to a declaration by this Court of Starr’s obligations under its Policy.
24             68.   An actionable and justiciable controversy exists or will exist between JGB and Starr
25   concerning the proper construction of the Policy, and the rights and obligations of the parties thereto,
26   with respect to JGB’s claim for expenses or losses arising out of the coronavirus outbreak.
27             69.   Pursuant to the Nevada Uniform Declaratory Judgment Act, this Court should enter a
28   declaratory judgment in favor of JGB and against Starr, declaring that there is coverage available for

                                                         16
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 23 of 127

                                                    —   .V




 1   JGB’s claim up to the full limits or applicable sublimits of the Policy, and any other relief this Court
 2   deems proper. Such a declaration would resolve the current controversy between JGB and Starr.
 3                                        THIRD CAUSE OF ACTION
 4                   (Violations of the Nevada Unfair Claims Practices Act, NRS 686A.3I0)
 5             70.   Plaintiff repeats and realleges the allegations set forth in the foregoing paragraphs of
 6   this Complaint as if fully set forth herein.
 7             71.   It is an improper and unfair claims practice for an insurer transaeting business in
 8   Nevada to engage in certain activities in violation of NRS 686A.310, also known as the Nevada
 9   Unfair Claims Practices Act (the “Act”).
10             72.   Starr violated the Act by, among other things, misrepresenting to JGB pertinent facts
11   and/or insurance policy provisions regarding JGB’s claim for coverage.
12             73.   Starr violated the Act by, among other things, failing to effectuate prompt, feir and
13   equitable settlements of claims in which its liability has become reasonably clear.
14             74.   Starr violated the Act by, among other things, failing to comply with various
15   provisions ofNAC 686A.660 by misrepresenting and filing to disclose all pertinent benefits,
16   coverages and other provisions of the insurance policy, and indeed, advising JGB that its claim for
17   coverage was unsupported.
18             75.   Starr’s conduct constitutes oppression, fraud, and/or malice. Specifically, Starr, by
19   acting as alleged above, consciously and without cause disregarded JGB’s rights in bad faith during
20   a time of crisis as JGB sustained substantial losses.
21             76.   As a direct and proximate result of Starr’s conduct, Plaintiff has suffered and will
22   continue to suffer damages in excess ofSlS,000.00, in an amount to be determined at trial, plus
23   consequential damages, attorneys’ fees, and pre- and post-judgment interest to the extent permitted
24   by law.
25                                      FOURTH CAUSE OF ACTION
26                          (Breach of the Covenant of Good Faith and Fair Dealing)
27             77.   Plaintiff repeats and realleges the allegations set forth in the foregoing paragraphs of
28   this Complaint as if fully set forth herein.

                                                             12
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 24 of 127




 I           78.     The Policy is a valid contract between JGB and Starr.
 2           79.     Every contract imposes upon the contracting parties the duty of good faith and iair
 3   dealing, which requires that one party retrain from conduct that would prevent the other party from
 4   achieving its benefit of the bargain.
 5           80.    In breach of the implied covenant of good faith and fair dealing, Starr committed the
 6   acts alleged above for the purpose of consciously withholding from JGB the rights and benefits to
 7   which it is entitled under the Policy and without consideration of the interest of JGB at least to the
 8   same as it considered its own interest. In doing so, Starr breached the spirit of the contract between
 9   it and JGB.
10           81.     Starr has breached the implied covenant of good frith and fair dealing by, among
11   other things (i) making burdensome requests for information without any intention of confirming
12   coverage under the Policy; (ii) refrising to confirm that it will pay for any of the covered losses; (iii)
13   misrepresenting facts in an attempt to explain its untenable position with respect to coverage; and
14   (iv) willfully ignoring frets that arc contrary to its position in rejecting JGB*s claim.
15           82.    Starr’s conduct constitutes oppression, fraud, and/or malice. Specifically, Starr, by
16   acting as alleged above, consciously and without cause disregarded JGB’s rights in bad faith during
17   a time of crisis as JGB sustained substantial losses. Starr, by its conduct, has rejected JGB’s claim
18   without any reasonable basis and with knowledge, or reckless disregard of the fact, that no
19   reasonable basis exists to withhold payment for the claim. Starr’s acts are inconsistent with the
20   reasonable expectations of its insured and are contrary to established claims practices and legal
21   requirements and constitute bad faith.
22          83.     As a direct and proximate result of Starr’s bad faith conduct, Plaintiff has suffered
23   and will continue to suffer damages in an amount in excess of $15,000, in an amount to be
24   determined at trial, plus consequential damages (including, inter alia, costs JGB has incurred in
25   addressing its tenants’ lack of full rental payment), attorneys’ fees, and pre- and post-judgment
26   interest to the extent permitted by law.
27

28

                                                         IK
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 25 of 127




 1                                          PRAYER FOR RELIEF
 2             WHEREFORE, JGB prays for relief as follows:
 3             (a)   On the First Cause of Action, JGB requests that the Court enter judgment against
 4   Starr, awarding JGB damages in an amount in excess of $15,000, in an amount to be determined at
 5   trial, plus consequential damages, attorneys’ fees, and pre- and post-judgment interest to the extent
 6   permitted by law;
 7             (b)   On the Second Cause of Aetion, JGB requests that the Court enter a declaratory
 8   judgment in favor of JGB against Starr that JGB’s losses are covered under the Policy, declaring that
 9   Stair is required to pay JGB, up to the applicable limits of the Policy, for claimed amounts under the
10   Policy;
11             (c)   On the Third Cause of Action, JGB requests that the Court enter a judgment in favor
12   of JGB against Starr that Starr’s conduct violates the Nevada Unfeir Claims Practices Act, NRS
13   686A.310, awarding damages in an amount in excess of S15,000, in an amount to be determined at
14   trial, plus consequential damages, attorneys’ fees, punitive damages, and pre- and post-judgment
15   interest to the extent permitted by law;
16             (d)   On the Fourth Cause of Action, JGB requests that the Court enter a judgment in favor
17   of JGB against Starr that Starr’s has violated the implied covenant of good &ith and fair dealing,
18   awarding damages in an amount in excess of $15,000, in an amount to be determined at trial, plus
19   consequential damages, attorneys’ fees, punitive damages, and pre- and post-judgment interest to the
20   extent permitted by law;
21             (e)   For all Causes of Action, all pre-judgment and post-judgment interest as allowed by
22   law and all JGB’s costs incurred as a consequence ofhaving to prosecute this lawsuit, including
23   attorneys’ fees; and
24             (f)   Such other and fiirther relief as the Court deems just and proper.
25   ///

26
27

28

                                                        11
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 26 of 127




 1                                         JURY DEMAND
 2        In accordance with NRCP 38(b), JG6 hereby demands a trial by jury on all issues so triable.
 3
     Dated: June 16, 2020                      Respectfully submitted,
 4
                                               WOLF, RIFKIN, SHAPIRO, SCHULMAN &
 5                                             RABKIN,LLP
 6                                             /?/ Don Sprin^inever_______________
 7                                             Don Springmeycr, Esq. (NSB No. 1021)
                                               Bradley Schrager, Esq. ^SB No. 10217)
 8                                             Royi Moas, Esq. (NSB No. 10686)
                                               3556 E. Russell Road, 2nd Floor
 9                                             Las Vegas, Nevada 89120
                                               Telephone: (702) 341-5200
10                                             Facsimile: (702) 341-5300
11                                             dspringmeyer@wrslawyers.com
                                               bschrager@wrslawyers.com
12                                             rm0as@wr5lawyers.com
13                                             Robin L. Cohen, Esq. {pro hoc vice to be
                                               submitted)
14
                                               Marc T. Ladd, Esq. {pro hoc vice to be submitted)
15                                             MCKOOL SMITH, P.C.
                                               One Manhattan West
16                                             395 9th Avenue, 50th Floor
                                               New York, New York 10001
17                                             Tel: (212) 402-9400
                                               Fax: (212) 402-9444
18
                                               rcohen@mckoolsmith.com
19                                             mladd@mckoolsmith.com

20                                             Attorneysfor JGB Vegas Retail Lessee, LLC
21
22

23

24

25
26
27

28

                                                   20
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 27 of 127




                                                 9




                        EXHIBIT A
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 28 of 127




                                NOTICE TO POLICYHOLDER

This Insurance contract is issued pursuant to the Nevada insurance laws by an insurer neither
licensed by nor under the supervision of the Division of Insurance of the Department of
Business and Industry of the State of Nevada. If the insurer is found insolvent, a claim under
this contract is not covered by the Nevada Insurance Guaranty Association Act.




                                    Christopher McGovern
           Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 29 of 127



                                            [JGB VEGAS RETAIL LESSEE, LLC
                       Starr Surplus Lines Insurance Company Policy No. SLSTPTY11245819


                              PROPERTY COVERAGE FORM
                     SCHEDULE OF POLICY FORMS AND ENDORSEMENTS

      FORM NAME                                                 FORM NO.        NO. OF PAGES

1.    Starr Surplus Lines Insurance Company
      Declarations Page                                                N/A      2 Pages
2.    Policy Security Page                                             N/A      1 Page
3.    Common Policy Conditions                                 IL00171198       1 Page
4.    Commercial ftoperty Conditions                           CP 00 90 07 88   2 Pages
5.    US Treasury Department's Office of Foreign Assets
      Control (OFAC) AcNisory Notice to Pollc^olders          ' IL pool 0104    1 Page

6.    Policyholder State Notices                                       N/A      12 Pages
7.    Properly Coverage Form Declarations                      PR 0010(05/12)   4 Pages
8.    Properly Coverage Form General Conditions                PR 002 (02/19)   16 Pages
9.    Property Coverage Form Prop^Sec^bn                       PR 003 (02/12)   1 Page
10.   Properly Coverage Form Business Interruption Section     PR 004 (02/12)   3 Pages


                                                          ENDORSEMENTS
                                                                                               ENDORSEMENT NO.

11.   Accounts Reoeivabb Endorsement                          PR 006 (02/12)    2 Pages               1
12.   Agreed Amount Endorsement (Buanass Intenuplbn)          PR 007 (02/12)    1 Page                2
13.   Agreed Amount Endorsement (Property)                    PR 008 (02/12)    1 Page                3
14.   Bbbgbal, Chemical or Nuclear Exclusbn                   N/A               1 Page                4
15.   Boiler and Machinery Endorsement                        PR 012 (07/13)    5 Pages               5
16.   Course of Construction Endorsement                      PR 018 (02/12)    4 Pages               6
17.   Data Distortbn/Comjptbn Endorsement Covers
      Subsequent Dam^ from Named Penis and B&M                PR 020 (02/12)    1 Page                7
18.   Electronb Data Processing Endorsement                   PR 023 (02/12)    2 Pages               8
19.   Electronb Date Recognition Clause Endorsement
      (Combined)                                              PR 024 (02/12)    1 Page                9
20.   Extra Expense Endorsement                               PR 028 (02/12)    2 Pages               10
21.   Rre and Police Department Servbe Charges Endorsement PR 029 (02/12)       1 Page                11
22.   Foie Arts Endorsement                                   PR 030(11/16)     2 Pages               12
23.   Increased Cost of Construction & DemoGtion Endorsement PR 034 (06/16)     1 Page                13

      PR 078(02712)                                                                            Page 1 of 2
           Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 30 of 127



24.   ingress/Egress Endorsement                            PR 035 (02/12)    1 Page            14
25.   Leasehold Interest Endorsement                        PR 037 (02/12)    2 Pages           15
26.   Minimum Earned Premium Endorsement                    N/A               1 Page            16
27.   Mobile Equipment Endorsement                          PR 041 (11/16)    3 Pages           17
28.   Named Windstorm Definition                            PR 042 (11/16)    1 Page            18
29.   Newly Acquired Locations Endorsement                  PR 043 (11/16)    1 Page            19
30.   Occurrence Limit of Liability Endorsement             PR 044 (02/12)    1 Page            20
31.   Pollution and Contaminatbn Clean-Up Endorsement       PR 049 (02/12)    1 Page            21
32.   Radioactive Contaminatbn Exclusbn                     NMA1191           1 Page            22
33.   Rental Value Insurance Endorsement                    PR 053 (02/12)     2 Pages          23
34.   Replacement Cost Endorsement                          PR 054 (09/14)     2 Pages          24
35.   Roof Limitatbn Endorsement                            N/A                1 Page           25
36.   Schedub of Locations Endorsement                      PR 056 (09/14)     1 Page           26
37.   Servbe of Process Clause Endorsement                  SSL-0005           1 Page           27
38.   Spoilage Endorsement                                  N/A                1 Page           28
39.   Temporary Removal of Property Endorsement             PR 059 (02/12)   . 1 Page           29
40.   Terrorism Excbsbn (For Certified Acts of Terrorism
      Under the Terrorism Risk Insurance Act, as amended)   61330(01/15)      1 Pages           30
41.   Total Terrorism Exclusbn                              61331 (01/15)     1 Page            31
42.   Trade or Econcmb Sanctions Endorsement                PR 067 (02/12)    1 Page            32
43.   Transit Endorsement                                   PR 064 (07/13)    3 Pages           33
44.   Unnamed Location Coverage Endorsement
      (Real and Personal Property)                          PR 065 (02/12)    1 Page            34
45.   Valuabb Papers and Records Endorssnent                PR 066 (07/13)    2 Pages           35
46.   War and Terrorism Exclusbn (as respects Transit)      NMA2918            1 Page           36
47.   Policy Amendment Endorsement                          N/A               1 Page            37
48.   Applbatbn of Sublimlb Endorsement                     N/A               1 Page            38
49.   Additional Insureds and Loss Payees Endorsement       N/A               2 Pages           39
50.   Pre-Exbting Damages Exclusbn                          N/A               1 Page            40
51.   Appendix A-New Madrid Seismic Zone                    PR 073 (02/12)    2 Pages
52.   Appendix B-Pacific Northwest Seismic Zones            PR 074 (02/12)    1 Page
53.   Appendix C - Definition of Tier 1 Wind Counties       PR 075 (09/15)    2 Pages
54.   Cbims Notice                                          N/A               1 Page




      PR 078(02/12)                                                                      Page 2 of 2
           Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 31 of 127

Program Manager;                                                                                     Company:
Starr Specialty Lines Insurance Agency, LLC .                           Starr Surplus Lines Insurance Company
3353 Peachtree Road NE                                                                         399 Park Avenue
Suite 1000                                                                                             8**' Floor
Atlanta, GA 30326                                                                          New York, NY 10022

Policy Number: SLSTPTY1124S819                                                              Renewing or in lieu of:N/A

                                                DECLARATIONS

Insured:        J6B Vegas Retail Lessee, LLC                  Producer:         All Risks Ltd.
Address:        3645 Las Vegas Blvd S, Unit 101 Box          Address:           10150 York Rd
                172                                                             Hunt Valley. MD 21030
                Las Vegas. NV89109

                                                             Commission:

Policy Period: From December 15,2019 at 12.01 A.M., to Dec6mberl5, 2020 at 12:01 A.M. Local Standard Time at
the address of the insured listed in the declarations.

To the extent that coverage in this policy replaces coverage in other policies terminating at noon standard time on the
inception date of this policy, coverage under this policy shall not become effective until such other coverage has
terminated.

The insurance afforded is only with respect to the specific part and coverages therein, the full title of which Is set forth
below the caption "Form."

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE
AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

 PERILS INSURED            COVERAGE                FORMS &                              LIMIT OF LIABILITY
                           PROVIDED             ENDORSEMENTS

AS PER ATTACHED AS PER ATTACHED                  SEE ATTACHED          $33,604,400 per occurrence, that being 100% part
   FORMS AND       FORMS AND                     SCHEDULE OF           of $$33,604,400 per occurrence excess of various
 ENDORSEMENTS ENDORSEMENTS                        FORMS AND            deductibles.
                                                ENDORSEMENTS




                                                                       Coverage does not apply to locations situated In
                                                                       Guam or the U.S. Virgin Islands.


GROSS PREMIUMS:                             PROPERTYPREMIUM                                                        $75,900.00
                             CERTIFIED TERRORISM PREMIUM                                                                $0.00

                       NON-CERTIFIED TERRORISM PREMIUM                                                                  $0.00

                                                 TOTAL PREMIUM                                                     $75,900.00
          Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 32 of 127




This Declaration and attached Form(s), with Policy Standard Conditions and Endorsements, if any, issued to form a
part therof, completes the above numbered policy.

The Company shall have no duty to defend or investigate any claim or suit unless and until all limits of all underlying
insurance policies have been exhasusted by payment of judgements, claims or settlements.

If any underlying insurance policy has no duty to pay a daim for injury or damage for a reason other than exhaustion of
an aggregate limit of insurance, then Company shall have no obligation to make any payment under this policy.

Any taxes imposed by virtue of this policy being written by an unauthorized insurer are the responsibility of the insured
and a licensed producer.




               '^1
                       %/r
                                                                                                         1/14/20
             Signature o1 Authorized Agent                                                                Date



                                                                 Tax $2,726.50
                                                               SFNV     $311.60
                                                         Policy Fee $2,000.00
                                          Total Payable at Inception $60,938.10
            Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 33 of 127

                                          SECURITY PAGE


The insurance companies named herein, each for ilseif, severally but not joinily, do obligaie ihemselves under
the terms of ibis policy lo (he exieni of ihe perceniage sei opposite their names.




Comnanics                                                                                    Percent Assumed
Starr Surplus Lines Insurance Comp^iny:                                                       100%
        Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 34 of 127



                           COMMON POLICY CONDITIONS
All Coverage Paris included In this policy are subject to the following conditions.


A. Cancellation                                                      b. Give you reports on the conditions we find;
                                                                        and
   1. The first Named Insured shown in the
      Declarations may cancel this policy by mailing                 c. Recommend changes.
      or delivering to us advance written notice of
      cancellation.                                               2. We are not obligated to make any inspections,
                                                                     sunreys, reports or recommendations and any
   2. We may cancel this policy by mailing or                        such actions we do undertake relate only to
      delivering to the first Named Insured written                  insurability and the premiums to be charged. We
      notice of cancellation at least:                               do not make safety inspections. We do not
                                                                     undertake to perform the duty of any person or
       a. 10 days before the effective date of                       organization to provide for the health or safety^
          cancellation if we cancel for nonpayment of                of workers or the public. And we do not warrant'
          premium; or                                                that conditions:
       b. 30 days before the effective date of                       a. Are safe or healthful; or
          cancellation if we cancel for any other
          reason.                                                    b. Comply with laws, regulations, codes or
                                                                        standards.
   3. We will mail or deliver our notice to the first
      Named Insured's last mailing address known to              3. Paragraphs 1. and 2. of this condition apply not
      us.                                                           only to us, but also to any rating, advisory, rate
                                                                    service or similar organization which makes
   4. Notice of cancellation will state the effective               insurance inspections, surveys, reports or
      date of cancellation. The policy perjod will end              recommendations.
      on that date.
                                                                 4. Paragraph 2. of this condition does not apply to
   5. If this policy is cancelled, we will send the first           any inspections, sun/eys,           reports    or
      Named Insured any premium refund due. If we                   recommendations we may make relative to
      cancel, the refund will be pro rata. If the first             certification, under state or municipal statutes,
      Named Insured cancels, the refund may be less                 ordinances or regulations, of boilers, pressure
      than pro rata. The cancellation will be effective             vessels or elevators.
      even if we have not made or offered a refund.
                                                              E. Premiums
   6. If notice is mailed, proof of mailing will be
      sufficient proof of notice.                                The first Named Insured shown in the Declarations:
B. Changes                                                        1. Is responsible for the payment of all premiums;
                                                                     and
   This policy contains ail the agreements between
   you and us concerning the insurance afforded. The             2. Will be the payee for any return premiums we
   first Named Insured shown in the Declarations is                 pay.
   authorized to make changes in the terms of this
   policy with our consent. This pciic/s terms can be         F. Transfer Of Your Rights And Duties Under This
   amended or waived only by endorsement issued by               Policy
   us and made a part of this policy.                            Your rights and duties under this policy may not be
C. Examination Of Your Books And Records                         transferred without our written consent except in the
                                                                 case of death of an individual named insur^.
   We may examine and audit your books and records
   as they relate to this policy at any time during the          If you die, your rights and duties will be transferred
   policy period and up to three years afterward.                to your legal representative but only while acting
                                                                 within the scope of duties as your legal
D. Inspections And Surveys                                       representative. Until your legal representative is
                                                                 appointed, anyone having proper temporary
   1. We have the right to:                                      custody of your property will have your rights and
       a. Make inspections and surveys at anytime;               duties but only with respect to that property.



IL 0017 11 98                     Copyright, Insurance Services Office, Inc., 1998                         Page 1 of 1    □
          Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 35 of 127


fi                                                                                         [COMMERCIAL PROPERTY j
ii                                                           []


                    COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.


A. CONCEALMENT, MISREPRESENTATION OR                              F. NO BENEFIT TO BAILEE
   FRAUD
                                                                    No person or organization, other than you, having
     This Coverage Part is void in any case of fraud by             custody of Covered Property vmII benefit from this
     you as it relates to this Coverage Part at any time,           insurance.
     it is also void if you or any other insured, at any
     time, intentionally conceal or misrepresent a                G. OTHER INSURANCE
     material fact concerning:                                      1. You may have other insurance subject to the
     1. This Coverage Part;                                            same plan, terms, conditions and provisions as
                                                                       the insurance under this Coverage Part. If you
     2. The Covered Property;                                          do, we will pay our share of the covered loss or
                                                                       damage. Our share is the proportion that the
     3. Your interest in the Covered Property; or                      applicable Limit of Insurance under this
     4. A claim under this Coverage Part.                              Coverage Part bears to the Limits of Insurance
                                                                       of all insurance covering on the same basis.
B. CONTROL OF PROPERTY
                                                                    2. If there is other insurance covering the same
     Any act or neglect of any person other than you                   loss or damage, other than that described in 1.
     beyond your direction or control will not affect this             above, we will pay only for the amount of
     insurance.                                                        covered loss or damage In excess of the amount
                                                                       due from that other insurance, whether you can
     The breach of any condition of this Coverage Part                 collect on it or not. But we will not pay more than
     at any one or more locations wilt not affect coverage             the applicable Limit of Insurance.
     at any location where, at the time of loss or damage,
     the breach of condition does not exist.                      H. POLICY PERIOD, COVERAGE TERRITORY
C. INSURANCE          UNDER       TWO       OR      MORE            Under this Coverage Part:
   COVERAGES
                                                                    1. We cover loss or damage commencing:
     If two or more of this polic/s coverages apply to the
     same loss or damage, we will not pay more than the                a. During the policy period shown in the
     actual amount of the loss or damage.                                 Declarations; and

D. LEGAL ACTION AGAINST US                                             b. Within the coverage territory.

     No one may bring a legal action against us under               2. The coverage territory is:
     this Coverage Part unless:                                        a. The United States of America (including its
     1. There has been full compliance with all of the                    territories and possessions);
        terms of this Coverage Part; and                               b. Puerto Rico; and
     2. The action Is brought within 2 years after the                 c. Canada.
        date on which the direct physical loss or
        damage occurred.
E.LIBERALIZATION
     If we adopt any revision that would broaden the
     coverage under this Coverage Part wthout
     additional premium within 45 days prior to or during
     the policy period, the broadened coverage will
     immediately apply to this Coverage Part.


CP 00 90 07 88                Copyright, ISO Commercial Risk Sen/ices, Inc., 1983,1987                       Page 1 of 2     □
      Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 36 of 127


I. TRANSFER OF RIGKTS              OF    RECOVERY          1. Prior tO'a loss to your Covered Property or
   AGAINST OTHEF^ TO US                                       Covered Income.
  If any person or organization to or for whom we          2. After a loss to your Covered Property or
  make payment under this Coverage Part has rights            Covered Income only If, at time of loss, that
  to recover damages from another, those rights are           party is one of the following:
  transferred to us to the extent of our payment. That
  person or organization* must do everything                  a. Someone insured by this insurance;
  necessary to secure our rights and must do nothing          b. A business firm:
  after loss to impair them. But you may waive your
  rights against another party in writing:                       (1) Ovmed or controlled by you; or
                                                                 (2) That owns or controls you; or
                                                              c; Your tenant.
                                                           This will not restrict your insurance.




CP 0090 0788              Copyright, ISO Commercial Risk Services, Inc., 1983,1987                   Page 2 of 2   □
        Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 37 of 127



    U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                ASSETS CONTROL ("OFAC")
           ADVISORY NOTICE TO POLICYHOLDERS
No coverage Is provided by this Policyholder Notice nor can it be construed to replace any provisions of your policy.
You should read your policy and review your Declarations page for complete information on the coverages you are
provided.
Tbis Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice rarefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency. OFAC has identified and listed numerous:
    • Foreign agents;
    e Front organizations;
    • Terrorists;
    • Terrorist organizations; and
    • Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury’s
web site - http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance wiil be considered a blocked or frozen contract and alt
provisions of this Insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                              © ISO Properties, Inc., 2004                                 Page 1 of 1
            Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 38 of 127




                                POLICYHOLDER NOTICES
Nevada;

This insurance contract is issued pursuant to the Nevada insurance laws by an insurer neither licensed by nor under
ihe supervision of (he Division of Insurance of (he Depailmeni ofBusiness and Industry of the Stale of Nevada. If
the insurer is found insolvent, a claim under this contract is not covered by the Nevada Insurance Guaranty
Association Acl.
         Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 39 of 127




                               PROPERTY COVERAGE FORM
                                         DECLARATIONS

 POLICY NUMBER:                            Starr Surplus Lines Insurance Company Policy No.
                                           SLSTPTY11245819

 NAMED INSURED:                            JGB VEGAS RETAIL LESSEE. LLC

 MAILING ADDRESS:                          3645 LAS VEGAS BLVD S, UNIT 101 BOX 172
                                           LAS VEGAS, NV89109

 LOSS PAYABLE CLAUSE:                      LOSS, IF ANY. TO BE ADJUSTED WITH AND PAYABLE TO
                                           INSURED, WHOSE RECEIPT SHALL CONSTITUTE A
                                           RELEASE IN FULL OF ALL LIABILITY UNDER THIS POLICY
                                           AS REGARDS SUCH LOSS.

 TERM OF THIS POLICY:                      FROM DECEMBER 15, 2019 AT 12:01 A.M. TO DECEMBER
                                           15, 2020 AT 12:01 A.M. STANDARD TIME AT THE ABOVE
                                           MAILING ADDRESS.

PREMIUM:                                   $75,900
LIMrr OF LIABILITY:                        THE LIMIT OF LIABILITY UNDER THIS POLICY SHALL IN NO
                                           EVENT EXCEED THE AMOUNT SHOWN BELOW.

POLICY LIMIT OF LIABILITY:                 $33,604,400 ANY ONE OCCURRENCE EXCESS OF POLICY
                                           DEDUCTIBLES.
SUBLIMITS:
THE FOLLOWING SUBLIMITS ARE PART OF AND NOT IN ADDITION TO THE POLICY LIMIT OF LIABILITY:


EARTH MOVEMENT                             NOT COVERED             PER OCCURRENCE AND IN THE
                                                                   ANNUAL AGGREGATE, EXCEPT:

EARTH MOVEMENT in the State of
Alaska, California or Hawaii               NOT COVERED             PER OCCURRENCE AND IN THE
                                                                   ANNUAL AGGREGATE, EXCEPT:

EARTH MOVEMENT In the NEW
MADRID or PACIFIC NORTHWEST                                        PER OCCURRENCE IN THE
Seismic Zones (per Appendices A and B)     NOT COVERED             ANNUAL AGGREGATE, EXCEPT

The maximum payable for
all EARTH MOVEMENT losses In any one
policy term shall In no event exceed:      NOT COVERED




 PR001 D«»/12)                                                                     Page 1 of 4
           Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 40 of 127



SyBUM|TS (Continued):                               •f.

FLOOD                                         NOT COVERED             PER OCCURRENCE AND IN THE
                                                                      ANNUAL AGGREGATE, EXCEPT:

FLOOD (Including Storm Surge) lor any LOCATION
Wholly or partially situated within an area defined as a Rood
Zone A, A1-A30, AE, AH, AO, AR, A99, AOVEL
Or V, VI-V30 and VE as designated by the
Federal Emergency Maragement Agency (FEMA)
In published FLOOD Hazard Base Maps                                   PER OCCURRENCE AND IN THE
Or Flood Insurance Rate Maps                     NOT COVERED          ANNUAL AGGREGATE, EXCEPT:

The maximum payable for all FLOOD
(Including Storm Surge) losses In any
One policy term shall In no event exceed:     NOT COVERED
ACCOUNTS RECEIVABLE:                          $1,000,000
COURSE OF CONSTRUCTION:                       $500,000
DEBRIS REMOVAL:                               THE GREATER OF 25% OF ADJUSTED DIRECT
                                              PROPERTY LOSS OR $2,500,000
ELECTRONIC DATA PROCESSING:                   $250,000
EXTRA EXPENSE:                                $500,000
FINE ARTS:                                   $ido,ooo
FIRE AND POLICE DEPARTMENT
SERVICE CHARGES:                             $25,000
INCREASED COST OF CONSTRUCTION,
DEMOLFTION:                                  $1,000,000
INCREASED COST OF CONSTRUCTION,
DEMOLITION (UNDAMAGED PORTION):               INCLUDED
LEASEHOLD INTEREST:                          $250,000
LEASED OR RENTED EQUIPMENT:                  $50,000
MOBILE EQUIPMENT:                            $50,000 ($10,000 max per Item)
MISCELUNEOUS UNNAMED LOCATIONS:              $50,000
NEWLY ACQUIRED LOCATIONS:                    $1,000,000
POLLUTION AND
CONTAMINATION CLEAN UP:                      $50,000 PER OCCURRENCE AND IN THE ANNUAL AGGREGATE
TEMPORARY REMOVAL OF PROPERTY:               $50,000
RENTAL VALUE:                                $50,000
OFF-PREMISES POWER:                           NO COVERAGE
SIGNS:                                       $50,000
SPOILAGE:                                    $100,000
TRANSIT:                                     $50,000
TREES AND SHRUBS:                            $50,000(NOT TO EXCEED $ 1,000 PER TREE OR SHRUB)




 PR 001 D (05/12)                                                                Page 2 of 4
           Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 41 of 127



SUBLIMITS fContlnuedl:
VALUABLE PAPERS AND RECORDS:                           $500,000
VEHICLES:                                              NO COVERAGE

BOILER AND MACHINERY:                                  INaUDED IN POLICY
                                                       LIMIT OF LIABILITY                  ANY ONE ACCIDENT

The following sublimits are part of and not In addition to the Boiler and Machinery Sublimit:

AMMONIA CONTAMINATION:                                 $100,000                            ANY ONE ACCIDENT
CONSEQUENTIAL DAMAGE:                                  $100,000                            ANY ONE ACCIDENT
EXPEDITING EXPENSES:                                   $100,000                            ANY ONE ACCIDENT
HAZARDOUS SUBSTANCES:                                  $100,000                            ANY ONE ACCIDENT
WATER DAMAGE:                                          $100,000                            ANY ONE ACCIDENT
TIME LIMITS:

NO COVERAGE IS PROVIDED BY THIS POLICY BEYOND THE CORRESPONDING TIME LIMIT SPECIFIED
BELOW:

CIVIL AND MILITARY AUTHORITY                14 CONSECUTIVE DAYS
INGRESS/EGRESS                              14 CONSECUTIVE DAYS
NEWLY ACQUIRED LOCATIONS                    60 CONSECUTIVE DAYS
EXTENDED PERIOD OF INDEMNITY                           NO COVERAGE


DEDUCTIBLES:

ALL DEDUCTIBLES LISTED BELOW ARE PER OCCURRENCE EXCEPTWITH RESPECT TO COVERAGE
PROVIDED UNDER THE BOILER & MACHINERY ENDORSEMENT, IF ATTACHED. WHICH SHALL BE ANY
ONE ACCIDENT.

PROPERTY DAMAGE:                          $10,000
TIME ELEMENT:                             $10,000




  PR 001 D (05/12)                                                                                  Page 3 of 4
          Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 42 of 127




1. If the deductible is specified as a (%) percentage, whether separately or combined, the dedudible is caicuiated
   as follows:

   PROPERTY DAMAGE - SEE ABOVE% of the 100% value submitted to and accepted by the COMPANY at the
   time of loss, of the property insured at the LOCATION where the physical loss or damage occurred.

   TIME ELEMENT - SEE ABOVE% of the 100% Time Element values that would have been earned in the 12 month
   period following the OCCURRENCE by use of the facilities at the LOCATION where the loss or damage occurred,
   plus that proportion of the 100% TIME ELEMENT values at all other LOCATIONS where TIME ELEMENT loss
   ensues that was directly affected by use of such faciiiti^ and that would have been earned in the 12 month period
   following the OCCURRENCE

2. If the deductible is specified in hours or days, liability shall exist only for such part of the determined period of
   interruption in excess of the first number of hours or days stated above, starting at the time of physical loss or
   damage.

3. When this POLICY Insures more than one INSURED LOCATION, the deductible vwll apply against the total loss
   covered by this POLICY in any one OCCURRENCE except that a deductible that applies on a per LOCATION
   basis, if specified, will apply separately to each LOCATION where the physical damage occurred regardless of the
   number of Locations Involved in the OCCURRENCE.

4. Unless stated otherwise, If two or more deductibles apply to an OCCURRENCE, the total to be deducted will not
   exceed the largest deductible applicable. If two or more deductibles apply on a per INSURED LOCATION basis
   in an OCCURRENCE the largest deductible applying to each INSURED LOCATION will be applied separately to
   each such INSURED LOCATION.

5. If separate Property Damage and TIME ELEMENT deductibles are shown in the Declarations, then the deductible
   amount(s) shown in the Declarations shall apply separately to each such coverage.

6. The term 'TIME ELEMENT' shall be defined as the actual loss sustained due to the necessary interruption of the
   Insured's NORMAL business operations including but not limited to, loss described In the BUSINESS
   INTERRUPTION SECTION, if attached, and the following TIME ELEMENT extensions, if endorsed hereon:
   Contingent Business Interruption, Contingent Extra Expense, Extra Expense, Ingress/Egress, Leasehold Interest,
   Rental Value, Off Premises Power Business Interruption, but this definition shall not otherwise expand or modify
   the coverage, if any, provided by this POLICY or its Endorsements.


COINSURANCE:                                        100% (WAIVED BY AGREED AMOUNT ENDORSEMENT)


LOCATIONS COVERED:                                  SEE SCHEDULE ATTACHED


INSURANCE COMPANY:                                  SEE SECURITY PAGE ATTACHED


ISSUED AT:                                          STARR SPECIALTY LINES INSURANCE AGENCY, LLC
                                                    399 Park Avenue
                                                    New York, NY 10022




  PR 001 D (05/12)                                                                                 Page 4 of 4
          Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 43 of 127


                                                                   •I •


                                      PROPERTY COVERAGE FORM
                                        GENERAL CONDITIONS

1. COVERAGE: PERILS INSURED AGAINST:

     This POLICY covers the property insured hereunder against all risks of direct physical loss or damage to
     covered property while at INSURED LOCATIONS occurring during the Term of this POLICY, except as
     hereinafter excluded or limited.

2. LIMITS OF LIABILITY:

     The POLICY Limit of Liability shall be the amount stated in the Declarations for loss, damage, costs or
     expenses arising from any one OCCURRENCE. TTie Sublimits of liability as stated on the Declarations and in
     any attached endorsements are part of and not in addition to the POLICY Limit of Liability.
     The maximum Sublimit amount collectible under this POLICY shall be the Sublimit applicable for all loss or
     damage resulting from a peril insured against by this POLICY, regardless of any other Sublimit involved in this
     POLICY.

     The COMPANY'S liability under this POLICY vnll not exceed the percentage shown in the Declarations of the
     Policy Limit of Liability or any Sublimit of liability as provided in the Declarations, the Limits of Liability clause in
     this section or elsewhere in this POLICY, nor the percentage shown in the Declarations of the recoverable loss
     in anyone OCCURRENCE.

3. DEDUCTIBLES:

     In each case of loss covered by this POLICY, the COMPANY will be liable only if the Insured sustains a loss
     in a single OCCURRENCE greater than the applicable deductible specified on the Declarations, and only fbr
     its share of the amount that exceeds the Deductible.

     A. When this POLICY insures more than one INSURED LOCATION, the deductible will apply against the total
        loss covered by this POLICY in any one OCCURRENCE except that a deductible that applies on a per
        LOCATION basis, if specified, will apply separately to each LOCATION where the physical damage
        occurred regardless of the number of Locations involved in the OCCURRENCE.

     B. Unless stated otherwise, if two or more deductibles apply to an OCCURRENCE, the total to be deducted
        will not exceed the largest deductible applicable. If two or more deductibles apply on a per INSURED
        LOCATION basis in an OCCURRENCE the largest deductible applying to each INSURED LOCATION will
        be applied separately to each such INSURED LOCATION.

     C. If separate Property Damage and TIME ELEMENT deductibles are shown in the Declarations, then the
        deductible amount(s) shown in the Declarations shall apply separately to each such coverage.


4.        COINSURANCE:

     a.   Applicable to PROPERTY SECTION:

          It is expressly stipulated and made a condition of this POLICY that the Insured shall at all times maintain
          contributing insurance on each item of properly covered by this POLICY to the extent of at least the
          percentage specified on the Declarations of the value required per the terms and conditions of the Valuation
          Clause in this POLICY at the time of ioss, and that failing to do so, the Insured shall to the extent of such
          deficit bear his, or their proportion of any loss.


PR 002 (02/19)                                                                                             Page 1 of 16
                         Includes copyrighted material of ISO Properties, Inc., used with Hs permission.
        Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 44 of 127



        In the event that the aggregate claim for any loss Is less than $10,000. and less than 2% of the total amount
        of Insurance upon the property described herein at the time such loss occurs, the Insured shall not be
        required to furnish any inventory of the undamaged property to establish compliance with the Valuation
        Clause, provided however, that nothing herein shaii be construed to waive the application of the
        Coinsurance Clause.

   b. AoDllcable to BUSINESS INTERRUPTION SECTION:

        This COMPANY shall be liable, in the event of loss, for no greater proportion thereof than the amount
        hereby covered bears to the percentage specified on the Declarations of the GROSS EARNiNGS as
        defined hereafter, that would have been earned had no loss occurred during the twelve (12) MONTHS
        immediately following the date of damage to or destruction of the covered property.

5. PROPERTY EXCLUDED:

   This POLICY does not cover:

   a. Currency, money, deeds, evidence of debt or title, notes, securities, stamps, letters of credit, jewelry,
      precious stones, furs, fine arts, vaiuable papers, accounts receivable, accounts, bills, semi-precious stones,
      gold, silver, platinum and other precious alloys or metals, (except coverage is provided for precious metais
      and alloys on the premises which are part of any catalyst subject to the limitations specified under paragraph
      u. of Property Excluded), unless endorsed hereon;

   b. Property while in transit, unless endorsed hereon;

   c.   DATA PROCESSING EQUIPMENT AND MEDIA, except for damage and destruction directly resulting from
        the perils of fire, lightning, explosion, riot, riot attending a strike, civil commotion, aircraft, vehicles, smoke,
        WIND, unless endorsed hereon;

   d. Land, including excavations, grading, or filling, land values, landscaping, roads, lawns, trees, plants, shnjbs,
        standing timber, crops, atmosphere, any water course or body of WATER whether above or below ground
        including sediments and/or beds of any body of WATER, or the restoration or replacement of any of the
        above;

   e.   Costs for excavating, clearing, cutting, removing, replacing, re-grading, re-burying, lowering, raising,
        moving, relocating, filling-in, WATER or air jetting non-covered property of any type that surrounds, rests,
        upon, supports or interferes with the use and/or operation of above or below grade level of covered property;

   f.   Animals, livestock, fish, fowl, birds, pets;

        Piers, docks, wharves, retaining walls, bulkheads, breakviraters, riprap, pilings, breasting and mooring
        dolphins, unless specifically endorsed hereon;

   h    Foundations, Including pilings of buildings or structures which extend below the surface of the lowest pit or
        basement floor, or where there is no pit or basement, which extend below the surface of the ground inside
        the foundation walls of the buildings or structures;

   i.   Foundations of machinery or equipment which are below the surface of the ground;

   J.   Underground wells, underground and underwater piping, including personal property contained therein;
        well casings, piping, mains, sevtrers, fittings, conduits, drains or flues, and contents including personal
        property contained therein; underground cables; underground tanl^, subterranean strata and their
        contents, including personal property located therein;



PR 002 (02/19)                                                                                             Page 2 of 16
                        Includes CQpyrighted material of ISO Properties, Inc., used with its permission.
          Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 45 of 127


                                                S,   t,

     k.   Mines, shafts, caverns, tunnels, or any property located therein;

     l.   Open pits and any other open cut excavation;

     m Aircraft and their contents; satellite and/or spacecraft and their contents;

     n. Motor vehicles or trailers licensed for use on public highways and their contents, except contents at
        INSURED LOCATIONS consigned to or to be shipped by the Insured while not under control of common
        carrier;

     0. Hulls or waterborne vessels of every type, nature and description and their contents;

     p. Railroad or railway rolling stock and contents, except contents at INSURED LOCATIONS consigned to or
        to be shipped by the Insured while not under control of public carrier;

     q. Earthen, concrete and all other types of storage pits or reservoirs and their contents;

     r.   Dams, tailings dams, watershafts, power tunnels, dikes, gates, flumes, containment basins, berms, levees,
          penstocks, and settling and/or collecting ponds;

     s. Alt property specifically insured elsewhere;

     t.   Property in course of construction, unless endorsed hereon;

     u. Any refractory lining or catalyst, except for damage or destruction directly resulting from the perils of external
        fire, lightning, explosion, riot, riot attending a strike, civil commotion, aircraft, vehicles, smoke, WIND;

     V. Crude oil, natural gas or hydrocarbons prior to initial recovery above ground;

     w. Drilling and producing platforms, including rigs, derricks, cranes, hydrocarbon wells, and associated
        equipment;

     x. Property located offshore or beyond the shoreline except that structures (and their contents) extending from
        land or shore are not to be considered as offehore;

     y. Owned electrical transmission and distribution lines and their supporting structures located beyond an
        INSURED LOCATION;

     z. Damage to property in open air from WIND or rain unless such property is designed to function without the
        protection of walls or roof.

6. PERILS EXCLUDED:

     This POLICY does not Insure against loss or damage caused by or resulting from any of the following regardless
     of any cause or event contributing concurrently or in any other sequence to the loss:

a.        Infidelity or dishonesty of the Insured or any of its directors, officers, employees, agents, contractors, or
          others to whom the insured property may be entrusted; loss or damage resulting from the Insured or any
          of its directors, officers, employees, agents, or contractors voluntarily parting with title or possession of any
          property if induced to do so by any fraudulent scheme, trick, device or false pretense; any unexplained loss,
          mysterious disappearance, or loss or shortage disclosed on taking inventory, or resulting from accounting
          errors; burglary or theft by a director, officer, employee, agent, or contractor;




PR 002 (02/19)                                                                                             Page 3 of 16
                         Includes copyrighted material d ISO Properties, Inc., used with Its permission.
          Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 46 of 127



b.        Faulty or defective material, faulty workmanship, faulty methods of construction, errors or omissions in
          plans, specifications, or designs, entirs in processing, or errors in manufacturing the Insured's product,
          unless loss by a separate peril not otherwise excluded ensues, and then coverage shall be afforded only
          for loss, damage, costs, or expenses caused by the separate ensuing peril;

c.        Mechanical or machinery breakdown, disassociation or derangement, including rupture or bursting caused
          by centrifugal force; nor rupture, bursting or operation of pressure relief devices;

d.        Electrical failure, electrical injury or disturbance to electrical appliances, devices, fixtures, or wiring caused
          by electrical currents artificially generated, unless fire or explosion ensues and then coverage shall be
          afforded only for the actual loss or damage directly caused by such ensuing fire or explosion;

     e. Explosion, bulging, rupture, cracking or bursting of steam boilers, or steam pipes, or steam turbines, or
        steam engines, flywheels or gas turbines, if owned by, leased by or operated under the control of the
        Insured; and bulging, bursting, rupture, explosion or crying of fir^ and unfired pressure vessels, except
        that this COMPANY shall be liable for direct explosion loss caused by internal pressure of steam in
        processing machinery, equipment or apparatus, and direct loss resulting from the explosion of accumulated
        gases or unconsum^ fuel within the firebox or combustion chamber of any fired vessel, other than gas
        turbines, or within the flues or passages which conduct the gases of combustion therefrom;

     f.   Deterioration, depletion, inherent vice, latentdefect, termites, moth, vermin, animals. Insects, larvae, pupae,
          infestation, wear and tear, dampness or dryness of atmosphere, extremes or changes of temperature,
          smog, shrinkage, evaporation, loss of weight, rust, corrosion, erosion, wet or dry rot, change in flavor or
          color or texture or finish, unless loss by a separate peril not otherwise excluded ensues, and then coverage
          shall be afforded only for loss, damage, costs, or expenses caused by the separate ensuing peril;

     g. Settling, cracking, shrinkage, bulging or expansion in foundations, walls, floors, or ceilings;

     h. Misappropriation, conversion, embezzlement or secretion by any person in lawful possession of the
        property or failure of such persons to return property loaned, rented or placed in their care;

     i.   Evaporation, mixing, shortage, seepage, spillage or leakage unless resulting from direct physical loss or
          damage to the tanks, taps or pipes by an insured peril, except willful and malicious damage or destruction
          of the tanks, taps or pipes is excluded;

     j.   War including but not limited to:

          1. Hostile or warlike action in time of peace or war, whether such loss or damage be direct or Indirect,
             proximate or remote, or be in whole or in part caused by. contributed to or aggravated by the peril(s)
             insured against in this POLICY, including action in hindering, combating, or defending against an actual,
             impending, or expected attack:
             a) by any government or sovereign power (de jure or de facto), or by any authority maintaining or
                using military, naval or air forces;
             b) by military, naval or air forces;
             c) by an agent of any such government, power, authority or forces; or

          2. Any weapon employing atomic fission, fusion, or radioactive force whether in time of peace or war; or

          3. Insurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental authority
             in hindering, combating or defending against such a situation; or

          4. Risks of contraband or illegal transportation or trade;




PR 002 (02/19)                                                                                            Page4o116
                         Includes copyrighted material d 60 Properties. Inc., used with Its permission.
        Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 47 of 127

                                                              . /
   k.   Confiscation, seizure, expropriation, nationalization, commandeerinp, requisition or destruction of or
        damage to property by order of the Government de jure or de facto or any public, municipal or local authority
        of the country or area in which the property is situated (except as provided by the Governmental Action
        Clause), seizure or destruction under quarantine or customs reguiation;

   I.   1. Nuclear reaction or nuclear radiation or radioactive contamination, ail whether controlled or
            uncontrolled, and whether such loss be direct or indirect, proximate or remote, or be in whole or in part
            caused by. contributed to. or         aggravated by the peril(s) insured against in this POLICY;
            however, subject to the foregoing and all provisions of this POLICY, direct loss by fire resulting from
            nuclear reaction or nuclear radiation or radioactive contamination is insured against by this POLICY;

        2. a) Discharge, explosion, or use of nuclear device, weapon or material employing or involving nuclear
              fission, fusion, or radioactive force, whether in time of peace or war and regardless of who commits
              the act.

            b) Seizure or destruction under quarantine or custom regulation or confiscation by order of any
               governmental or public authority.

   m. 1. The unlawful possession, use. release, discharge, dispersal or disposal of any bacteriological, viral,
         radioactive or similar agents or material regardless of who is responsible for the act, whether or not the
         act is certified as an act of terrorism pursuant to the federal Terrorism Risk Insurance Act, and whether
         war has been declared or not, and regardless of any other cause or event contributing concurrently or
         in any other sequence thereto; or
        2. The unlawful possession, use, release, discharge, detonation, dispersal or disposal of any device or
           material capable of producing a nuclear reaction or the spread of radioactivity, regardless of who is
           responsible for the act, whether or not the act is certified as an act of terrorism pursuant to the federal
           Terrorism Risk Insurance Act, and whether war has been declared or not, and regardless of any other
           cause or event contributing concurrently or in any other sequence thereto;
   n. Freezing of plumbing, heating or fire protection systems in vacant properties, when properly is vacant for
      more than thirty (30) consecutive days, and any resulting ruptures and/or releases;

   0. Backing up of sewers or drains;

   p. Maintenance, repairs, or alterations, unless loss by a separate peril not otherwise excluded ensues, and
      then coverage shall be afforded only for loss, damage, costs, or expenses caused by the separate ensuing
      peril;

   q- Mold, moss, mildew, fungi, spores, bacterial infestation or any similar organism, vrat or dry rot and extremes
      of temperature or humidity, v^ether directly or indirectly the result of a covered peril. This exclusion applies,
      and is not limited to, the cost for investigation, testing, remediation services, Such loss, damage, costs, or
      expenses are excluded regardless of any other cause or event that contributes concurrently or in any
      sequence to the loss, or whether such loss is directly or indirectly, proximately or remotely, or in whole or
      in part caused by, the result of, contributed to or aggravated by any other peril.

        If loss otherwise covered by this POLICY occurs and the cost of removal of debris is increased due to the
        presence of rust, mold, moss, fungus, bacterial infestation, wet or dry rot or extremes of temperature or
        humidity, this POLICY will only be liable for the costs of debris removal which would have been incurred
        had no such factors been present in, on, or about the covered property to be removed, subject to the
        provisions of the Debris Removal Clause.

   r.   EARTH MOVEMENT, as defined herein, unless endorsed hereon;

   s.   FLOOD, as defined herein, unless endorsed hereon.


PR 002 (02/19)                                                                                          Page 5 of 16
                       Include copyrighted material of 60 Properties, Inc., used with Its permission.
       Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 48 of 127


                                                    j


7. ADOmONAL EXCLUSIONS:

   a. Fire Fighting Expense Exclusion Clause:

       This POLICY shall not pay for any cost or expense in fighting fire.

   b. Pollution and Contamination Exclusion Clause:

       This POLICY does not insure against loss or damage caused by or resulting from any of the following
       regardless of any cause or event contributing concurrently or in any other sequence to the loss:

       1. contamination:

       2. the actual or threatened release, discharge, dispersal, migration or seepage of POLLUTANTS at an
           INSURED LOCATION during the Term of this POLICY unless the release, discharge, dispersal,
          migration, or seepage is caused by fire, lightning, leakage from fire protective equipment, explosion,
          aircraft, vehicles, smoke, riot, civil commotion or vandalism. This POLICY does not insure off-premises
          cleanup costs arising from any cause and the coverage afforded by this clause shall not be construed
           otherwise.

   c. Off Premises Services Exclusion Clause:

       This POLICY shall not pay for loss caused directly or indirectly by the interruption of utility services furnished
       to the described premises, such as electricity, steam, WATER, gas or refrigeration.

   d. Professional Fees Exclusion Clause:

       This POLICY shall not pay for fees, costs or expenses of any professionals including but not limited to
       accountants, architects, auditors, engineers, attorneys, public adjusters, insurance agents or brokers, loss
       appraisers, loss consultants, or other professionals, all including any of their subsidiary, related or
       associated entities either partially or wholly owned by them or retained by them.

   e. This POLICY shall not pay for:

       1. Delay or loss of use or market except as may be provided under TIME ELEMENT coverage if provided
          herein

       2. Enforcement of any ordinance or law regulating the construction, repair or demolition of any property
          insured hereunder, except as specifically stated herein or by endorsement;

       3. Fines or penalties incurred, sustained by or imposed on the Insured at the order of any Government
          Agency, Court, or other Authority arising frbrn any cause whatsoever;

       4. Asbestos material removal, unless the asbestos itself is damaged by fire, lightning, aircraft impacL
          explosion, riot, civil commotion, smoke, vehicle impact, vandalism, malicious mischief, leakage or
          accidental discharge from automatic fire protective systems;

       5. Demolition or increased cost of reconstruction, repair, debris removal or loss of use necessitated by
          the enforcement of any law or ordinance regulating asbestos material; or

       6. Any governmental direction or request declaring that asbestos material present in or part of or utilized
          on any undamaged portion of the Insured's property can no longer be used for the purpose for which it
          was intended or instailed and must be removed or modified.



PR 002 (02/19)                                                                                           PageOol 16
                       Includes copyrighted material of 60 Properties, Inc., used with its permission.
       Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 49 of 127



8. DEBRIS REMOVAL CLAUSE: (Applies only to insurance covering direct property loss.)

   This POLICY will pay the necessary expense Incurred by the Insured during the Term of this POLICY for the
   removal of debris of the property covered hereunder from premises covered hereunder which may be
   occasioned by insured loss caused by any of the perils insured against in this POLICY. The COMPANY’S total
   liability in any one OCCURRENCE under this POLICY for removal of debris shall in no event exceed the
   Sublimit specified in the Declarations. This provision does not Increase any amounts or limits of insurance in
   this POLICY. In no event shall the combined loss for property and debris removal exceed the amount of
   insurance applying under the POLICY to the property damaged.

   Furthermore, the COMPANY shall not be liable for more than the proportion of such debris removal expense
   as the amount of insurance under this POLICY bears to the total amount of insurance on the property covered,
   whether or not all such insurance includes this clause, or is collectible or not. This insurance will not pay, under
   this clause, expenses to:

       1.       Remove, or extract CONTAMINANTS or POLLUTANTS, or debris defined as a CONTAMINANT
                or POLLUTANT, from land or WATER, nor remove, restore or replace polluted or contaminated
                land or WATER; or

       2.       Remove any property because of the enforcement of any law, ordinance, regulation or rule
                r^ulating or restricting the construction, installation, repair, replacement, demolition, occupancy,
                operation or other use of such property; or

       3.       Remove or transport any property or debris to a site for storage, disposal, or decontamination, or
                the cost to store, dispose of, or decontaminate any such proper^ or debris, required because the
                property or debris is affected by Contaminations or POLLUTANTS, whether or not such removal,
                transport, or decontamination is required by law, ordinance or regulation; or

       4.       Remove any property or debris which discharges, releases, or escapes into or upon any
                watercourse or body of WATER above or below ground, on or off the insured premises.

   No liability shall exist under this Debris Removal Clause unless such expenses are reported in writing to the
   COMPANY within one hundred and eighty (180) days of the date of direct toss.

9. PROTECTION AND PRESERVATION OF PROPERTY:

   In case of actual physical loss or damage of the type insured against by this POLICY, the expenses incurred
   by the Insured in taking reasonable and necessary actions for the temporary protection and preservation of
   Property insured hereunder shall be added to the total direct physical loss or damage otherwise recoverable
   under this POLICY and be subject to the applicable Deductible.

   The COMPANY'S total liability in any one OCCURRENCE under this provision shall in no event exceed the
   Sublimit specified in the Declarations. This provision does not increase any amounts or limits of insurance in
   this POLICY.

10. VALUATION:

   In case of loss, the basis of adjustment, unless otherwise endorsed hereon, shall be as follows at time and
   place of loss:

   a. FINISHED STOCK sold but not delivered, at the Insured's net selling price of such property less all
      discounts and unincurred expenses to which such property would have been subject had no loss occurred.
      FINISHED STOCK not sold, at REPLACEMENT COST.



PR 002(02/19)                                                                                             Page 7 of 16
                       Includes copyrighted material of ISO Properties, Inc., used with its permission.
        Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 50 of 127

                                                                  -
   b. RAW STOCK and STOCK IN PROCESS, at REPUCEMENT COST with like kind and quality:

   c.   Buildings and other structures, at ACTUAL CASH VALUE unless otherwise endorsed hereon;

   d. Machinery, equipment and any other insured property not otherwise provided for at ACTUAL CASH VALUE
      unless otherwise endorsed hereon;

   e. Catalyst at ACTUAL CASH VALUE;


11. LIMITATIONS!

   a. Books and Records;
      This POLICY limits coverage on books of account, abstracts, drawings, card index systems and other
      records (except film, tape, disk, drum, cell and other magnetic recording and storage media for electronic
      data processing), to an amount not exceeding the cost of blank books, cards or other blank materials plus
      the cost of labor incurred by the Insured fOr transcribing or copying such records; and on film, tape, disk,
      drum, cell and other magnetic recording and storage media for electronic data processing to an amount not
      exceeding the cost of such media in unexposed or blank form.

   b. Employee's Tools and Wearing Apparel:

        This POLICY also covers tools and wearing apparel of officers and employees, except In dvtrellings and
        living quarters, while on premises insured hereunder, subject to a limit of two hundred fifty dollars ($250.00)
        on said property of any officer or employee in any one OCCURRENCE.


12. CONDITIONS:

   a. Abandonment:

        There can be no abandonment to this COMPANY of the property insured.

   b.   Appraisal:

        If the Insured and this COMPANY fail to agree on the amount of loss, then, on tfie written demand of either,
        each shall select a competent and disinterested appraiser and notily the other of the appraiser selected
        within twenty (20) days of such demand. The appraisers shall select a competent and disinterested umpire,
        and, if failing for twenty (20) days to agree upon such umpire, then, on the request of the Insured or this
        COMPANY, such umpire shall be selected by a judge of a state or federal court of record in the state in
        which the damaged property is located. The appraisers shall then appraise the loss, stating separateiy the
        loss to each item; and, failing to agree, shall submit their differences, only, to the umpire. An award in
        writing, so itemized, of any two when filed with this COMPANY shall determine the amount of loss and shall
        be binding and final. Each appraiser shall be paid by the party selecting him and the expenses of appraisal
        and umpire shall be paid by the parties equally. The COMPANY shall not be held to have waived any of
        its rights by any act relating to appraisal.

   c.   Brands and Labels;

        If branded or labeled MERCHANDISE covered by this POLICY is damaged and the COMPANY elects to
        take all or any part of such MERCHANDISE at the value established by the provisions of this POLICY, the
        Insured may, at his own expense, stamp "salvage" on the MERCHANDISE or Its containers or may remove
        or obliterate the brands or labels, if such stamps, removal or obliteration will not physically damage the
        MERCHANDISE.


PR 002(02/19)                                                                                            Page 8 of 16
                       Include copyrighted material of ISO Properties, Inc., used with Its permission.
        Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 51 of 127



   d. Bridge Wording

        Whenever used in this POLICY, the terms, "we", "our", "you", and "your" are hereby changed to "the
        COMPANY", "the COMPANY'S", 'Ihe Insured", and 'the Insured’s".

   e. Choice of Law and Choice of Venue:

        No suit, action, or proceeding regarding this POLiCY for the recovery of any claim shall be sustainable in
        any court of law or equity unless the Insured shall have fully complied with all the requirements of this
        POLICY. The COMPANY agrees that any suit, action, or proceeding against it for recovery of any claim
        under this POLICY shall not be barred if commenced within the time prescribed in the statutes of the State
        of New York. Any suit, action, or proceeding against the COMPANY must be brought solely and exclusively
        in a New York state court or a f^eral district court sitting within the State of New York. The laws of the
        State of New York shall solely and exclusively be used and applied in any such suit, action, or proceeding,
        without regard to choice of taw or conflict of law principles.

   f.   Company’s Options:

        It shall be optional for this COMPANY to take all, or any part, of the property at the agreed or appraised
        value, and also to repair, rebuild or replace the property destroyed or damaged with other of like kind, size,
        capacity and quality within a reasonable time, on giving notice of its intention to do so within thirty (30) days
        after the receipt of proof of loss herein required.

   Q-   Conflict of Wording:

        If there is conflict between the specific sectioris or endorsements and general conditions in this POLICY,
        the conditions of the specific sections or endorsements shall prevail.

   h. Governmental Action Clause:

        This COMPANY shall be liable for acts of destruction at the order of civil authority at the time of and for the
        purpose of preventing the spread of Are, provided such fire did not originate from any perils herein
        specifically excluded.

   i.   Loss Clause:

        It is a condition of this POLICY that In case of loss occurring hereunder, the amount of such loss shall be
        automatically reinstated after its OCCURRENCE without payment of additional premium for such
        reinstatement with the exception of loss caused by perils which are subject to annual aggregate sublimits
        as noted on the Declarations of this POLICY.
   j.   Machinery:
        In the event of loss of or damage to machinery consisting, when complete for sale or use, of several parts,
        the Insurer shall only be liable for the value of the part(s} lost or damaged.

   k. Pair and Set:

        In the event of loss of or damage to:

        (a) any article or articles which are a part of a pair or set, the measure of loss of or damage to such article or
            articles shall be a reasonable and fair proportion of the total value of the pair or set. giving consideration to
            the importance of said article or articles, but in no event shall such loss or damage be constmed to mean
            total loss of the pair or set; or
        (b) any part of property covered consisting, when completed for use, of several parts, the COMPANY shall
            be liable for the value of the pait lost or damaged.


PR 002 (02/19)                                                                                              Page 9 of 16
                        Includes copyrighted material of ISO Properties, Inc., used v/ith Its permission.
         Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 52 of 127



   I.   Permission Clause:

        Permission is hereby granted: 1) to do work and to'make such changes in the use or occupancy of the
        premises as is usual or incidental to the business of the Insured, 2) to make alterations, additions,
        improvements and repairs, 3) to shut down or cease operations, and for individual buildings or units to
        remain vacant or unoccupied without limit of time, provided lire protection, watchmen and alarm services
        are maintained. But this COMPANY, unless endorsed hereon, shall not be liable for loss occurring:

        1. when the entire premises or plant has ceased operations or been unoccupied or vacant for a period
           exceeding thirty (30) consecutive days, or
        2. while the hazard is increased by any means within the control or knowledge of the insured.

  m. Requirements in Case Loss Occurs:

        Every loss hereunder shall be reported in writing as soon as practicable with full particulars to the
        COMPANY. The Insured shall protect the property from further damage and separate the damaged and
        undamaged personal property; put it in the best' possible order; furnish a complete inventory of the
        destroyed, damaged and undamaged property, showng in detail quantities, costs, value and amount of
        loss claimed, and within sixty (60) days after the loss, unless such time is extended in writing by this
        COMPANY, the Insured shall render to this COMPANY a proof of loss, signed and sworn to by the Insured,
        stating the knowledge and belief of the Insured as to the following:

        1.       The time and origin of the loss;

        2.       The Interest of the Insured and of all others in the property;

        3.       The value of each item thereof and the amount of loss thereto;

        4.       All encumbrances thereon;

        5.       All other contracts of insurance whether valid or not, covering any of said property;

        6.       Any changes in the title, use, occupation, LOCATION, possession or exposures of said property
                 since the issuing of this POLICY;

        7.       By whom and for what purposes any building herein described and the several parts thereof were
                 occupied at the time of loss and whether or not it then stood on leased ground.

        8.       if this POLICY provides any TIME ELEMENT coverage, the Insured shall, in addition to the above,
                 aiso give immediate written notice to this COMPANY of any TIME ELEMENT loss and protect the
                 property from further damage that might resuit in extension of the period of interruption.

        9.       Within sixty (60) days following the date of damage to or destruction of the real or personal property
                 described, unless such time is extended in writing by this COMPANY, the Insured shall render to
                 this COMPANY a proof of loss, signed and sworn to by the Insured, stating the knowledge and
                 belief of the Insured as to the following:

                 a.      The time and origin of the property damage or destruction causing the interruption of
                         business;

                 b.      The interest of the Insured and of all others in the business;

                 c.      All other contracts of insurance, whether valid or not, covering in any manner the loss
                         insured against by this POLICY;


PR 002 (02/19)                                                                                           Page 10 of 16
                        Includes copyrighted material of 60 Properties, Inc., used with Its permbsion.
       Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 53 of 127



                 d.      Any changes in the title, nature, LOCATION, encumbrance, or possession of said
                         business since the issuing of this POLICY;

                 e.      By whom and for what purpose any building herein described and the several parts thereof
                         were occupied at the time of damage or destruction, and shall furnish a copy of all the
                         descriptions and schedules in alt policies, and the actual amount of TIME ELEMENT value
                         and loss claimed, accompanied by detail^ exhibits of all values, costs, and estimates upon
                         which such amounts are based.

       10.       The Insured shall furnish a copy of all the descriptions and schedules in all policies and if required,
                 verified plans and specifications of any building, fixtures or machinery destroyed or damaged.

       11.       The Insured, as often as may be reasonably required, shall exhibit to any person designated by
                 this COMPANY all that remains of any property herein described, and shall submit, and insofar as
                 is within its power, cause its employees and others to submit to examinations under oath by any
                 person named by this COMPANY and subscribed to the same; and, as often as may be reasonably
                 required, shall produce for examination all books of account, bills, invoices and other vouchers, or
                 certified copies thereof if originals be lost, at such reasonable time and place as may be designated
                 by this COMPANY or its representative, and shall permit extracts and copies thereof to be made.

       12.       The Insured shall cooperate with the COMPANY and upon this COMPANY'S request shall attend
                 hearings and trials and shall assist in effecting settlement, securing and giving evidence, and
                 obtaining the attendance of witnesses in conduct of suits.

  n.   Subrogation:

       1.        This insurance shall not be invalidated if the Insured in writing has waived or may hereafter, but
                 prior to the OCCURRENCE of any loss covered hereunder, waive its right of recovery from any
                 firm, corporation or individual, for loss or damage covered hereunder and this COMPANY expressly
                 waives subrogation against any subsidiary or affiliated COMPANY of the Insured.

       2.        In the event of any payment under this Policy, the COMPANY shall be subrogated to the extent of
                 such payment to all the Insured's rights of recovery therefore. The Insured shall execute all papers
                 required and shall do anything that may be necessary at the expense of the COMPANY to secure
                 such right. The COMPANY will act in concert with any other interests concerned, i.e., the Insured
                 and any other insurer participating in the payment of any loss as primary or excess insurers, in the
                 exercise of such rights of recovery.

                 If any amount is recovered as a result of such proceedings, the net amount recovered after
                 deducting the costs of recovery shall be divided between the interests concerned in the proportion
                 of their respective interests. If there should be no recovery, the expense of proceedings shall be
                 borne proportionately by the interests instituting the proceedings.

  0.   Salvage and Recoveries:

       When, in connection with any loss hereunder, any salvage or recovery is received subsequent to the
       payment of such loss, the loss shall be refigured on the basis on which it would have been settled had the
       amount of salvage or recovery been known at the time the loss was originally determined. Any amounts
       thus found to be due either party from the other shall be paid promptly.




PR 002 (02/19)                                                                                            Page 11 of 16
                       Includes copyrighted material of ISO Properties, Inc., used with Its permission.
       Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 54 of 127



  p.   Titles of Paragraphs:

       The several titles to the various paragraphs of this form (and of endorsements and supplemental contracts,
       if any, as now or hereafter attached to this POLICY) are inserted solely for the convenience of reference
       and shall not be deemed in any way to limit or affect the provisions to which they relate.


13. DEFINITIONS:

   Unless otherwise stated, the Definitions below apply wherever used in this POLICY.

   A. ACTUAL CASH VALUE

       The term “ACTUAL CASH VALUE" shall mean REPLACEMENT COST subject to a deduction for
       deterioration, depreciation and obsolescence. ACTUAL CASH VALUE applies to valuation of insured
       property regardless of whether that property has sustained partial or total loss or damage.

   B. COMPANY
       The term “COMPANY" shall mean the Insurer providing this insurance “POLICY” as specified on the
       Declarations attached.

   C. COMPUTER

       The term “COMPUTER” shall mean a programmable or programmed machine that responds to a specific
       set of instructions in a well-defined manner and can execute a pre-recorded list of Instructions. It includes
       but is not limited to mainframes, servers, workstations and portable COMPUTERS, personal information
       managers, wide and local area netwo>1< hardware, electronic and electromechanical equipment, data
       processing equipment electronic controls for machinery, electronically programmed memory chips, and
       electronically controlled communication equipment.

   D. DATA PROCESSING SYSTEMS

       The term "DATA PROCESSING SYSTEMS” shall include storage equipment (hardware), transferring
       equipment, COMPUTER systems, telecommunications systems or electronic control equipment, including
       component parts,, owned by the Insured or leased, rented or property of others for which the Insured may
       be liable.

   E. DATA PROCESSING MEDIA, meaning all forms of data, converted data and/or programs and/or
      instructions and/or media vehicles employed in the Insured's data processing operations, and blank
      magnetic recording or storage media (software) for electronic data processing including film, tape, disc,
      drum, or cells, being property of the insured or property of others for which the insured may be llabie.

   F. EARTH MOVEMENT

       The term “EARTH MOVEMENT shali mean earthquake, iandsiide, subsidence, voicanic eruption, tsunami
       or any other earth movement whether naturai or man-made, except MUDSLiDE or MUDFLOW caused by
       accumuiation of WATER on or under the ground.

       Loss or damage caused by EARTH MOVEMENT shall include all covered loss or damage to covered
       property at an INSURED LOCATION resulting directly or indirectly from EARTH MOVEMENT, however,
       physical loss or damage by fire, explosion, or sprinkler leakage resulting from EARTH MOVEMENT as
       defined herein is not to be considered to be loss by EARTH MOVEMENT.



PR 002(02/19)                                                                                           Page 12 of 16
                      Includes copyrighted material of BO Properties, inc., used with Its permission.
       Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 55 of 127



    G. FINISHED STOCK
       The term "FINISHED STOCK” shall mean-stock rnanufactured by the Insured or manufactured by others
       for the account of the Insured which is ready for packing, shipment or sale, NORMAL to the business of the
       Insured.


    H. FLOOD
       The term “FLOOD” shall mean rising WATER, surface WATER, waves, tidal WATER, high WATER, tidal
       wave other than tsunami, rising, overftowng or any breach of streams, rivers, lakes, reservoirs, or other
       natural or man-made bodies of WATER; STORM SURGE; or spray from any of the foregoing; the unusual
       and rapid accumulation or runoff of surface waters from any source; release of WATER held by a dam,
       levee or dike or by a WATER or FLOOD control device; MUDFLOW; MUDSLIDE; all whether driven by
       WIND or not, and regardless of any other cause of event or loss whatsoever contributing concurrently or in
       any sequence to produce the loss, directly or indirectly, and regardless of whether the event or loss occurs
       suddenly or gradually, involves isolated or widespread damage, arises from natural or external forces, or
       occurs as a result of any combination of these. However, physical loss or damage by fire, explosion or
       sprinkler leakage resulting from FLOOD as defined herein is not to be considered to be loss by FLOOD.

    I. INSURED LOCATION(S)
       The term “INSURED L0CAT10N(S)" as used in this POLICY shall mean any LOCATION listed on the latest
       SCHEDULE OF LOCATIONS submitted to and accepted by the COMPANY as of the POLICY inception
       date, as specified in the Declarations. INSURED LOCATION(S) includes the area within one thousand
       (1.000) feet of such LOCATION, all within the Coverage Territory.
       If not so specified in the SCHEDULE OF LOCATIONS, a “LOCATION” is a building, yard or bulkhead (or
       any group of the foregoing) bounded on all sides by public streets, clear land space or open waterways,
       each not less than fifty (50) feet wide. Any bridge or tunnel crossing such street, space or waterway will
       render such separation inoperative for the purpose of defining a LOCATION.
       The term “LOCATIONS” means more than one LOCATION.


‘   J. LOSS OF EARNINGS
       The term “LOSS OF EARNINGS" shall mean The ACTUAL LOSS SUSTAINED by the Insured resulting
       directly from such necessary interruption of business, but not exceeding the reduction in GROSS
       EARNINGS less charges and expenses which do not necessarily continue during the interruption of
       business.


    K. MERCHANDISE
       The term "MERCHANDISE" shall mean goods kept for sale by the Insured which are not the product of
       manufacturing operations conducted by the Insured.


    L. MONTH
       The term "MONTH” shall meaii thirty (30) consecutive calendar days.


    M. MUDFLOW
       The term "MUDFLOW” shall mean a river of liquid and flowing mud on the surfaces of normally dry land
       areas as when earth is carried by a current of WATER.


PR 002 (02/19)                                                                                           Page 13 of 16
                      Includes copyrighted material of 60 Properties, Inc., used with Its permlssior».
       Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 56 of 127



   N. MUDSLIDE


       The term "MUDSLIDE” shall mean a saturated soil mass moving by liquidity down a slope.

   O. NORMAL

       The term "NORMAL" shall mean the condition that would have existed had no physical loss or damage
       occurred.

   P. OCCURRENCE

       The term "OCCURRENCE” shall mean a loss, incident, or series of losses or incidents immediately arising
       out of a single event or originating cause and includes all resultant or concomitant insured losses, except
       as modified herein.

       1.        In respect of losses hereunder arising from WIND, the term OCCURRENCE shall mean the sum
                 total of all the Insured's losses sustained during any one period of seventy-two (72) consecutive
                 hours commencing within the Term of this POLICY under the foregoing perils arising out of or
                 caused by the same atmospheric disturbance.

       2.        In respect of losses hereunder arising from FLOOD, EARTH MOVEMENT, riot, riot attending a
                 strike or civil commotion, the term OCCURRENCE shall mean the sum total of all the Insured's
                 losses sustained during any one period of seventy-two (72) consecutive hours commencing within
                 the Term of this POLICY.

       As respects all the foregoing, the Insured may elect the moment from which any period of seventy-two (72)
       consecutive hours shall be deemed to have commenced, this COMPANY being responsible only for its
       proportion of the loss to the Insured in respect to the said elected period of seventy-two (72) hours. No
       single elected seventy-two (72) hour period shall overlap any other elected seventy-two (72) hour period

       This COMPANY shall not be liable for any loss occurring before the effective date and time of this POLICY,
       nor for any loss occurring after the expiration date and time of this POLICY. The expiration of the POLICY
       shall not reduce the seventy-two (72) hour period.

   Q. ORDINARY PAYROLL EXPENSES
       The term "ORDINARY PAYROLL EXPENSES” shall mean payroll expenses for all employees of the
       Insured except: officers; executives; department managers; and employees under contract. Payroll
       expenses shall include: payroll; employee benefits, if directly related to payroll; PICA payments and union
       dues paid by the Insured; and workers' compensation premiums.
   R. PERl'OD OF INDEMNITY
       The term "PERIOD OF INDEMNITY' shall mean the period of time that:

       (a) Begins with the date of direct physical loss or damage by any of the perils covered herein, at an
           INSURED LOCATION; and
       (b) Ends on the date when the damaged or destroyed property at the INSURED LOCATION should be
           repaired, rebuilt or replaced with the exercise of due diligence and dispatch.

       The PERIOD OF INDEMNITY shall not be limited by the date of termination of this POLICY.




PR 002 (02/19)                                                                                           Page 14 of 16
                       Include copyrighted material of ISO Properties, Inc., used with Its permission.
       Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 57 of 127




   S. POLICY
       The term TOLICY” shall mean all parts of the document to which this form is attached including, but not
       limited to, the Declarations, conditions, endorsements and this property form.

   T. POLLUTANT or CONTAMINANTS

       The term "POLLUTANTS" or "CONTAMINANTS" shall mean any solid, liquid, gaseous or thermal irritant
       or CONTAMINANT including, but not limited to, smoke, vapor, soot, fumes, acids, alkalis, chemicals, virus,
       waste, (waste Includes materials to be recycled, reconditioned or reclaimed) or hazardous substances as
       listed in the Federal WATER Pollution Control AcL Clean Air Act, Resource Conservation and Recovery
       Act of 1976, and Toxic Substances Control Act, or as designated by the U.S. Environmental Protection
       Agency.

   U. RAW STOCK

       The term "RAW STOCK" shall mean material in the state in which the Insured receives it for conversion by
       the Insured into FINISHED STOCK.

   V. REPLACEMENT COST

       The term "REPLACEMENT COST shall mean thelesser of the cost to repair, rebuild or replace the lost or
       damaged property with:

       1) identical property or

       2) property of like, kind and quality

       on the same premises and intended for the same occupancy and use, determined at the time and place of
       loss, without deduction for deterioration, depreciation or obsolescence.

   W. STOCK IN PROCESS

       The term "STOCK IN PROCESS" shall mean RAW STOCK which has undergone any aging, seasoning,
       mechanical or other process of manufacture at-the LOCATiON(s) herein described but which has not
       become FINISHED STOCK.

   X. STORM SURGE

       The term "STORM SURGE" shall mean rising WATER, surface WATER, waves, tidal WATER, tidal wave
       other than tsunami; rising, overflowing or any breach of streams, rivers, lakes, reservoirs, or other bodies
       of WATER; or spray from any of the foregoing when driven by WIND.

   Y. THE 100% PLANT BUSINESS INTERRUPTION DAILY VALUE
       The term "THE 100% PLANT BUSINESS INTERRUPTION DAILY VALUE" shall mean the actual amount
       of GROSS EARNINGS, less charges and expenses which do not necessarily continue during the
       interruption of business, that would have been earned had no loss or damage occurred, divided by the
       actual number of working days, had no loss or damage occurred during the period of Interruption of the
       business with due consideration being given to the experience of the business before the date of loss or
       damage and the probable experience thereafter had no loss or damage occurred.




PR 002 (02/19)                                                                                          Page 15 of 16
                      Includes eopyrighied material of BO Properties, Inc., used with its permission.
       Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 58 of 127



   Z. TIME ELEMENT

       The term 'TIME ELEMENT' shall be defined as the actual loss sustained due to the necessary interruption
       ofthe Insured’s NORMAL business operations including but not limited to, loss described in the BUSINESS
       INTERRUPTION SECTION, if attached, and the following TIME ELEMENT extensions, if endorsed hereon:
       Contingent Business Interruption, Contingent Extra Expense, Extra Expense, Ingress/Egress, Leasehold
       Interest, Rental Value, Off Premises Power Business Interruption, but this definition shall not otherwise
       expand or modify the coverage, if any, provided by this POLICY or its Endorsements.

   AA. WATER
       The term "WATER” shall mean WATER, but not WATER at any INSURED LOCATION which is contained
       within any type of processing tank, cistern, pond, piping, or other process equipment.

   BB.WIND

       The term 'WIND,” shall mean tornado, tempest, cyclone, hurricane, windstorm or hail.




PR 002 (02/19)                                                                                          Page 16 of 16
                     Includes copyrighted material of ISO Properties, Inc., used with its permission.
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 59 of 127



                               PROPERTY COVERAGE FORM
                                  PROPERTY SECTION


Interest and Property Insured:


This COMPANY agrees to insure subject to all the terms, conditions, limitations, exclusions and stipulations
of this POLICY, except as hereinafter excluded, and excluding all property named in the STOCK
PROVISIONAL SECTION, if included herein:


All buildings, tanks and structures of every description, and ali contents therein and property of every
description upon the premises as now or hereafter constituted; alt whether owned by the Insured or Property
of Others In the Insured's care, custody or control, or on consignment or on commission or held in storage
or for repairs or sold but not delivered or removed; all comprised a part of or appertaining to the operations
of the Insured at INSURED LOCATION(S).


This POLICY shall also cover loss or damage, if any, to improvements and betterments to buildings. In the
event of loss or damage, this COMPANY agrees to accept and consider the Insured to be the sole and
unconditional owner of improvements and betterments, any contract or lease the Insured may have made
to the contrary notwithstanding.




PR 003(02/12)                                                                                    Page 1 of 1
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 60 of 127



                              PROPERTY COVERAGE FORM
                         BUSINESS INTERRUPTION SECTION

1. Interest and Property Insured:
   This COMPANY agrees to insure subject to all the terms, conditions, limitations, exclusions and
   stipulations of this POLICY:
   Loss directly resulting from necessary interruption of the Insured's NORMAL business operations
   caused by direct physical loss or damage to real or personal property covered herein, except FINISHED
   STOCK, and arising from a peril Insured against hereunder and occurring during the term of this
   POLICY; all while located at INSURED LOCATIONS.
   Unless and until liability has been admitted or a claim paid for direct physical damage to or destruction
   of property insured under this POLICY, no claim shall be payable nor any slvance be due for any
   business interruption loss. This Condition shall not apply If no such payment shall have been made
   nor liability admitted solely owing to the operation .of a "Deductible" in this POLICY which excludes
   liability for losses below a specified amount. -
   Further, the payment of a claim or admission of liability for loss due to direct physical loss or damage
   to property insured under this POLICY is not in and of itself, evidence that the Insured has sustained a
   business interruption loss under this Section.


2. ACTUAL LOSS SUSTAINED:
   In the event of direct physical loss or damage to covered property by a peril insured against, this
   COMPANY shall be liable for the ACTUAL LOSS SUSTAINED by the Insured resulting directly from
   the necessary Interruption of business, but not exceeding the reduction in GROSS EARNINGS less
   charges and'expenses which do not necessarily continue during the interruption of business. Loss
   under this Section shall be subject to the PERIOD OF INDEMNITY.
   The PERIOD OF INDEMNITY shall not be limited by the date of termination of this POLICY. Due
   consideration shall be given to the continuation of NORMAL charges and expenses, including
   ORDINARY PAYROLL EXPENSE, to the extent necessary to resume operations of the Insured with
   the same quality of service which existed immediately preceding the date of damage or destruction.


3. Resumption of Operations:
   It is a condition of this insurance that if the Insured could reduce the loss resulting from interruption of
   business:
   1. by complete or partial resumption of operation of the property herein described, whether damaged
   or not; or
   2. by making use of MERCHANDISE or other property at any INSURED LOCATION; or
   3. by making use of stock (RAW, IN PROCESS or FINISHED) at any INSURED LOCATIONS;
   such reduction shall be taken into account in arriving at the amount of loss hereunder.




PR 004 (02/12)                                                                                    Page 1 of 3
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 61 of 127




4. Expense Related to Reducing Loss:
    Applicable only to this Section, this POLICY also covers such expenses as are necessarily incurred for
    the purpose of reducing loss under this POLICY (except expense incurred to extinguish a fire) and such
    expenses, in excess of NORMAL, as would necessarily be incurred in replacing any FINISHED STOCK
    used by the Insured to reduce loss under this POLICY; but in no event shall the amount payable under
    this coverage exceed the amount by which the loss otherwise payable under this POLICY is thereby
    reduced. Such expenses shall not be subject to the application of the Coinsurance Clause.


5. GROSS EARNINGS:
    For the purpose of this Section "GROSS EARNINGS" are defined as the sum of:
    1. Total net sales values of production;
    2. Total net sales of MERCHANDISE; and
    3. Other earnings derived from operation of the business;
         less the cost of:
    4. RAW STOCK from which such production is derived;
    5. Supplies consisting of materials consumed directly in the conversion of such RAW STOCK into
       FINISHED STOCK or in supplying the service(s) sold by the Insured;
    6. MERCHANDISE sold, including packaging materials therefore; and
    7. Service(s) purchased from outsiders (not employees of the Insured) for resale which do not
               continue under contract.
    No other costs shall be deducted in determining GROSS EARNINGS. In determining GROSS
    EARNINGS due consideration shall be given to the experience of the business before the date of
    damage or destruction and the probable experience thereafter had no loss occurred.


6. FINISHED STOCK:
    This COMPANY shall not be liable for any loss resulting from damage to or destruction of FINISHED
    STOCK nor for the time required to reproduce said FINISHED STOCK.


7. Interruption by Civil or Military Authority:
    This POLICY is extended to include, starting at the time of physical loss or damage, the actual loss
    sustained by the Insured, resulting directly from an intermption of business as covered hereunder,
    during the length of time, not exceeding the number of days shown under TIME LIMITS stated in the
    Declarations, when, as a direct result of damage to or destruction of property within one (1) statute mile
    of an INSURED LOCATION by the peril(s) insured against, access to such described premises is
    specificaily prohibited by order of civii or miiitary authority.




PR 004 (02/12)                                                                                   Page 2 of 3
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 62 of 127


8. Additional Exclusions:
   In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this Section:
    This COMPANY shall not be liable for any increase of loss resulting from:
   1. Enforcement of any law ordinance or regulation whether Federal, State or Local regulating the
      construction, repair or demolition of buildings or structures; or
   2. Interference at the described premises, by strikers or other persons, with rebuilding, repairing or
      replacing the property or with the resumption or continuation of business; or
   3. The suspension, lapse or cancellation of any lease, license, contract or order unless such
      suspension, lapse or cancellation results directly from the Interruption of business (and then this
      COMPANY shall be liable for only such loss as affects the Insured’s earnings) during, and limited
      to, the PERIOD OF INDEMNITY covered under this Policy;


   nor shall this COMPANY be liable for any other consequential or remote loss.




PR 004 (02/12)                                                                                Page 3 of 3
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 63 of 127


                                              -   o

Endorsement No.__ l               Additional Premium                 Return Premium
Name of Insured____              JGB Veoas Retail Lessee. LLC



                     ACCOUNTS RECEIVABLE ENDORSEMENT
A.     COVERAGE:
       Subject to the all terms, conditions, limitations, exclusions and stipulations of the POLICY to which
       this Endorsement is attached, not in conflict herewith, this POLICY is extended to cover:
       a.        All sums due to the Insured provided the Insured is unable to affect collection thereof as a
                 result of direct physical loss or damage by a peril insured against, to records of accounts
                 receivable;
       b.        Interest charges on any loan to offset impaired collections pending repayment of such
                 sums made uncollectible by such loss or damage;
       c.        Collection expense in excess of NORMAL collection cost and made necessary because of
                 such loss or damage;
       d.        Other expenses, when reasonable incurred by the Insured in reestablishing records of
                 accounts receivable following such loss or damage.
B.     LIMIT OF LIABILITY:
       The COMPANY’S total liability in anyone OCCURRENCE under this Endorsement shall in no event
       exceed SThe Sublimit specified In the Declarations.
C.     REMOVAL:
       Such insurance as is afforded by this POLICY applies while the records of accounts receivable are
       being removed to and while at a place of safety because of imminent danger of loss or damage
       and while being returned from such place.
D.     ADDITIONAL EXCLUSIONS:
       In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
       Endorsement:
       This Endorsement does not insure against:
       a.        Loss due to bookkeeping, accounting or billing errors or omissions;
       b.        Loss, the proof of which (as to factual existence) is dependent upon an audit of records or
                 an inventory computation, but this shall not preclude the use of such procedure in support
                 of claim for loss v^ich the Insured can prove, through evidence wholly apart therefrom, as
                 due solely to a risk of loss to records of accounts receivable not otherwise excluded
                 hereunder.
       c.        Loss due to alteration, falsification, manipulation, concealment, destruction or disposal of
                 records of accounts receivable committed to conceal the wrongful giving, taking, obtaining
                 or withholding of money, securities, or other property, but only to the extent of such
                 wrongful giving, taking, obtaining or withholding.
E.     CONDITIONS:
       a.        Recoveries:


PR 006 (02/12)                                                                                  Page 1 of 2
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 64 of 127


                 After payment of loss, all amounts recovered by the Insured on accounts receivable for
                 which the Insured has been indemnified shall belong and be paid to the COMPANY by the
                 Insured up to the total amount of loss paid by the COMPANY, but all recoveries in excess
                 of such amount shall belong to the Insured.
        b.       Determination of Receivables; Deductions:
                 1.      When there is proof that a loss covered by this POLICY has occurred but the
                         Insured cannot accurately establish the totai amount of accounts receivable
                         outstanding as of the date of such toss, such amount shall be based on the
                         Insured's monthly statements and shall be computed as follows:
                         (a)     Determine the amount of all outstanding accounts receivable at the end of
                                 the same fiscal MONTH in the year immediately preceding the year in
                                 which the loss occurs.
                         (b)     Calculate the percentage of increase or decrease in the average monthly
                                 total of accounts receivable for the twelve MONTHS immediately
                                 preceding the MONTH in which the loss occurs, or such part thereof for
                                 which the insured has furnished monthly statements to the underwriters
                                 as compared with such average for the same MONTHS for the preceding
                                 year;
                         (c)     The amount determined under (a) above, increased or decreased by the
                                 percentage calculated under (b) above, shall be the agreed total amount
                                 of accounts receivable as of the last day of the fiscal MONTH in which said
                                 loss occurs.
                         (d)    The amount determined under (c) above shall be increased or decreased
                                in conformity wth the NORMAL fluctuations in the amount of accounts
                                receivable during the fiscal MONTHS involved, due consideration being
                                given to the experience of the business since the last day of the last fiscal
                                MONTH for which statement has been rendered.
                 2.     There shall be deducted from the total amount of accounts receivable, however
                        established, the amount of such accounts evidenced by receivables not lost or
                        damaged, or otherwise established or collected by the Insured, and an amount to
                        allow for probable bad debts that would normally have been uncollectible by the
                        Insured. All unearned interest and service charges shall be deducted.
This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.
Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                                            \



PR 006 (02/12)                                                                                  Page 2 of 2
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 65 of 127

                                                 ■

Endorsement No.__ 2            Additional Premium               Return Premium
Name of Insured____            JGB Veoas Retail Lessee. LLC



                         AGREED AMOUNT ENDORSEMENT
                              (BUSINESS INTERRUPTION)


Applying to BUSINESS INTERRUPTION SECTION Only:
In consideration of a Statement of GROSS EARNINGS filed with this COMPANY by the Insured and
pursuant to the Coinsurance Clause in this Policy, the amount of SThe Sublimit spccifled In the
Declarations, shall represent the percentage specified on the Declarations of the value required for
compliance with such Coinsurance Ciause.
This Agreed Amount Endorsement is effective until The Sublimit spacllled In the Declarations and
thereafter the terms and conditions of the Coinsurance Clause in this POLICY applying to the BUSINESS
INTERRUPTION SECTION shall apply without modification. It is agreed however, that the Insured is given
an additional thirty (30) days in which to file the above mentioned Statement of GROSS EARNINGS, and
the Agreed Amount Provision is extended for this thirty (30) day period.




Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLiCY, except as herein above set forth.




PR 007 (02/12)                                                                            Page 1 of 1
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 66 of 127


Endorsement No.__ 3             Additional Premium                 Return Premium
Name of Insured____             JGB Veoas Retail Lessee. LLC



                          AGREED AMOUNT ENDORSEMENT
                                           (PROPERTY)


Applying to PROPERPK SECTION Only:
In consideration of a Statement of Values filed with this COMPANY by the insured and pursuant to the
Coinsurance Clause in this POLICY applying to the Property Section, the amount of SThe Sublimit
specified in the Declaiations. shall represent the percentage specified on the Declarations of the value
require for compliance wth such Coinsurance Clause.
This Agreed Amount Endorsement is effective until The Sublimit specified In the Declarations and
thereafter the terms and conditions of the Coinsurance Clause in this POLICY applying to the PROPERTY
SECTION shall apply without modification. It is agreed however, that the Insured is given an additional
thirty (30) days In which to file the above mentioned Statement of Values, and the Agreed Amount Provision
is extended for this thirty (30) day period.




PR 008 (02/12)                                                                               Page 1 of 1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 67 of 127


 Endorsement No.__ 4              .Additional Premium _______          Return Premium
 Name of Insured____               JGB Veoas Retail Lessee. LLC



               BIOLOGICAL, CHEMICAL OR NUCLEAR EXCLUSION

 The following exclusion is added to this policy; supersedes any term, provision or endorsement to the contrary
 in this policy; and applies notwithstanding such term, provision or endorsement:


     •   BIOLOGICAL, CHEMICAL OR NUCLEAR EXCLUSION

         This policy does not insure against any loss, damage, cost or expense caused by or resulting
         from any of the following, regardless of any other cause or event contributing concurrently or in
         any sequence thereto:


         1.       The unlawful possession, use, release, discharge, dispersal or disposal of any chemical,
                  bacteriological, viral, radioactive or similar agents or material regardless of who Is
                  responsible for the act, whether or not the act is certified as an act of terrorism pursuant
                  to the federal Terrorism Risk Insurance Act, and whether war has been declared or not,
                  and regardless of any other cause or event contributing concurrently or in any other
                  sequence thereto; or


         2.       The unlawful possession, use, release, discharge, detonation, dispersal or disposal of
                  any device or material capable of producing a nuclear reaction or the spread of
                  radioactivity, regardless of who is responsible for the act, whether or not the act is
                  certified as an act of terrorism pursuant to the federal Terrorism Risk Insurance Act, and
                  whether war has been declared or not, and regardless of any other cause or event
                  contributing concurrently or in any other sequence thereto.




Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations, exclusions
or conditions of the POLICY, except as herein above set forth.




                                                                                        Page 1 of 1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 68 of 127


                                        '           ''r.
Endorsement No.__ §.            .Additional Premium      *            Return Premium
Name of Insured____              JGB Veoas Retail Lessee. LLC


                     BOILER AND MACHINERY ENDORSEMENT

1.     INSURING AGREEMENT:
       Subject to all additional terms, conditions, limitations, exclusions, and stipulations stated herein this
       POLICY is extended to cover:
       (a)       direct physical loss or damage to property of the Insured and to property of others in the
                 care, custody or control of the Insured;
       (b)       the loss and expense resulting from the necessary interruption of business; if a BUSINESS
                 INTERRUPTION SECTION and/or any other TIME ELEMENT endorsements are attached
                 and then such provisions hereby apply;
       resulting from an ACCIDENT to an OBJECT at an INSURED LOCATION.
       When used in this Endorsement, the following definitions shall apply:
       "OBJECT(S)” shall, mean any boiler, fired or unfired pressure vessel, refrigerating or air
       conditioning system, piping and its accessory equipment, and any mechanical or electrical machine
       or apparatus used for the generation, transmission or utilization of mechanical or electrical power.
       "ACCIDENT(S)'' shall mean a sudden and accidental breakdown of an OBJECT or a part thereof
       which manifests itself at the time of its OCCURRENCE by physical damage that necessitates repair
       or replacement of the OBJECT or part.thereof.
2.     LIMrr OF LIABILITY:
       The COMPANYs total liability arising out of any One ACCIDENT under this Endorsement, shall
       In no event exceed SThe Sublimit specified In the Declarations.
       If an initial ACCIDENT causes other ACCIDENTS, all will be considered "One ACCIDENr. All
       ACCIDENTS at any one INSURED LOCATION which manifest themselves at the same time and
       are the result of the same cause will be considered "One ACCIDENT.”
3.     CONDITIONS:
       With respect to OBJECTS insured by the provision of this Endorsement, the following additional
       Condition shall apply:
       Suspension
       Upon the discovery of a dangerous condition with respect to any OBJECT, any representative of
       the COMPANY may immediately suspend the insurance with respect to an ACCIDENT to said
       OBJECT by written notice mailed or delivered to the Insured at the address of the Insured, or at
       the INSURED LOCATION of the OBJECT. Insurance so suspended may be reinstated by the
       COMPANY, but only by an Endorsement issued to form a part of this POLICY. The Insured will be
       allowed the unearned portion of the premium paid for the suspended insurance, pro rata, for the
       period of suspension,
4.     SUBLIMITS OF COVERAGE:
       a.        Ammonia Contamination Coverage



PR 012 (07/13)                                                                                     Page 1 of 5
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 69 of 127


                 This POLICY is extended to cover loss, including salvage expense, or damage by ammonia
                 contacting or permeating property under refrigeration or in process requiring refrigeration,
                 resulting from any One ACCIDENT to one or more OBJECTS subject to a limit of $The
                 Sublimit speciti^ in the Declarations any One ACCIDENT This limit is part of and not
                 in addition to the Limit of Liability.
       b.        Expediting Expenses Coverage
                 This POLICY is extended to cover the reasonable extra cost to make temporary repair,
                 expedite permanent repairs and expedite permanent replacement of property covered by
                 this Endorsement, including overtime and the extra cost of express or o^er rapid means
                 of transportation when loss to such property results from damage as insured against by
                 this Endorsement, all subject to a limit of SThe Sublimit specified In the Declarations
                 any One ACCIDENT. This limit is part of and not in addition to the Limit of Liability.
       c.        Conseguential Damage
                 This POLICY is extended to cover loss to property of the Insured and loss to property of
                 others for which the Insured shall become legally obligated to pay when such loss is due
                 to spoilage from lack of power, light, heat, steam, or refrigeration resulting solely from a
                 ACCIDENT to an OBJECT, subject to a limit of SThe Sublimit specified In the
                 Declarations any One ACCIDENT. This limit is part of and not in addition to the Limit of
                 Liability.
       d.        Hazardous Substances Coverage
                 It is agreed that, if, as a'result of an ACCIDENT, any property is damaged, contaminated,
                 or polluted by a substance declared by a governmental agency to be hazardous to health,
                 the COMPANY shall be liable under the POLICY for the additional expenses incurred for
                 cleanup, repair or replacement, or disposal of that damaged, contaminated or polluted
                 property. The COMPANY'S total liability for additional expenses shall not exceed SThe
                 Subfimit spacHled In the Declarations any One ACCIDENT. This limit is part of and not
                 in addition to the Limit of Liability.
                 As used here, “additional expenses” shall mean expenses incuned beyond those fbr which
                 the COMPANY would have been liable if no substance hazardous to health had been
                 involved in the ACCIDENT.
       e.        Water Damage Coverage
                 This POLICY is extended to cover loss, including salvage expense, to property damaged
                 by WATER, resulting from any One ACCIDENT shall not exceed SThe Sublimit specified
                 In the Declarations any One ACCIDENT. This limit is part of and not in addition to the
                 Limit of Liability.
5.     ADDITIONAL EXCLUSIONS:
       In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
       Endorsement:
       A.        The followng losses are not insured under this Endorsement:
                 1)      Breakdown of any structure or foundation (other than a bedplate of a machine)
                         supporting an OBJECT or any part thereof, not caused by an ACCIDENT to the
                         OBJECT;
                 2)      Breakdown of any boiler setting, insulating or refractory material not caused by an
                         ACCIDENT to the OBJECT;
                 3)      Breakdown of well casings, penstocks or draft tubes;


PR 012 (07/13)                                                                                  Page 2 of 5
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 70 of 127


                                                     ,V




                 4)    Breakdown of OBJECTS manufactured or held by the Insured for sale to others;
                 5)    Breakdown of catalyst not caused by an ACCIDENT to the OBJECT containing
                       such catalyst or any other insured OBJECTS;
                 6)    Breakdown of any oven, stove or furnace;
                 7)    Breakdown of any sewer piping, any underground gas piping, any piping forming
                       a part of a sprinkier system or any water piping other than:
                       (a)     feed water piping between any boiler and its feed pumps or
                               injectors,
                       (b)     boiler condensate return piping, or
                       (c)     WATER piping forming a part of a refrigerating or air conditioning system
                               used for cooling, humidifying or space heating purposes;
                 B)    Breakdown of an OBJECT until such time as said OBJECT has been installed and
                       completely tested at an INSURED LOCATION. For the purposes of this insurance,
                       “completely tested” shall mean that said OBJECT has operated at an INSURED
                       LOCATION in the capacity for which It was designed as part of the Insured's
                       NORMAL production process or processes. Notwithstanding the above coverage
                       under this Agreement shall apply to any newly installed OBJECT having a fair
                       market value of $1,000,000. or less and to any spare or replacement OBJECT or
                       having parts thereof;
                 9)    An ACCIDENT to any OBJECT while it is being maintained or altered if said
                       ACCIDENT is a direct result of said maintenance or alterations. However, if an
                       ACCIDENT otherwise insured hereunder subsequently ensues, then the
                       COMPANY shall be liable for such ACCIDENT. Any opening, closing or
                       transporting of an OBJECT shall not be considered a part of any maintenance or
                       alterations;
                 10)   An ACCIDENT to any OBJECT utilizing sulfur dioxide or hydrogen sulfide gas as
                       respects:

                       (a)     loss or damage resulting from corrosion anywhere following said
                               ACCIDENT.
                       (b)     loss or damage to catalyst caused by steam or WATER contacting or
                               permeating the said catalyst following said ACCIDENT, and
                       (c)     payment under any BUSINESS INTERRUPTION SECTION or Extra
                               Expense Endorsement forming a part of this POLICY, for any time during
                               which the resumption of business is in anyway curtailed, delayed or
                               prevented because of loss or damage of the kinds referred to in the
                               preceding Sections (a) and (b);
                 11)   Breakdown of any vacuum tube or gas tube; and
                 12)   Breakdown of any electronic computer or electronic data processing equipment,
                       unless used to operate one or more insured 'OBJECTS", unless endorsed hereon;
                 13)   Any increase in loss caused by or resulting from the enforcement of any ordinance,
                       law, regulation, rule or ruling regulating or restricting repair, replacement,
                       alteration, use. operation, construction or installation. As used here, increase in
                       loss also includes expenses incurred beyond those for which we would have paid

PR 012 (07/13)                                                                                Page 3 of 5
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 71 of 127



                        if no substance declared to be hazardous to health by a governmental agency had
                        been involved in the "ACCIDENT;
       B.       As respects this Endorsement, ACCIDENT shall not include loss:
                1)      From depletion, deterioration, corrosion or erosion, wear and tear, leakage at any
                        valve, fitting, shaft seai, giand packing, joint or connection; the functioning of any
                        safety or protective device; nor shaii ACCIDENT mean the breakdown of any
                        OBJECT whiie it is undergoing hydrostatic, pneumatic, gas pressure, or insulation
                        breakdown tests, or is being dried out;
                2)      From fire concomitant with or foilowing an ACCiDENT or from the use of WATER
                        or other means to extinguish fire (as respects any eiectricai machine or apparatus
                        or gas turbine), this section is changed to read: "from fire outside said eiectricai
                        machine or apparatus or gas turbine concomitant with or following an ACCIDENT
                        or from the use of WATER or other means to extinguish fire”;
                3)      From an ACCIDENT caused directly or indirectly by fire or from the use of WATER
                        or other means to extinguish fire;
                4)      From a combustion explosion outside the OBJECT concomitant with or following
                        a ACCIDENT;
                5)      From an ACCIDENT caused directly or indirectly by a combustion explosion
                        outside the OBJECT;
                6)      As a respects any boiler of the chemical recovery type, from an explosion within
                        the furnace of any such boiler or within the passages from the furnace to the
                        atmosphere whether or not such explosion (a) is contributed to or aggravated by
                        an ACCIDENT to any part of said boiler that contains steam or WATER, or (b) is
                        caused in whole or in part, directly or indirectly, by an ACCIDENT to any OBJECT
                        or part thereof;
                7)      (a)     From an ACCIDENT in whole or in part caused by nuclear reaction,
                                nuclear radiation or radioactive contamination, all whether controlled or
                                uncontrolled, and whether such loss be direct or Indirect, proximate or
                                remote, or
                        (b)     From nuclear reaction, nuclear radiation or radioactive contamination, all
                                whether controlled or uncontrolled, and whether such loss be direct or
                                indirect, proximate or remote, or be in whole or in part caused by,
                                contributed to or aggravated by an ACCIDENT;
                        nor shall the COMPANY'be liable tor any loss covered in whole or in part by a
                        contract of insurance, carried by the Insured, which also covers any hazard or peril
                        of nuclear reaction or nuclear radiation, or radioactive contamination.
      C.        Notwithstanding any provisions in the POLICY or its other Endorsements to the contrary,
                the COMPANY assumes no liability under this Endorsement for any loss:
                1)     From an ACCIDENT caused directly or indirectly by EARTH MOVEMENT; or
                2)      From the explosion of accumulated gases or unconsumed fuel within the fire box,
                        or combustion chamber, or any fired vessel or within the flues which conduct the
                        gases of combustion there from;
                3)      From FLOOD, unless an ACCIDENT ensues and the COMPANY shall then be
                        liable under this Endorsement only for loss from such ensuing ACCIDENT; and




PR 012(07/13)                                                                                    Page 4 of 5
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 72 of 127



                 4)      From explosion of an OBJECT other than:
                         (a)    any steam boiler, steam piping, steam turbine, gas turbine, steam engine,
                                or
                         (b)    any machine or electrical apparatus when such loss is caused by
                                centrifugal force or mechanical breakdown.
       D.        With respect to an ACCIDENT to an OBJECT, liability for loss to any catalyst shall not
                 exceed the ACTUAL CASH VALUE thereof at the time of said loss.




This Endorsement Is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.


Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 012 (07/13)                                                                               Page 5 of 5
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 73 of 127


                                              'V
Endorsement No.__ 6.            Additional Premium                 . Return Premium
Name of Insured____             JGB Vegas Retail Lessee. LLC



                 COURSE OF CONSTRUCTION ENDORSEMENT

A.     COVERAGE:

       Subject to ali terms, conditions, limitations, exclusions and stipulations of the POLICY to which this
       Endorsement is attached, not in conflict herewith, this POLICY is extended to cover:

        1.     direct physical loss or damage by a peril insured against to alterations, extensions,
               renovations, erections, installations, assembly, additions and new facilities, including
               building materials, supplies, machinery or equipment incidental to such construction or
               occupancy while at an INSURED LOCATION described under the PROPERTY SECTION.
               while in the course of construction.

        2.     the ACTUAL LOSS SUSTAINED by the Insured resulting frorh the necessary interruption
               of business during the PERIOD OF INDEMNITY which results directly from the DELAY IN
               COMPLETION provided that the DELAY IN COMPLETION is caused solely by physical
               loss or damage to or destruction of Property Insured described in Item No. 1 above.

        3.     direct physical loss or damage to Property Insured described in Item No. 1 by a peril
               insured against while such property is undergoing Hot Testing during the HOT TESTING
               PERIOD.

       All coverage afforded under this Endorsement shall cease upon the earlier of: (a) termination of
       the POLICY, or (b) termination of the HOT TESTING PERIOD as defined herein.


B.     LIMrr OF LIABILITY:

       The COMPANY'S total liability in any one OCCURRENCE under this Endorsement, shall in no
       event exceed SThe Sublimit soecHled In the Declarations.


C.     ADDITIONAL EXCLUSIONS:

       In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
       Endorsement:

       This Endorsement does not insure:

       (1)     Contractor's or subcontractor’s equipment; machinery, tools, equipment and property of a
               similar nature not destined to become a permanent part of the complete project or
               structure;'

       (2)     Loss of use, loss of markets, penalties for noncompletion, noncompliance with contract
               conditions, consequential loss of any kind;

       (3)     Loss caused by frost, falling of ice or freezing, unless resulting from damage caused by
               fire, lighting, explosion, windstorm, hail, riot, riot attending a strike, civil commotion,



PR 018 (02/12)                                                                               Page 1 of 4
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 74 of 127


aircraft, vehicles and smoke;

        (4)    a)   Any manufacturer or supplier of machinery, equipment or other property for the cost of
                    making good any loss or damage which such party has agreed to make good under a
                    guarantee or warranty, whether expressed or implied, or

               b)   Any consulting engineer, architect or designer for loss or damage which arises out of
                    the performance of their respective professional activities,

                     whether or not named as an Insured under this POLICY;

        (5)     Loss or damage directly or indirectly caused by fault, defect error or omission in design,
                plan or specification;

        (6)     Loss or damage occasioned directly or indirectly by any ordinance of law, any order of
                governmental or municipal authority; by suspension, lapse termination or cancellation of
                any license, lease or permit, and any injunction or process of any court;

        (7)       Loss resulting from the failure of the Insured to use due diligence and dispatch and all
                reasonable     means to restore the property Insured to the condition existing prior to loss
                or damage;

        (8)     Loss resulting from any DELAY IN COMPLETION or use which may be occasicned by
                ordinance, law or regulation, rule or ruling regulating or restricting repair, alteration, use,
                operation, construction or installation of buildings, structures or equipment, nor by
                suspension, lapse or cancellation of any lease or license, contract or order, nor for the
                DELAY IN COMPLETION or use due to interference by strikers or other persons with the
                transportation of property, the construction of buildings or with the occupancy and use of
                the premises;

        (9)     Consequential damages including liquidated damages, performance or non-performance
                penalties, and penalties for non-completion or non-compliance with contract conditions;

        (10)    Interruption of incoming electricity, fuel, water, gas, steam, refrigerant, or any other
                services needed for construction or operation;

        (11)    SOFT COSTS as defined herein;

        (13)    HOT TESTING of prototype or developmental machinery and equipment or of used
                machinery and equipment.


D.      AS RESPECTS TESTING:

        No coverage shall be provided under this Endorsement unless all specified protective material and
        instrumentation is installed and activated.

        In no event shall coverage be provided if supenrisory or safety systems have been deliberately
        circumvented.


E.      SUBROGATION:

        For the purpose of this Endorsement only, the following applies:




PR 018 (02/12)                                                                                 Page 2 of 4
      Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 75 of 127


(A)     In the event of any payment made hereunder7 the COMPANY shall be subrogated to all the
                Insured's rights of recovery therefore against any person or organization and the Insured
                shall execute and deliver instruments and papers and do whatever else is necessary to
                secure such rights. The Insured shall do nothing after loss to prejudice such rights.


        (B)    Unless otherwise endorsed, It is a condition of this Endorsement that the COMPANY shall
               be subrogated, to the extent of payment, to all the Insured's rights of recovery against any
               subcontractor, architect, or design engineer, whether a named Insured or not, for any loss
               or damage for which the aforesaid subcontractor, architect, or design engineer would
               otherwise be legally liable. •


F.      DERNITIONS:

        The following terms whenever used In this Endorsement shall mean:

        1.     “DELAY IN COMPLETION": the time period between the ANTICIPATED COMPLETION
               OF THE PROJECT and the ACTUAL COMPLETION OF THE PROJECT less any time
               resulting from delay caused by loss or damage for which the COMPANY is not liable under
               this Endorsement and not more than the PERIOD OF INDEMNITY.

        2.     “ANTICIPATED COMPLETION .OF THE PROJECT:            that point in time when
               COMPLETION OF THE PROJECT would have taken place but for the loss or damage for
               which the COMPANY is liable under this Endorsement.

        3.     “ACTUAL COMPLETION OF THE PROJECT: that point in time when the COMPLETION
               OF THE PROJECT actually takes place.

        4.     “HOT TESTING PERIOD: that period of time beginning with the earlier of:

                  (a) introduction into a system of feedstock or other materials for processing or handling,
               or
                 (b) commencement of fuel or energy supply to a system

                  and ending with the earliest of:

                  (a) the Project being taken over or taken into use by the principal of the Project, or
                  (b) Cancellation or Expiration of the POLICY.

        5.     “PERIOD OF INDEMNITY”: The twelve (12) month period of time commencing with the
               ANTICIPATED COMPLETION OF THE PROJECT.

         6.    “SOFT COSTS": Expenditures which are necessarily incuned during the PERIOD OF
               INDEMNITY that would not have been incurred by the Insured if the DELAY had not occurred
               including:

                 a. Interest Expense on construction loan(s).
                 b. Advertising and promotional expenses necessarily incurred;
                 c. Architects and/or engineers fees;
                 d. Legal and accounting fees;
                 e. Commissions Incurred upon renegotiation of leases;
                 f.   Fees for licensing and permits;
                 g. Insurance premium;
PR 018 (02/12)                                                                                Page 3 of 4
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 76 of 127


                 h. Real Estate taxes and assessments;
                 L Project administration expense;


This Endorsement Is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of liability provided by this POLICY.
Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 018(02/12)                                                                                Page 4 of 4
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 77 of 127



Endorsement No.__ 7              .Additional^ Premium________           Return Premium
Name of Insured____              JGB Vegas Retail Lessee. LLC


              DATA DISTORTION/CORRUPTION ENDORSEMENT
                     COVERS SUBSEQUENT DAMAGE
                     FROM NAMED PERILS AND B&M

It is hereby understood and agreed that this POLICY is amended as follows:

The COMPANY will not pay for damage or consequential loss directly or indirectly caused by, consisting
of, or arising from;

        (A)   Any functioning or malfunctioning of the Internet or similar facility, or of any intranet or private
              network or similar facility,

        (B)   Any corruption, destruction, distortion, erasure or other loss or damage to data, software or
              any kind of programming or instruction set,

        (C)   Loss of use or functionality vtfhether partial or entire of data, coding, program, software, any
              computer or COMPUTER system or other device dependent upon any microchip or
              embedded logic, and any ensuing Inability or failure of the Insured to conduct business.

       This endorsement shall not exclude subsequent damage or consequential loss, not otherwise
       excluded, which itself results from fire, lightning, explosion, failing aircraft, smoke, vehicle impact,
       WIND, or ACCIDENT.

This Endorsement shall not act to increase or broaden coverage afforded by this POLICY.

Such damage or consequential loss described in A, B, or C above, is excluded regardless of any other
cause that contributed concurrently or In any other sequence.

In consequence of all the foregoing the Annual Premium remains unaltered.

Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 020 (02/12)                                                                           Page 1 of1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 78 of 127


                                       ■   ' '• >/‘*r
Endorsement No.__ g.              .Additional Premium                Return Premium
Name of Insured____               JGB Vegas Retail Lessee. LLC



               ELECTRONIC DATA PROCESSING ENDORSEMENT

A. COVERAGE
     Subject to all terms, conditions, limitations, exclusions and stipulations of the POLICY to which this
     Endorsement is attached, not in conflict herewith, this POLICY is extended to cover direct physical loss
     or damage by a peril insured against to ELECTRONIC DATA PROCESSING SYSTEMS and MEDIA
     including:
     1. Direct physical loss or damage to covered equipment and media caused by mechanical breakdown
        or malfunction of DATA PROCESSING EQUIPMENT.
     2. Direct physical loss or damage to covered DATA PROCESSING EQUIPMENT (including wiring)
        and DATA PROCESSING MEDIA caused by short circuit, blowout, electrical or magnetic injury or
        disturbance, or other electrical damage.
     3. Direct physical loss or damage to covered DATA PROCESSING EQUIPMENT or DATA
        PROCESSING MEDIA from corrosion, rust or changes in humidity or temperature as a result of an
        insured peril loss to dedicated environmental control equipment.


B.        ADDITIONAL COVERAGE:
     This POLICY is extended to cover the cost to refill a:
     1.   Clean Agent Fire Extinguishing System, other than halon;
     2.   Carbon Dioxide (CO2) Fire Extinguishing-System
     which protects data processing operations when they discharge as intended to control a loss covered
     by this Endorsement The Insured agrees to keep the Clean Agent Fire Extinguishing System and/or
     Carbon Dioxide (CO2) Fire Extinguishing System, in good working order while this Endorsement is in
     effect. This extension does not cover any loss that happens at the time of installation, repair or
     recharging of the special agent extinguishirig system.


C. LIMIT OF LIABILITY
     The COMPANY'S total liability in any one OCCURRENCE under this Endorsement shall in no event
     exceed SThe Sublimit specified In the Declarations.


D. VALUATION:
     In the event of loss or damage, the basis of adjustment of the property insured herein shall be as
     follows:
     1. DATA PROCESSING SYSTEMS - the actual retail replacement cost of the property at the time any
        loss or damage occurs. Loss or damage shall be ascertained or estimated on the basis of the
        actual cash retail REPLACEMENT COST of property similar in kind to that insured at the place of
        and immediately preceding the time of such loss or damage.




PR 023 (02/12)                                                                                Page 1 of 2
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 79 of 127




    2. DATA PROCESSING MEDIA • the actual reproduction cost of the property: if not replaced or
       reproduced, blank value of such property. Actual reproduction cost shall mean the cost of
       reproducing the data thereon from duplicates or from originals of the previous generation, but no
       liability is assumed hereunder for the cost of gathering or assembling information or data for such
       reproduction.


This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.

Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 023 (02/12)                                                                              Page 2 of 2
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 80 of 127


Endorsement No.__ S.            .Additional Premium________         Return Premium
Name of Insured____             JGB Veoas Retail Lessee. LLC


      ELECTRONIC DATE RECOGNITION CLAUSE ENDORSEMENT
                         (COMBINED)
It is hereby understood and agreed that this POLICY is amended as follows;
    A. This COMPANY will not pay for damage or consequential loss directly or Indirectly caused by,
       consisting of, or arising from, the failure of any COMPUTER, DATA PROCESSING EQUIPMENT
       or media microchip, operating systems, microprocessors (computer chip), integrated circuit or
       similar device, or any computer software, whether the property of the insur^ or not, that results
       from the inability to:
            1. Correctly recognize any date as its true calendar date;
            2. Capture, save, or retain and/or correctly manipulate, interpret or process any data or
               information or command or instruction as a result of treating any date otherwise than as its
               true calendar date; and/or
            3. Capture, save, retain or correctiy process any data as a result of the operation of any
               command which has been programmed into any computer software, being a command
               which causes the loss of date or the inability to capture, save, retain or correctly process
               such data on or after any date.
    B. It is further understood that this COMPANY will not pay for the repair or modification of any part of
       an ELECTRONIC DATA PROCESSING SYSTEM or its related equipment, to correct deficiencies
       or features of logic or operation.
   C. It is further understood that this COMPANY will not pay for damage or consequential loss arising
      from the failure, inadequacy, or malfunction of any advice, consultation, des^n evaluation,
      inspection installation, maintenance, repair or supervision done by you or for you or by or for others
      to determine, rectify or rest, any potential or actual failure, malfunction or inadequacy described in
      A. above.
Such damage or consequential loss described in A, B, or C above, is excluded regardless of any other
cause that contributed concurrently or in any other sequence.
This Endorsement shall not exclude subsequent damage or consequential loss, not otherwise excluded,
which itself results from fire, lightning, explosion, falling aircraft, smoke, vehicle impact, WIND,
ACCIDENT.


Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 024(02/12)                                                                                Page 1 of1
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 81 of 127


                                                   **L* »       I   *

Endorsement No.      10         Additional Premium ‘    “               Return Premium
Name of Insured_____            JGB Veoas Retail Lessee. LLC


                           EXTRA EXPENSE ENDORSEMENT

A. COVERAGE:
   Subject to all terms, conditions, exclusions, limitations, and stipulations of the POLICY to which this
   endorsement is attached, not in conflict herewith, this POLICY is extended to cover the reasonable and
   necessary EXTRA EXPENSE, incurred by the Insured in order to continue as nearly as practicable the
   NORMAL operation of the Insured’s business following direct physical loss or damage of real or
   personal property at an INSURED LOCATION(S), by the peril(s) insured against during the Term of
   this POLICY.


B. LIMIT OF LIABILITY:
   The COMPANY'S total liability in any one OCCURRENCE under this Endorsement shall in no event
   exceed iThe Subllmit soecllled In the Declarations.


C. MEASURE OF RECOVERY:
   In the event of direct ph^ical loss or damage to covered property by a peril insured against, this
   COMPANY shall be liable for such reasonable and necessary EXTF^ EXPENSE incurred only during
   the "PERIOD OF INDEMNITY."


   No claim shall be payable with respect to EXTRA EXPENSE unless and until a loss has been paid or
   liability admitted, in respect of direct physical damage to property insured under this POLICY giving rise
   to such EXTRA EXPENSE loss. This Condition shall not apply if no such payment shall have been
   made nor liability admitted solely owing to the operation of a "Deductible” in this POLICY excluding
   liability for losses below a specified amount.


D. RESUMPTION OF OPERATIONS:
   It is a condition of this POLICY that as soon as practicable the Insured shall resume NORMAL operation
   of the business and shall discontinue incurring such EXTRA EXPENSE.


E. INTERRUPTION BY CIVIL OR MILITARY AUTHORITY:
   This POLICY is extended to include necessary EXTRA EXPENSE incurred by the Insured as covered
   hereunder, during the length of time, not exceeding the number o1 dava shown under TIME LIMfTS
   specified In the Declarations when, as a direct result of damage to or destruction of property within
   one (1) statute mile of the premises described under the property section by the peril(s) insured against,
   access to such described premises is specifically prohibited by order of civil or military authority.


F. ADDITIONAL EXCLUSIONS AND LIMITATIONS:
   in addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
   Endorsement:


PR 028(02/12)                                                                               Page 1 of 2
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 82 of 127



    This COMPANY shall not be liable for any EXTRA EXPENSE resulting from:
    1)      Enforcement of any ordinance or law regulating the use. construction, repair or demolition of
            property; or
    2)      Interference at the described premises, by strikers or other persons, with rebuilding, repairing
            or replacing the property or with the resumption or continuation of business; or
    3)      The suspension, lapse or cancellation or any lease or license, contract or order beyond the
            PERIOD OF INDEMNITY.
    4)      Loss of income;
    5)      The cost of repairing or replacing any of the reai or personal property herein described, or the
            cost of research or other expense necessary to replace or restore damaged or destroyed books
            of account, abstracts, drawings, card index systems or other records (including film, tape, disc,
            drum, cell and other magnetic recording or storage media br electronic data processing), that
            have been damaged or destroyed by the perils(s) insured against, except cost in excess of the
            NORMAL cost of such repair, replacement or restoration necessarily incurred for the purpose
            of reducing loss under this Policy. In no event shall such excess cost exceed the amount by
            which the total EXTRA EXPENSE loss otherwise payable under this Policy is thereby reduced;
            or
    6)      Any other consequential or remote loss.


G. DEFINITIONS:
    The term "EXTRA EXPENSE", wherever used in this POLICY, is defined as the excess, if any, of the
    total cost incurred during the PERIOD OF INDEMNITY chargeable to the operation of the Insured's
    business, over and above the total cost that would normally have been incurred to conduct the business
    during the same period had no damage or destruction occurred. Any salvage value of property obtained
    for temporary use during the PERIOD OF INDEMNITY, which remains after the resumption of NORMAL
    operations, shall betaken into consideration In the adjustment of any loss hereunder.


This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.


Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 028 (02/12)                                                                              Page 2 of 2
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 83 of 127



Endorsement No.__ H            .Additional Premium________         Return Premium
Name of Insured_____           JGB Vegas Retell Lessee. LLC


           FIRE AND POLICE DEPARTMENT SERVICE CHARGES
                           ENDORSEMENT

Subject to all terms, conditions, exclusions, limitations and stipulations of this POLICY to which this
Endorsement is attached, not in conflict herewith, this POLICY is extended to cover the reasonable and
necessary:


    1.     fire department firefighting charges imposed as a result of responding to a fire in, on or
           exposing the insured property at an INSURED LOCATION.
    2.     costs incurred of restoring and recharging fire protection systems following an insured loss at
           an INSURED LOCATION.
    3.     cost incurred for the WATER used fbr.fighting a Are in, on or exposing the insured property at
           an INSURED LOCATION.
    4.     police department service charges imposed as a result of responding to an insured loss at an
           INSURED LOCATION.


Hie COMPANY’S total liability in any one OCCURRENCE under this Endorsement shall in no event exceed
SThe Sublimit specified in the Declarations.


This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.


Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 029 (02/12)                                                                       Page 1 of 1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 84 of 127



Endorsement No.__ 12             .Additional Premium________              Return Premium
Name of Insured_____             JGB Veoas Retail Lessee. LLC




                                 FINE ARTS ENDORSEMENT

A.      INTEREST AND PROPERTY INSURED:
       Subject to all terms, conditions and stipulations of the POLICY to which this Endorsement is
       attached, not in conflict herewith, this POLICY is extended to cover direct physical loss or
       damage by a peril insured against to FINE ARTS as defined herein; all while at an INSURED
       LOCATION.


B.     LIMIT OF LIABILITY:
       The COMPANY'S total liability in any one OCCURRENCE under this Endorsement shall in no
       event exceed SThe Subllmlt specified In the Declarations.


C.     NEWLY ACQUIRED PROPERTY:
       This POLICY is extended to cover FINE ARTS newly acquired by the Insured during the term of
       this POLICY while such property is in the actual possession of the Insured and only while located
       within the territorial limits of this POLICY.
       Coverage under this newly acquired property provision shall commence when the Insured first
       acquires actual possession of such FINE ARTS and shall cease Sixty (60) days from the date of
       such acquisition, or when reported to and accepted by the COMPANY, or on the expiration date of
       this POLICY, whichever shall occur first.
       Liability for loss under this newly acquired property provision for any one FINE ARTS property shall
       not exceed $5.000 per each FINE ARTS property.
       This newly acquired property provision shall not increase any amounts or limits of liability provided
       by this POLICY.


D.     ADDITIONAL EXCLUSIONS:
       In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
       Endorsement:
       THIS ENDORSEMENT DOES NOT INSURE;
       1.      FINE ARTS property while in transit or while on the premises of any exhibition, exposition,
               fair or trade show;
       2.      Against loss or damage caused by any repairing, restoration, or retouching process
               performed on any FINE ARTS;
       3.      Against loss or damage caused by breakage of statuary, art glass windows, glassware,
               bric-a-brac, marble, porcelain and similar fragile property unless such breakage is caused
               by fire, lightning, WIND, removal/ leakage from fire protective equipment, explosion,
               aircraft, vehicles, smoke, riot,'clvil'commotion or vandalism.



PR 030 (11/16)                                                                                     Page 1 of 2
                  Includes copyrighted material of SO Propertbs, Inc., used with Its permission.
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 85 of 127




E.      PACKING AND UNPACKING:
        The Insured agrees that when packing or unpacking of FINE ARTS is undertaken, such packing
        and unpacking will be performed by competent packers.


F.      VALUATION:
        The value of all FINE ARTS, including newly acquired property, will be the least of the following at
        the time of loss;
        1.      The reasonable and necessary cost to repair or restore such property to the physical
                condition that existed on the date of the loss,

       2.       The cost to replace the article.

        3.      The value, if any, stated on a schedule on file with the COMPANY,
       4.       The applicable limit stated in this endorsement

       In the event that a FINE ARTS article is part of a pair or set, and the physically damaged article
       cannot be replaced, or repaired or restored to the condition that existed immediately prior to the
       loss, the COMPANY will be liable for the lesser of the full value of such pair or set or the amount
       designated on the schedule. The Insured agrees to surrender the pair or set to tfie COMPANY.


G.     FINE ARTS

       The term TINE ARTS” wherever used in this POLICY is defined as paintings, etchings, pictures,
       tapestries, rare or art glass, art glass windows, valuable rugs, statuary, sculptures, antique
       furniture, antique jewelry, bric-a-brac, porcelains, and similar property of rarity, historical value, or
       artistic merit, but excluding automobiles, coins, stamps, furs, jewelry other than antique, precious
       stones, precious metals, watercraft, aircraft, money or securities.




This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.


Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 030 (11/16)                                                                                      Page 2 of 2
                  Includes copyrighted material of ISO Properties, Inc., used with hs permission.
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 86 of 127



Endorsement No.__ 12.            .Additional Premium________         Return Premium
Name of Insured_____             JGB Vegas Retail Lessee. LLC


           INCREASED COST OF CONSTRUCTION & DEMOLITION
                          ENDORSEMENT
A.     COVERAGE:
       Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY to which this
       Endorsement is attached, not in conflict herewith, it is hereby understood and agreed that with
       respect to the Property Section of this POLICY only, this POLICY is extended to cover:
       1.       The increased cost of repair, rebuiiding or construction of the building(s) or structures(s}
                covered under this POLICY, on the same premises, of like size and occupancy, caused by
                loss from any peril insured against under this POLICY and resulting from the enforcement
                of, and limited to the minimum requirements of, any law or ordinance regulating the
                construction or repair of damaged buiiding(s) or structure(s): and
       2.       The insured value of the undamaged portion, and the cost of demolishing any such
                undamaged portion of the building(s) or structure(s) covered under this POLICY, including
                the cost of clearing the site thereof, caused by loss from any peril insured against under
                this POLICY and resulting from enforcement of any law or ordinance regulating the
                construction or repair of building(s) or structure(s) and in force at the time of loss which
                necessitate such demolition;
B.     LIMIT OF LIABILITY:
       The COMPANY'S total liability in anyone OCCURRENCE underthis Endorsement shall in no event
       exceed SThe Sublimit apecifted In the Declaiatlons.
C.     ADDITIONAL EXCLUSIONS:
       In addition to the exclusions elsewhere in the POLICY, the following exclusions apply to this
       Endorsement:
       This COMPANY shall not be liable under this Endorsement for:
       1.       Any additional costs, resulting from the insured's obligation to comply with regulations
                mandated by any federal, state, niunicipal, or other authority, that exist^ prior to the loss
                from peril(s) insured hereunder.
       2.       Any loss unless and until the damaged or destroyed building(s) or structure(s) is actually
                rebuilt or replaced on the same premises with due diligence and dispatch, and, in no event,
                unless repair or replacement is completed within Two (2) years after the destruction or
                damage, or within such further time as the COMPANY may allow, in writing, during the Two
                (2) years.
       3.       More than the amount actually and necessarily expended to repair or replace as above
                provided, in excess of the amount recoverable under this POLICY had this endorsement
                not been attached thereto.
       4.       More than the amount insured under this endorsement in excess of the REPLACEMENT
                COST of the building(s) or structure(s) without deduction for depreciation however caused.
This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.
Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 034 (06/16)                                                                                Page 1 of 1
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 87 of 127


                                                     : i

Endorsement No.      14        .Additional Premium________        Return Premium
Name of Insured_____            JGB Vegas Retail Lessee. LLC



                          INGRESS/EGRESS ENDORSEMENT
Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY to which this
Endorsement is attached, not in conflict herewith, this POLICY is extended to cover the ACTUAL LOSS
SUSTAINED during the period of time, starting at the time of physical damage, not exceeding the number
o1 days shown under TIME LIMITS specified In the Declarations, when as a direct result of loss or
damage by a peril insured against to property of a type insured against within one (1) mile of an INSURED
LOCATION, ingress to or egress from the premises insured is impaired irrespective of whether the premises
or property insured shall have been damaged.
This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.




Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 035(02/12)                                                                       Page 1 of 1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 88 of 127



Endorsement No.__ 15,           Additional Premium      -           Return Premium
Name of Insured_____            JGB Vegas Retail Lessee. LLC


                     LEASEHOLD INTEREST ENDORSEMENT
A.     COVERAGE
       Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY to which this
       Endorsement is attached, not in conflict herewith, this POLICY is extended to cover the following,
       if caused by direct physical loss or damage by a peril insured against to real property of the type
       covered by this POLICY, located at LOCATIONS listed in Part B below:
       1.   the actual rent which remains payable for the unexpired tenm of the lease if such property
            becomes wholly untenantable or unusable and the lease agreement requires continuation of
            the rent payment; or
       2.   the proportion of rent which remains payable for the unexpired term of the lease if such
            property becomes partially untenantable or unusable and the lease agreement requires
            continuation of the rent payment; or
       3.   the LEASEHOLD INTEREST for the first three (3) MONTHS following loss or damage and the
            Net LEASEHOLD INTEREST for the remaining unexpired term of the lease if the lease is
            canceled by the lessor pursuant to the lease agreement or by the operation of law.


B.     COVERED LOCATIONS AND LIMIT OF LIABILITY

       Coverage provided by this Endorsement only applies to the LOCATION(S) listed below, and the
       COMPANY'S total liability for loss under this Endorsement arising out of any one OCCURRENCE
       shall in no event exceed the amount shown opposite each LOCATION.


                 LOCATION NUMBER                     LOCATION               LIMIT OF LIABILITY
                                                                            $The Subllmit
                                                                            specified In the
                                                                            Declarations.



C.     ADDlTiONAL CONDITION
        It is a condition of this Endorsement that the Insured shall use any suitable property or service
       owned or controlled by the Insured or obtainable from another source to reduce the amount of loss
       hereunder.




PR 037 (02/12)                                                                         Page 1 of 2
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 89 of 127



D.      ADDITIONAL EXCLUSIONS
        In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
        Endorsement:
       This Endorsement does not insure against any loss or expense resulting from:
        1.   the suspension, lapse or cancellation of any license; or
       2.    the Insured exercising an option to cancel the lease; or
       3.    any act or omission of or by the Insured which constitutes a default under the lease.


E.      DERNITIONS
       The following terms wherever used in this Endorsement shall mean:
        1.   "LEASEHOLD INTEREST”: The excess rent paid for either the same or similar replacement
             property over the amount of rent and other charges which would have been payable under
             the unexpired lease plus bonuses or advance rent paid, including any maintenance, operating
             charges or taxes, for each MONTH during the unexpired term of the Insured's lease.
       2.    "NET LEASEHOLD INTEREST: The present value of the amount which placed at eight
             percent (8%) annual interest would equal the LEASEHOLD INTEREST, less any amounts
             otherwise payable hereunder.



This Endorsement is subject to the Deductibles specified In the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.



Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 037 (02/12)                                                                         Page 2 of 2
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 90 of 127


                                              ; -.
Endorsement No.       16         Additional Premium_______          Return Premium
Name of Insured_____             JGB Vegas Retail Lessee. LLC




                  MINIMUM EARNED PREMIUM ENDORSEMENT


In the event of cancellation of this policy by the Insured, a minimum earned premium of 302^ of the original
policy premium shall become earned; subject to the cancellation provisions of the policy.

Failure of the Insured to make timely payment of premium shall be a request by the Insured for the Company
to cancel. In the event of such cancellation by the Company for non-payment of premium, the minimum
earned premium shall be due and payable; provided, however, such non-payment cancellation shall be
rescinded if the insured remits full premium due within 10 days of receiving it.



In the event of any other cancellation by the Company, the earned premium shall be computed pro rata,
not subject to the minimum premium.



Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                               Page 1 of 1
      Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 91 of 127


                                                          I •

Endorsement No.__ 17              .Additional Premium________           Return Premium
Name of Insured_____               JGB Vegas Retail Lessee. LLC



                          MOBILE EQUIPMENT ENDORSEMENT

TTie coverage provided by this POLICY to which this Endorsement is attached is restricted as respects
direct physical loss or damage to Mobile Equipment of the Insured, or Mobile Equipment of others in the
care, custody and control of the Insured and fbr which the Insured is legally liable, all while situated at an
INSURED LOCATION and described in the MOBILE EQUIPMENT SCHEDULE set forth herein.

Boom(s) in excess of Twentv-Five (25) feet in length are insured hereunder only against loss or damage
directly caused by fire, lightning, WIND, explosion, riot, riot attending a strike, civil commotion, aircraft,
vehicles, smoke, landslide or overturning of the unit of which it is a part; collision, derailment or overturn of
carrying conveyance on which the unit insured hereunder is being transported; collision with other Mobile
Equipment, whether or not such other equipment Is insured hereunder.


A.        LIMrr OF LIABILITY:

          This COMPANY’S total liability In any one OCCURRENCE under this Endorsement shall in no event
          exceed the Scheduled value of each item set forth below, subject to SThe Sublimit specified In
          the Declarations for all Items combined, either in case of partial or total loss, or salvage charges,
          or expenses, or all combined. Any subsequent Increase in the Schedule of Values and/or Mobile
          Equipment Schedule shall not be deemed to increase the liability limit stated in this clause unless
          amended specifically by Endorsement. ,


B.        MOBILE EQUiPMEhrr SCHEDULE

     Location              Item   item Description                   Limit of Liability                Loss Payee
                           #

     As per Schedule              As per Schedule submitted $The Sublimit specified In the
     submitted and                and     accepted     by     the Declarations
     accepted by the              COMPANY as of the POLICY
     COMPANY as of                inception date set as specified
     the POLICY                   in the Declarations.
     inception date
     specified in the
     Declarations.




PR 041 (11/16)                                                                                   Page 1 of 3
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 92 of 127


       C.     ADDITIONAL EXCLUSIONS:

       In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
       Endorsement:

      THIS ENDORSEMENT DOES NOT INSURE;

       1.     Property while loaned, leased or rented to others;

      2.      Plans, blueprints, designs, specifications or any similar property;

      3.      Automobiles, motor trucks, tractors, trailers, motorcycles, or similar conveyances licensed
              for use on public highways;

      4.      Aircraft or watercraft;

      5.      Property while underground, underwater, waterborne (except while being transported on a
              regular ferry line), or airborne;

      6.      Property which has become a part of any structure;

      7.      Against loss, damage or expense occasioned by the weight of a load exceeding the rated
              or registered lifting or supporting capacity of any machine;

      8.      Against loss, damage or expense to dynamos, exciters, lamps, switches, motors or other
              electrical appliances or devices, including wiring, caused by electrical injury or disturbance
              from artificial causes unless fire or explosion ensues and then only for the actual loss or
              damage directly caused by such ensuing fire or explosion;

      9.      Against loss, damage, or e)9ense occasioned by any repairing, adjusting, servicing,
              remodeling or maintenance operation unless fire or explosion ensues and then only for the
              actual loss or damage directly caused by such ensuing fire or explosion;

      10.     Against loss, damage or expense to tires or tubes unless the loss or damage is caused by
              fire, windstorm or theft or is coincident vMth other loss or damage insured by this POLICY;

      11.     Against loss, damage or expense occasioned by breaking through ice, or subsidence of
              ice or sinking in muskeg;

      12.     Against loss, damage or expense occasioned by or resulting from misappropriation,
              secretion, conversion, infidelity or any dishonest act on the part of the Insured or any other
              party of interest, his or their employees or agents or any person or persons to whom the
              property may be entrusted, other than carriers for hire;

      13.     Against unexplained loss, mysterious disappearance, nor loss or shortage disclosed upon
              taking inventory;

      14.     Against loss, damage or expense occasioned by obsolescence;

      15.     Against loss, damage or expense caused by or resulting from wear and tear, mechanical
              or electrical breakdown or failure, inherent vice, latent defect, gradual deterioration,
              corrosion, pitting, rust, dampness of atmosphere, freezing or extremes of temperature;




PR 041 (11/16)                                                                               Page 2 of 3
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 93 of 127


        16.    Against loss, damage or expense'occasioned by overheating or explosion originating within
               steam boilers, steam piping, pressure vessels or internal combustion engines;

        17.    Against loss, damage or expense occasioned by rotating parts of machinery caused by
               centrifugal force;

        18.    Against loss, damage or expense occasioned by any loss which is unexplained;

        19.    Against loss resulting from interruption of business, delay, loss of market or use, or direct
               or consequential loss of any kind;

       20.     The cost and expense of repairing any defective part.

       21.     An OCCURRENCE on public roads or waterways

D.     VALUATION:

       This COMPANY shall not be liable beyond the ACTUAL CASH VALUE of the Mobile Equipment at
       the time any loss or damage occurs and the loss or damage shall be ascertained or estimated
       according to such ACTUAL CASH VALUE, however caused, subject to a maximum of the
       scheduled value of the item, as scheduled herein, and shall in no event exceed what it would then
       cost to repair or replace the same with material of like kind and quality.
                     •                             •*
E.     TERRITORY:

       This Endorsement insures only while the Mobile Equipment is at locations within the United States
       of America including the District of Columbia.

F.     NEW ACQUISITIONS:

       This Endorsement Is extended to cover additional Items of a nature similar to those scheduled
       herein and such items have been acquired subsequent to the attachment date and during the term
       of this POLICY provided the Insured reports such additions within Thirty (30) days from the date
       acquired and pays full premium thereon from the date acquired at pro rata of the POLICY rate. It
       is specifically understood and agreed, however, that this Endorsement shall cease to cover such
       additional items if they are not reported to the COMPANY within the said Thirty (30) day period and
       that in any event this COMPANY shall not be liable under the provisions of this clause for more
       than the ACTUAL CASH'VALUE of such property.


This Endorsement is subject to the Deductibles sp^ified in the Declarations and does not Increase any
amounts or limite of insurance provided by this POLICY.


Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 041 (11/16)                                                                               Page 3 of 3


                                      .■   <
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 94 of 127



Endorsement No.__ 18             .Additional Premium________              Return Premium
Name of Insured_____             JGB Vegas Retail Lessee. LLC


                           NAMED WINDSTORM DEFINITION

“NAMED WINDSTORM” Shall mean a storm or weather condition that:

has been declared by the National Oceanic and Atmospheric Administration (NOAA), or its global
equivalent, or the Worid Meteorological Organization or Regional Specialized Meteorological Center
(RSMC), or Tropical Cyclone Warning Center (TCWC), or any governmental agency or body having the
authority to make such declarations, or any other recognized meteorological authority, to be a hurricane,
typhoon, tropical storm or cyclone. NAMED WINDSTORM includes all WIND and rain that ensues from a
NAMED WINDSTORM.

In respect of losses hereunder arising from NAMED WINDSTORM, the term OCCURRENCE shall mean
the sum total of all the Insured’s losses sustained during any one period of seventy-two (72) consecutive
hours commencing within the Term of this POLICY under the foregoing perils arising out of or caused by
the same atmospheric disturbance.

As respects the foregoing, the Insured may elect the moment from which any period of seventy-two (72)
consecutive hours shall be deemed to have commenced, this COMPANY being responsible only for its
proportion of the loss to the Insured in respect to the said elected period of seventy-two (72) hours. No
single elected seventy-two (72) hour period shall overlap any other elected seventy-two (72) hour period.

This COMPANY shall not be liable for any loss occurring before the effective date and time of this POLICY,
nor for any loss occurring after the expiration date and time of this POLICY. The expiration of the POLICY
shall not reduce the seventy-two (72) hour period,.



Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 042 (11/16)                                                                                     Page 1 of 1
                  Includes copyrighted material of SO Properties, Inc., used with Its permtolon.
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 95 of 127



Endorsement No.__ IS.             .Additional Piemium________              Return Premium
Name of Insured_____              JGB Vegas Retail Lessee. LLC


                NEWLY ACQUIRED LOCATIONS ENDORSEMENT

Subject to all terms, conditions, exclusions, limitations, and stipulations of this POLICY to which this
Endorsement is attached, not in conflict herewith, this POLICY is automatically extended to cover any newly
acquired property at LOCATIONS not already covered under this POLICY for a period of the number of
days shown under TIME LIMITS specified In the Declarations from the date the property is acquired by
the Insured subject to the following limit of liability:


The COMPANY’S total liability under this Endorsement in any one OCCURRENCE shall in no event exceed
SThe Sublimlt specified In the Declarations at any one LOCATION.


At the termination of the period shown in the first paragraph above, permanent coverage may be provided
subject to notification to and acceptance by the COMPANY at terms to be agreed upon at the time of
acceptance.


This Endorsement shall not be constmed as providing coverage at INSURED LOCATIONS or LOCATIONS
othenvise insured herein.


ADDITIONAL EXCLUSIONS:
In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this Endorsement:
THIS ENDORSEMENT DOES NOT INSURE AGAINST:
1.      loss or damage caused by or resulting from FLOOD and/or EARTH MOVEMENT;
2.      property while in transit or waterborne;
3.      property while on the premises of any exhibition, exposition, fair or trade show;



This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.


Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 043 (11/16)                                                                                       Page 1 of 1
                   Includes copyrighted material of 60 Properties, Inc., used with Its permission.
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 96 of 127


                                    ^                   '.i
Endorsement No.       20         .Additional Premium          .      Return Premium
Name of Insured_____             JQB Veoas Retail Lessee, LLC


             OCCURRENCE LIMIT OF LIABILITY ENDORSEMENT
A. It is agreed that the following special terms and conditions apply to, and are made a part of, the POLICY
   to which this Endorsement Is attached:
        1. The Limit of Liability or Amount of Insurance shown in the Declarations of this POLICY, or
           endorsed onto this POLICY, is the total limit of the COMPANYS liability applicable to each
           OCCURRENCE as hereafter defined. Notwithstanding any other terms and conditions of this
           POLICY to the contrary, in no event shall the liability of the COMPANY exceed this limit or
           amount irrespective of the number of LOCATIONS involved.
    2. The premium for this POLICY is based upon the Schedule of Values on file with the COMPANY, or
       attached to this POLICY. In the event of loss hereunder, liability of the COMPANY shall be limited
       to the least of the following:
        a.   The actual amount of loss, less applicable deductible (s);

        b. The total stated value for the property involved, for Property Damage and TIME ELEMENT
           separately, as specified in the latest Statement of Values on file with the COMPANY, or
           attached to this POLICY, less applicable deductible(s);

        c. The limit of liability or Amount of Insurance specified in the Declarations of this POLICY, or
           endorsed onto this POLICY.

B. DEFINITIONS
    The following definition supersedes the definition of OCCURRENCE contained in the Policy:
    1. "OCCURRENCE"
        The term "OCCURRENCE" shall mean any one loss, or series of losses arising out of one event.
        When loss or losses result from the perils of WIND, FLOODS EARTH MOVEMENT, riot, riot
        attending a strike, civil commotion and vandalism and malicious mischief, if such perils are covered
        by this Policy, one event shall be construed to be all losses arising during a continuous period of
        seventy-two (72) hours. When filing proof of less, the Insured may elect the moment at which
        sevenfy-two (72) hour per;iod shall be deemed to have commenced, which shall not be earlier than
        when the first loss to the covered property of interests occurs.



Nothing herein contained shall be held to vary, .alter, waive or change any of the terms, limitations,
exclusions or conditions of the Policy, except as herein above set forth.




PR 044 (02/12)                                                                               Page 1 of 1
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 97 of 127



Endorsement No.__ 21              .Additional Premium' ' ~             Return Premium
Name of Insured_____              JGB Veoas Retail Lessee. LLC



     POLLUTION AND CONTAMINATION CLEAN-UP ENDORSEMENT
Subject to all terms, conditions, limitations, exclusions and stipulations of the POLICY to which this
Endorsement is attached, not in conflict herewith, it is hereby understood and agreed that this POLICY is
extended to cover the reasonable and necessary expenses actually incurred by the Insured to cleanup and
remove debris defined as a POLLUTANT or CONTAMINANT and other POLLUTANTS or
CONTAMINANTS from LAND or WATER at an INSURED LOCATION if the release, discharge, dispersal,
migration, or seepage of these substances results from direct physical loss or damage occurring during the
term of this POLICY caused by any of the perils specified in the "Pollution and Contamination Exclusion
Clause"
No liability shall exist for pollution cleanup and rernoval at any LOCATION insured for personal property
only, at any property covered under the Newly Acquired Locations, Unnamed Locations or Errors and
Omissions coverage and unless such expenses are reported to the COMPANY within one hundred eighty
(180) days of the date of direct physical loss or damage or the expiration of this policy, whichever is earlier.
The COMPANY’S total liability in any one OCCURRENCE and in the annual aggregate shall in no event
exceed SThe Sublimit specified In the Declarations. -
This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this Policy.



Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the Policy, except as herein above set forth.




PR 049 (02/12)                                                                                  Page 1 of 1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 98 of 127



 Endorsement No.        222       .Additional Premium________           Return Premium
 Name of Insured______             JGB Vegas Retail Lessee. LLC •



            RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE -
                      PHYSICAL DAMAGE - DIRECT

 This policy does not cover any loss or damage arising directly or Indlrectiy from nuclear reaction, nuclear
 radiation or radioactive contamination however such nuclear reaction, nuclear radiation or radioactive
 contamination may have been caused NEVERTHELESS if Rre is an insured peril and a Fire arises
 directly or indirectly from nuclear reaction, nuclear radiation or radioactive contamination any loss or
 damage arising directly from that Fire shall (subject to the provisions of this policy) be covered
 EXCLUDING however all loss or damage caus^ by nuclear reaction, nuclear radiation or radioactive
 contamination arising directly or indirectly from that Fire.

 *'Note - If Fire is not an insured peril under this policy the words from “NEVERTHELESS” to the end of the
 clause do not apply and should be disregarded.

 7/5/59
 NMA1191

Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations, exclusions
or conditions of the POLICY, except as herein above set forth.




 NMA1191 (7/5/59)                                                                                Page 1 of 1
       Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 99 of 127



  Endorsement No.   23            Additional Premium                   Return Premium
^ Name of Insured_____            JGB Vegas Retail Lessee. LLC



                   RENTAL VALUE INSURANCE ENDORSEMENT

  A.     COVERAGE:
         Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY to which this
         Endorsement is attached, not in conflict herewith, this POLICY is extended to cover against loss
         resulting directly from necessary untenantability, caused by direct physical loss or damage to the
         building(s) or structure(s} as furnished and equipped by the Insured, by the peril(s) insured against
         during the term of this POLICY, on the premises situated as herein described.


  B.     LIMIT OF LIABILITY:
         This COMPANY shall not be liable hereunder for an amount to exceed SThe Sublimit specified
         In the DeclaraMona per OCCURRENCE.


  C.     MEASURE OF RECOVERY:
         In the event of direct physical loss or damage this COMPANY shall be liable for the ACTUAL LOSS
         SUSTAINED by the Insured resulting directly from necessary untenantability, caused by damage
         to or destruction of the buildingfs) or structure(s) as furnished and equipped by the Insured, on the
         described premises by the peril(s) insured against during the Term of Insurance, but not exceeding
         the reduction in RENTAL VALUE less charges and expenses which do not necessarily continue
         during the period of untenantability, for only such length of time cis would be required with the
         exercise of due diligence and dispatch to rebuild, repair or replace such part of the property herein
         described as has been damaged or destroyed, commencing with the date of such damage or
         destruction and not limited by the date of expiration of this Policy.
         No claim shall be payable with respect to RENTAL VALUE unless and until a toss has been paid
         or liability admitted, in respect of direct physical damage to property insured under this POLICY
         giving rise to such RENTAL VALUE loss. This condition shall not apply if no such payment shall
         have been made nor liability admitted solely owing to the operation of a "Deductible" in this POLICY
         excluding liability for losses below a specified amount.


  D.     COINSURANCE:
         This COMPANY shall be liable, in the event of loss, for no greater proportion thereof than the
         amount hereby covered bears to the percentaoe.speclfled in the Declarations of the RENTAL
         VALUE that would have been earned (had no loss occurred) during the Twelve (12) MONTHS
         immediately following the date of damage to or destmction of the described property.


  E.     EXPENSES RELATED TO REDUCING LOSS:
         This POLICY also covers such expenses as are necessarily incurred for the purpose of reducing
         loss under this Endorsement (except expenses incurred to extinguish a fire), but in no event shall
         the amount payable under this coverage exceed the amount by which the loss othenMse payable
         under this POLICY is thereby reduced. Such expenses shall not be subject to the application of
         the Coinsurance Clause.



  PR 053(02/12)                                                                          Page 1 of 2
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 100 of 127



F.      INTERRUPTION BY CIVIL OR MILITARY AUTHORITY:
        This POLICY is extended to include the ACTUAL LOSS SUSTAINED by the Insured, resulting
        directly from untenantability as covered hereunder, during the length of time, not exceeding the
        number of davs shown under TIME LIMITS speclfled In the Declarations when, as a direct
        result of damage to or destruction of property within one (1) statute mile of an INSURED LOCATION
        by theperil(s) insured against, access to such described premises is specifically prohibited by order
        of civil or military authority.


G.      ADDITIONAL EXCLUSIONS:
        In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
        Endorsement:
        THIS COMPANY SHALL NOT BE LIABLE FOR ANY INCREASE OF LOSS RESULTING FROM:
       1.       Enforcement of any local or state ordinance or law regulating the construction, repair or
                demolition of buildings or structures; or
       2.       Interference at the described premises, by strikers or other persons, with rebuilding,
                repairing or replacing the property or with the reoccupancy of the premises; or
       3.       The suspension, lapse or cancellation of any lease, license, contract or order unless such
                suspension, lapse or cancellation results directly from the untenantability of the premises,
                and then this COMPANY shall be liable for only such loss as affects the RENTAL VALUE
                of the premises during, and limits to, the PERIOD OF INDEMNITY covered under this
                Policy;
        nor shall this COMPANY be liable for any other consequential or remote toss.


H.      RENTAL VALUE:
        FOR THE PURPOSES OF THIS ENDORSEMENT "RENTAL VALUE" IS DEFINED AS THE SUM
        OF:
       1.       The total anticipated gross rental income from tenant occupancy of the described property
                as furnished and equipped by the Insured, and;.
       2.       The amount of all charges which are the legal obligation of the tenant(s) and which would
                otherwise be obligations of the Insured, and;
        3.      The fair RENTAL VALUE of any portion of said property which is occupied by the
                Insured.
        In determining RENTAL VALUE due consideration shall be given to the rental experience before
        the date of damage or destru^ion and the probable experience thereafter had no. loss occurred.


This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.
Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 053 (02/12)                                                                         Page 2 of 2
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 101 of 127



Endorsement No.         24         .Additional Premium______ ^            Return Premium
Name of Insured_____               JGB Veoas Retail Lessee. LLC


                   REPLACEMENT COST ENDORSEMENT
           (Applicable To Real and Personal Property Except Stock
                           and Vacant Buildings)

1. The following Coinsurance Clause is made a part of this POLICY to apply only to the Item(s) to which
   this Endorsement applies, which Coinsurance Clause supersedes and replaces the Coinsurance
   Clause, if any, otherwise applicable to such Item(s), the provisions of this POLICY applicable only to
   such item(s) are amended to substitute the term "REPLACEMENT COSr (without deduction for
   depreciation, deterioration or obsolescence) for the term “ACTUAL CASH VALUE” wherever it appears
   in this POLICY, subject, however, in all other respects to the provisions of this endorsement and of the
   POLICY to which this Endorsement is attached.


2. This Endorsement shall not apply to stock and vacant buildings (RAW, IN PROCESS or FINISHED) or
   MERCHANDISE, including materials and supplies in connection therewith, property of others,
   household furniture or residential contents, or to manuscripts; or to paintings, etchings, pictures,
   tapestries, statuary, marbles, bronzes, antique furniture, rare books, antique silver, porcelains, rare
   glassware and bric-a-brac, or other articles of art, rarity or antiquity; or to any refractory lining or catalyst.


3. The COMPANY shall not be liable under this Endorsement for any loss:
         a. occasioned directly or indirectly by enforcement of any ordinance or law regulating the use,
            construction, repair or demolition of any structure(s) unless such liability has been specifically
            assumed under this POLICY;
         b. unless and until the damaged or destroyed property is actually repaired or replaced by the
            Insured with due diligence and dispatch, and in no event, unless repair or replacement is
            completed within two (2) years after the destruction or damage, or within such further time as
            the Company may during the two (2) years, in writing, allow.


4. COINSURANCE CLAUSE: It Is expressly stipulated and made a condition of this POLICY that the
   Insured shall at all times maintain contributing insurance on each item of property, the REPLACEMENT
   COST of which is covered by this POLICY, to the extent of at least the Coinsurance percentage
   specified on the Declarations of the REPLACEMENT COST (without deduction for depreciation,
   deterioration or obsolescence) of such property at the time of the loss, and that failing to do so, the
   Insured shall to the extent of such deficit bear his, her or their proportion of any loss.
    In the event that the aggregate claim for any loss is both less than $10,000 and less than 2% of the total
    amount of insurance applicable to the property involved at the time such loss occurs, no special inventory
    or appraisement of the undamaged property shall be required, providing, that nothing herein shall be
    construed to waive application of the first paragraph of this clause.


5. The Insured may elect to make claim under this POLICY in accordance with its provisions, disregarding
   this Endorsement, except that the foregoing Coinsurance Clause applicable to the REPLACEMENT
   COST of said property shali apply; and the Insured may make further claim for any additional liability
   brought about by this Endorsement in accordance with its provisions, provided this COMPANY is notified
   in writing within one hundred and e^hty (180) days after loss of the Insured's intent to make such further
   claim.

PR 054 (09/14)                                                                                         Page 1 of 2
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 102 of 127




6. The COMPANY'S liability for toss on a REPLACEMENT COST basis shall not exceed the lesser
   of the following amounts:
        a. the amount of the POLICY applicable to the damaged or destroyed property;
        b. the REPLACEMENT COST of the property or any part thereof with identical property or
           with like, kind and quality of such property on the same premises and intended for the
           same occupancy and use; or
        c. the amount actually and necessarily expended in repairing or replacing said property or
           any part thereof.


7. APPORTIONMENT CLAUSE: The COMPANY shall not be liable under this POLICY including this
   Endorsement for a greater proportion of any loss than the amount of this POLICY applying to the property
   to which this Endorsement applies bears to the total amount of insurance on such property against the
   peril involved, whether or not such other insurance includes the extension of coverage provided under
   this endorsement, and whether such other insurance is collectible or not.


8. If the coverage on property under this POLICY be divided into, two or more items, all of the
   foregoing sh^l apply separately to each item to which this Endorsement applies.


Nothing herein contained shall be held to vvy, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as'herein above set forth.




                                                      ,• •




PR 054 (09/14)                                                                                  Page 2 of 2
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 103 of 127



Endorsement No.       25        .Additional Premium                 Return Premium
Name of Insured_____            JGB Vegas Retail Lessee. LLC




                           ROOF LIMITATION ENDORSEMENT

The coverage provided by this POLICY to which this Endorsement is attached is limited as respects direct
physical loss or damage to ROOF SURFACING caused by WIND or NAMED WINDSTORM as defined in
the POLICY.
A.    In case of loss, the basis of adjustment for damage to ROOF SURFACING that has been in place on
      an insured building or structure for fifteen (15) years or more will be ACTUAL CASH VALUE, at time
      and place of loss.
B.    The term "ROOF SURFACING” means: 1. the roofing material exposed to the weather; 2. the
      underlayment applied for moisture protection; 3. all materials used in securing the roof surfacing alt
      flashings required in the replacement of the roof surfacing.
C.    This COMPANY shall not pay for COSMETIC DAMAGE to ROOF SURFACING caused by WIND or
      NAMED WINDSTORM regardless of age. For the purpose of this endorsement, the term “COSMETIC
      DAMAGE” means marring, pitting or other superficial damage that altered the appearance of the
      ROOF SURFACING, but such damage does not prevent the roof from continuing to function as a
      barrier to entrance of the elements to the same extent as it did before the COSMETIC DAMAGE
      occurred.


Nothing herein contained shall be held.to vary; alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, exc^t as herein above set forth.




                                                                                               Page 1 of 1
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 104 of 127


Endorsement No.     26        .Additional Premium________       Return Premium
Name of Insured_____           JGB Veoas Retail Lessee. LLC




                  SCHEDULE OF LOCATIONS ENDORSEMENT

It is hereby understood and agreed that the following LOCATION(S) is (are) insured under this POLICY,
subject to all terms, conditions, exclusions, limitations and stipulations of this POLICY.



                  Location No.               Location                      Values

              As per Schedule of Locations on file with the Company as of policy Inception.




Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 056 (09/14)                                                                           Page 1 of 1
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 105 of 127



Endorsement No.       27         .Additibhai Premium                   Return Premium
Name of Insured_____             JGB Veoas Retail Lessee. LLC


               SERVICE OF PROCESS CLAUSE ENDORSEMENT

   In the event of failure of the Insurer to pay any amount claimed to be due hereunder, the Insurer, at the
   request of the Insured, will submit to the jurisdiction of a court of competent jurisdiction within the United
   States. Nothing in this condition constitutes or should be understood to constitute a waiver of the
   Insurer's rights to commence an action in any court of competent jurisdiction in the United States, to
   remove an action to a United States District Court, or to seek transfer of a case to another court as
   permitted by the laws of the United States or of any state in the United States. It is further agreed that
   sen/ice of process in such suit may be made upon counsel at;


                                             Legal Department
                                  Starr Surplus Lines Insurance Company
                                             399 Park Avenue
                                            New York, NY 10022

   or his or her representative, and that in any-suit instituted against the Insurer upon this policy, the
   Insurer will abide by the final decision of such court or of any appellate court in the event of an appeal.

   Further, pursuant to any statute of any state, territory, or district of the United States which makes
   provision therefore, the Insurer hereby designates the Superintendent, Commissioner or Director of
   Insurance, or other officer specified for that purpose in the statute, or his or her successors in office, as
   its true and lawful attorney upon whom may be served any lawful process in any action, suit, or
   proceeding instituted by or on behalf of the Insured or any beneficiary hereunder arising out of this
   policy of insurance and hereby designates the above named Counsel as the person to whom the said
   officer is authorized to mail such process or a true copy thereof.

   Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
   exclusions or conditions of the POLICY, except as herein above set forth.




SSL-0005 (0211)                                                                                    Page 1 of 1
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 106 of 127



Endorsement No.       28        .Additional Premium________         Return Premium
Name of Insured_____            JGB Vegas Retail Lessee. LLC


                                SPOILAGE ENDORSEMENT

Subject to the all terms, conditions, limitations, exclusions and stipulations of the PCXICY to which this
Endorsement is attached, not in conflict herewith, this POLICY is extended to cover direct physical loss or
damage to property insured when such loss is due to spoilage from tack of power, light, heat, steam, or
refrigeration as a result of a peril insured against
The COMPANY’S total liability in any one OCCURRENCE under this Endorsement shall in no event exceed
SThe Sublimit specified In the Declarations.




This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.
Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                              Page 1 of 1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 107 of 127



Endorsement No.       29        .Additional Premium________          Return Premium
Name of Insured_____             JGB Vegas Retail Lessee. LLC




          TEMPORARY REMOVAL OF PROPERTY ENDORSEMENT

A.      COVERAGE:
        Subject to all terms, conditions, exclusions, limitations and stipulations of the Policy to which this
        Endorsement is attached, not in conflict herewith, this POLICY is extended to cover personal
                property of the Insured while removed from an INSURED LOCATION for repairs, for
        servicing, or    to avoid threatened physical toss or damage by a peril insured against. This POLICY
        covers such property while eX the premises to which such property has been moved; and for direct
        physical loss or damage as provided at the INSURED LOCATION from which such property was
        removed.


B.      LIMIT OF LIABILITY:
        The COMPANY’S total liability in any one OCCURRENCE under this Endorsement shall in no event
        exceed SThe Sublimit specified In the Declarations.


C.      ADDITIONAL EXCLUSIONS:
        In addition to the exclusions elsewhere in the POLICY, the following exclusions apply to this
        Endorsement:
        This Endorsement shail not apply to personal property:
        1.       removed from an INSURED LOCATION for normal storage, or for processing or preparation
                 for saie ordeiivery;
        2.       covered elsewhere In this POLICY;
        3.       covered by other insurance.


This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or ilmits of insurance provided by this Policy.




Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the Policy, except as herein above set forth.




PR 059 (02/12)                                                                        Page 1 of 1
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 108 of 127



Endorsement No.       30         .Additional Prernlum -               Return Premium
Name of Insured_____              JGB Vegas Retail Lessee. LLC

                    TERRORISM EXCLUSION
   (FOR CERTIFIED ACTS OF TERRORISM UNDER THE TERRORISM
              RISK INSURANCE ACT, AS AMENDED)

TTiis Policy excludes loss, damage, cost or expense, arising directly or indirectly as a result of a "certified
act often^rism" as defined by the Terrorism Risk Insurance Act of 2002, as amended ("the Act”), and any
revisions or amendments thereto, regardless of any other cause or event contributing concurrently or in
any other sequence to the loss.
For purposes of this endorsement and in compliance with the Act, "certified act of terrorism" shall mean an
act that is certified by the Secretary of the Treasury in consultation with the Secretary of Homeland Security
and the Attorney General of the United States, to be an act of terrorism pursuant to the Act. The criteria
contained in that Act for a "certified act of terrorism" include the following:
       1. The act resuited in aggregate losses in excess of $5 million; and
       2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and
          is committed by an individual or individuals as part of an effort to coerce the civilian population
          of the United States or to influence the policy or affect the conduct of the United States
          Government by coercion.

However, if an act of terrorism results in a fire and the direct physical loss or damage to property insured
hereunder located in any State of the United States, the District of Columbia, the Commonwealth of Puerto
Rico, the Commonwealth of the Northern Mariana Islands. American Samoa, Guam, each of the United
States Virgin Islands and any territory or possession of the United States, that, either pursuant to the
Standard Fire Policy or otherwise, prohibits exclusions for acts of terrorism that result in fire, this Company
will pay for the loss or damage caused by that fire. Such coverage for fire applies only to direct loss or
damage to property insured hereunder and may be limited, in accordance with the Standard Fire Policy to
the lesser of the actual cash value of the property at the time of the loss, or the amount which it would cost
to repair or replace the property, without allowance for any increased cost of repair or replacement by
reason of any ordinance or law, and without any compensation for business interruption, extra expense to
continue business activities, or any other coverage for loss or damage other than direct physical loss or
damage to the property insured hereunder.

With respect to fire resulting from any one or more acts of terrorism, this Company will not pay any amounts
for which this Company is not responsible under the terms of the Act (including subsequent Congressional
action pursuant to the Act) due to the application of Section 103 of the Act or any clause that results in a
cap on our liability for payments for terrorism losses.

THE TERRORISM RISK INSURANCE ACT. AS AMENDED. CONTAINS A $100 BILLION CAP THAT
LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS INSUREI^' LIABIITY FOR LOSSES
RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN
ANY ONE CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR
ALL INSURERS EXCEED $100 BILLION, COVERAGE MAY BE REDUCED.

Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




        Form #61330 (1/15)                                                                       Page 1 of 1
    Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 109 of 127



Endorsement No.__ 21                .Additional Premium________            Return Premium
Name of Insured_____                JGB Veoas Retail Lessee. LLC


                               TOTAL TERRORISM EXCLUSION

TTiis Endorsement only applies in the United States of America and Its Territories and Possessions.
Notwithstanding any provision to the contrary within this Policy or any endorsement thereto, it is agreed
that this Policy excludes loss, damage, cost, or expense of whatsoever nature directly or indirectly caused
by, resulting from, or in connection with any act of terrorism regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.

For the purpose of this endorsement, an “act of terrorism” means an act, including but not lotted to the use
of force or violence and/or the threat thereof, of any person or group(s) of persons, whether acting alone or
on behalf of or in connection with any organization(s) or governm6nt(s), committed for political, religious,
ideological or similar purposes Including fie intention to influence any government and/or to put the public,
or any section of the public, in fear.

This endorsement also excludes loss, damage, cost, or expense of whatsoever nature directly or indirectly
caused by, resulting from, or in connection with any action taken in controlling, preventing, suppressing, or
In any way relating to any act of terrorism.

Hiis eudorseioenc also excludes loss, damage, cost, or expense of M^atsoever nature directly or indirectly caused by,
resulting from, or iu connection with any action taken in controlling, preventing, sup|)ressing, or in any way relating
to any act of tenorisni

However, if an act of terrorism results in a fire and the direct physical loss or damage to property Insured
hereunder located in any State of the United States, the District of Columbia, the Commonwealth of Puerto
Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, each of the United
States Virgin Islands and any territory or possession of the United States, that, either pursuant to the
Standard Fire Policy or otherwise, prohibits exclusions for acts of terrorism that result in fire, this Company
will pay for the loss or damage caused by that fire. Such coverage for fire applies only to direct loss or
damage to property insured hereunder and may be limited, in accordance with the Standard Fire Policy to
the lesser of the actual cash value of the property at the time of the loss, or the amount which it would cost
to repair or replace the property, without allowance for any increased cost of repair or replacement by
reason of any ordinance or law, and without any compensation for business interruption, extra expense to
continue business activities, or any other coverage for loss or damage other than direct physical loss or
damage to the property insured hereunder.

With respect to fire resulting from any one or more "certified acts of terrorism” as defined under the Federal
Terrorism Risk Insurance Act of 2002, as amended (“the Act”), this Company will not pay any amounts for
which this Company is not responsible under the terms of the Act (including subsequent Congressional
action pursuant to the Act) due to the application of Section 103 of the Act or any clause that results in a
cap on our liability for payments for terrorism losses.

THE TERRORISM RISK INSURANCE ACT, AS AMENDED, CONTAINS A $100 BILLION CAP THAT
LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS INSURERS' LIABIITY FOR LOSSES
RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN
ANYONE CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR
ALL INSURERS EXCEED $100 BILLION, COVERAGE MAY BE REDUCED.

Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




Form #61331 (1/15)                                                                             Page 1 of 1
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 110 of 127



Endorsement No.      32       .Additional Premium________        Return Premium
Name of Insured_____           JGB Vegas Retail Lessee. LLC


            TRADE OR ECONOMIC SANCTIONS ENDORSEMENT


This POLICY does not apply to the extent that trade or economic sanctions or other laws or regulations
prohibit us from providing insurance, including, but not limited to, the payment of claims.




Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 067 (02/12)                                                                      Page i of 1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 111 of 127



Endorsement No.      33           Additional Premium                Return Premium
Name of Insured_____             JGB Vegas Retail Lessee. LLC


                                 TRANSIT ENDORSEMENT

A.      COVERAGE:

        Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY
        to which this Endorsement is attached, not in conflict herewith, this POLICY is extended
        to cover direct physical loss or damage by a peril insured against to personal property
        of the Insured or their interest therein while such property is in due course of transit
        within and between the forty eight (48) cont^uous states of the United States of
        America, the District of Columbia and Alaska.


B.      LIMIT OF LIABILITY AND DEDUCTIBLE AMOUNTS:

        The COMPANY'S total liability In any one OCCURRENCE under this
        Endorsement shall in no event exce^ the amount shown below and Is subject
        to the following Deductible:

        Limit of Liability SThe Summit                        Deductible Amount SThe Deductible
        any one OCCURRENCE specified In the                   anyone OCCURRENCE snecilled In the
                            Declarations.                                        Declarations.


C.      ADDITIONAL PROPERTY EXCLUSIONS:
        In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
        Endorsement:

        This endorsement does not insure against toss or damage to:

                1.      The conveyance used as the mode of transportation including
                any part or equipment thereof or containers;

        2.                Property in export or import shipments;

        3.      Property shipped by mail or parcel post from the time it passes into the
                custody of the United States Postal Service;

        4.      Property while waterborne except while on ferries operated on the
                navigable waters of the Continental United States other than to and
                from Alaska; or.

        5.      Samples or merchandise while In the care, custody, or control of the
                Named Insured's salesmen or sales representatives.


D.      ADDITIONAL PERIL EXCLUSIONS:
        In addition to the exclusions elsewhere in this POLICY, the following exclusions apply
        to this Endorsement:


PR 064(07/13)                                                                                 Page 1 of 3
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 112 of 127



        This Endorsement does not insure against ioss or damage

        1.     with respect to vehicles operated by the Insured, by theft from a vehicle
               while unattended unless the portion of the vehicle containing the
               insured property is of entirely closed construction and, at the time of
               loss, the doors of which shall have been securely locked and the
               windows of which shall have been firmly closed, and the loss is a direct
               result of forcible entry of which there shall be visible evidence;

        2.     due to any fraudulent, dishonest or criminal act or omission by the
               insured or a partner of the Insured; or by theft by any employee of the
               Insured, while working or otherwise, or by any person to whom the
               property is entrusted, but this exclusion does not apply to property in
               the custody of a carrier for hire;

        3.     by interruption of business, deiay, ioss of market or use, or indirect or
               consequentiai loss of any kind;

        4.     caused directly or indirectly by seizure or destruction under quarantine
               or customs regulations, confiscation by order of any government or
               public authority, or risks of contraband or illegal transportation or trade.


E.      BASIS OF LOSS PAYMENT:

        1.     Valuation of Property:

               The property shall be valued at the amount of invoice, including prepaid
               or advanced freight, if any, the profit or commission of the Insured as
               selling agent, and such other costs and charges as may have accrued
               and become legally due thereon since shipment. In the absence of an
               invoice, the property shall be valued at its ACTUAL CASH VALUE at
               point of shipment


F.      ADDITIONAL CONDITIONS:

        1.     Benefit to Bailee:

               This insurance shall not inure directly or indirectly to the benefit of any
               carrier or other bailee.

        2.     All Subrogation provisions of this POLICY are superseded by the following:

               a.      Impairment of Recovery Rights - Any act or agreement by the
                       Insured before or after loss whereby any right of the Named Insured
                       to recover in whole or in part for loss to property against any carrier
                       for hire, bailee, or other party liable therefore, is released, impaired
                       or lost, shall render the insurance null, but the COMPANY'S right to
                       retain or recover the premium shall not be affected. TTie Insured,
                       however, may, without prejudice to this insurance, accept the
                       ordinary bills of lading by carriers for hire. The COMPANY is not
                       liable tar any loss which, wthout the written consent of the
                       COMPANY, has been settled or compromised by the Insured.



PR 064 (07/13)                                                                                Page 2 of 3
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 113 of 127



                b.      Right to Institute Legal Proceedings in Name of Insured -Upon
                        payment of any loss or'advancement or loan of money concerning
                        the same, the Insured will at the request and expense of the
                        COMPANY and through such counsel as the COMPANY may
                        designate, make claim upon and institute legal proceedings against
                        any carrier, bailee, or other parties believed to be liable for such loss,
                        and will use all proper and reasonable means to recover the same.

G.      DEBRIS REMOVAL EXCLUSION CLAUSE:
        Neither the Debris Removal Clause nor Pollution and Contamination Clean-up
        Endorsement of this POLICY shall extend to cover expense of removal of debris or
        POLLUTANTS resulting from toss or damage to property in transit.

        Tbis Endorsement does not increase any amounts or limits of insurance
        provided by this Policy.

        Nothing herein contained shall be held to vary, alter, waive or change any of the terms,
        limitations, exclusions or conditions of the POLICY, except as herein above set forth.




PR 064(07/13)                                                                                   Page 3 of 3
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 114 of 127



Endorsement No.      34         .Additional Premium_______ ^        Return Premium
Name of Insured_____            JGB Veoas Retail Lessee. LLC


              UNNAMED LOCATION COVERAGE ENDORSEMENT
                                (Real and Personal Property)

Subject to all terms, conditions, exclusions, limitations and stipulations of the POLICY to which this
Endorsement is attached, not in conflict herewith, this POLICY is extended to cover Real and Personal
Property at Unnamed Locations owned, leased or rented by the Insured but not specified in the Schedule
of Locations.
The COMPANY’S total liability underthis Endorsement in any one OCCURRENCE shall in no event exceed
SThe Sublimit specified In the Declarations at any one LOCATION.
This Endorsement shall not be construed as providing coverage at INSURED LOCATION(S) or
LOCATIONS otherwise insured herein.


ADDITIONAL EXCLUSIONS:
In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this Endorsement:
THIS ENDORSEMENT DOES NOT INSURE AGAINST:
    1. loss or damage caused by or resulting from FLOOD and/or EARTH MOVEMENT;
   2. property while in transit or waterborne;
   3. property while on the premises of any exhibition, exposition, fair or trade show;
   4. TIME ELEMENT coverage for any unnamed location.


This Endorsement is subject to the Deductibles specified in the Declarations and does not increase any
amounts or limits of insurance provided by this POLICY.




Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 065(02/12)                                                                             Page 1 of 1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 115 of 127



Endorsement No.       35        .Additional Premium        , ,       Return Premium
Name of Insured_____             JGB Vegas Retail Lessee. LLC


             VALUABLE PAPERS AND RECORDS ENDORSEMENT
A.      COVERAGE:
        Subject to the all terms, conditions, limitations, exclusions and stipulations of the POLICY to which
        this Endorsement is attached, not in conflict herewith, this POLICY is extended to cover direct
        physical loss or damage, by a peril insured against, to VALUABLE PAPERS AND RECORDS while
        located at the PREMISES, it being a condition to any right of recovery hereunder that such
        VALUABLE PAPERS AND RECORDS shall be kept in appropriately protected receptacles at all
        times when the PREMISES are not open for business, except while such VALUABLE PAPERS
        AND RECORDS are in actual use.
        This Endorsement applies while the VALUABLE PAPERS AND RECORDS are being conveyed
        outside the PREMISES and while temporarily within other PREMISES, except for storage.
        This Endorsement applies while the VALUABLE PAPERS AND RECORDS are being removed to
        and while at a place of safety because of imminent danger of LOSS and while being returned from
        such place, provided the Insured gives written notice to the COMPANY of such removal within ten
        (10) days thereafter.


B.      LIMIT OF LIABILITY:
       The COMPANYS total liability in any one OCCURRENCE for LOSS under this Endorsement shall
       In no event exceed SThe Sublimit specllled in the Declarations.


C.      ADDITIONAL EXCLUSIONS:
        In addition to the exclusions elsewhere in this POLICY, the following exclusions apply to this
        Endorsement:
        This Endorsement does not apply:
        a.      to LOSS directly resulting from errors or omissions in processing or copying unless a
                covered peril ensues and then only for direct loss caused by such covered peril.
        b.      to LOSS of property held as samples or for sale or for delivery after sale.
       c.       to LOSS of property not specifically declared and described, if such property cannot be
                replaced with other of like kind and quality;


D.      CONDITIONS:
        The insured property may be owned by the Insured or held by the Insured in any capacity; provided
        the insurance applies only to the interest of the insured in such property, including the Insured's
        liability to others, and does not apply to the interest of any other person or organization in any of
        said property unless included in the Insured’s Proof of Loss.




PR 066(07/13)                                                                             Page 1 of 2
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 116 of 127


E.      VALUATION;
        The limit of the COMPANY'S liability for LOSS shall not exceed the ACTUAL CASH VALUE of
        the property at time of LOSS nor what it would then cost to repair or replace the property wth
        other of like kind and quality, nor the applicable limit of insurance stated in this Endorsement;
        provided, as respects property specifically described herein, the amount per article specified
        herein is the agreed value thereof for the purpose of this insurance.
        The COMPANY may pay for the LOSS in MONEY or may repair or replace the property and may
        settle any claim for LOSS of the property either with the Insured or the owner thereof. Any property
        so paid for or replaced shall become the property of the COMPANY. The Insured or the
        COMPANY, upon recovery of any such property, shall give notice thereof as soon as practicable
        to the other and the Insured shall be entitled to the property upon reimbursing the COMPANY for
        the amount so paid or the cost of replacement.
        Application of the insurance to property of more than one person shail not operate to increase the
        applicable limit of liability.


F.      DERNmONS:
        The following terms whenever used in this Endorsement shall mean:
        a.      VALUABLE PAPERS AND RECORDS: Written, printed or otherwise inscribed document
                and records, including books, mai^, films, drawings, abstracts, deeds, mortgages and
                manuscripts, but does not mean MONEY or SECURITIES;
        b.     PREMISES: The interior of that portion of thebuilding at the LOCATION which is occupied
               by the Insured for the Business purposes stated herein;
        c.      MONEY: Currency, coins, bank notes and bullion; and travelers checks, register checks
                and money orders held for sale to the public;
        d.      SECURITIES: All negotiable and non-negotiable instruments or contracts representing
                either MONEY or other property and includes revenue and other stamps in current use,
                tokens and tickets, but does not include MONEY.
        e.      LOSS: Includes damage.


This Endorsement is subject to the Deductibles specified in the Declarations does not increase any amounts
or limits of insurance provided by this POLICY.




Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




PR 066(07/13)                                                                             Page 2 of 2
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 117 of 127



Endorsement No.       36          Additional Premium                  Return Premium
Name of Insured_____             JGB Vegas Retail Lessee. LLC

It is hereby understood and agreed that as respects coverage provided by the Transit Endorsement, the
foliowing applies:


             WAR AND TERRORISM EXCLUSION ENDORSEMENT
ITiis endorsement applies outside the United States and its Territories and Possessions.

Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is agreed
that this insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly
caused by. resulting from or in connection with any of the following regardless of any other cause or event
contributing concurrently or in any other sequence to the toss;

    (1) war. Invasion, acts of foreign enemies, hostilities or warlike operations (whether war be declared
        or not), civil war, rebellion, revolution, insurrection, civil commotion assuming the proportions of or
        amounting to an uprising, military or usurped power; or

    (2) anyactof ten'orlsm.

For the purpose of this endorsement an act of terrorism means an act, Including but not limited to the use
of force or violence and/or the threat thereof, of any person or group(s) of persons, whether acting alone or
on behalf of or in connection with any organization(s) or government(s), committed for political, religious,
ideological or similar purposes including the intention to influence any government and/or to put the public,
or any section of the public, in fear.

This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly
caused by, resulting from or in connection with any action taken in controlling, preventing, suppressing or
in anyway relating to (1) and/or (2) above.

If the Undenrvriters allege that by reason of this exclusion, any loss, damage, cost or expense Is not covered
by this insurance the burden of proving the contrary shall be upon the Assured.

In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder shall
remain in full force and effect.




Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




NMA2918                                                                                     Page 1 of 1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 118 of 127



Endorsement No.      37           .Additional Premium_______           Return Premium
                                        »•   * r* » J   ifH
Name of Insured_____               JGB Veoas Retail Lessee." LLC



                       POLICY AMENDMENT ENDORSEMENT

it Is hereby understood and agreed that this POLICY is amended as follows:


1.      COMMERCIAL PROPERTY CONDITIONS <CP00900788):                            Part H, POLICY PERIOD,
        COVERAGE TERRITORY, Items 2. b. and c. are deleted.

2.      REPLACEMENT COST ENDOI^EMENT (PR054 09/14), Item 6 6 amended to read as
        follows:

        6.     The COMPANY'S liability for loss on a REPLACEMENT COST basis shall not
               exceed the lesser of the following amounts:
               a.         the amount of the POLICY ^plicable to the damaged or destroyed property;
               b.         the REPLACEMENT COST of the property or any part thereof with identical
                          property or with like, kind and quality of such property on the same premises
                          and intended for the same occupancy and use: or
               c.         the amount actually and necessarily expended in repairing or replacing said
                          property or any part thereof.
               d.         Items 8. through c. above are subject to the OCCURRENCE LIMIT OF
                          LIABILITY ENDORSEMENT (PR044 02/12) provided herein.

3.     PROPERTY COVERAGE FORM GENERAL CONDITIONS PR 002 (11/10), PROPERTY
       EXCLUDED, ITEMS D is amended to read as follows:

        d.     Land, including excavations, grading, or filling, land values, landscaping, roads, lawns
               plants, standing timber, crops, atmosphere, any water course or body of WATER whether
               above or below ground including sediments and/or beds of any body of. WATER, or the
               restoration or replacement of. any of the above;




Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                                 Page 1 of 1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 119 of 127



Endorsement No.      38         Additional Premium________        Return Premium
Name of Insured_____            JGB Vegas Retail Lessee. LLC



                  APPLICATION OF SUBLIMITS ENDORSEMENT


1.      Application To Insured Interests. Each sublimit stated in this POLICY applies as part of,
        and not in addition to, the overall POLICY Limit of Liability for an OCCURRENCE insured
        hereunder. Each sublimit is the maximum amount potentially recoverable from all
        insurance layers combined for all insured loss, damage, expense, TIME ELEMENT or other
        insured interest arising from or relating to that aspect of the OCCURRENCE, including but
        not limited to type of property, construction, geographic area, zone, location, or peril.

2.      Application Within Perils. If insured under this POLICY, any sublimit for EARTH
        MOVEMENT, FLOOD, WIND, or NAMED WINDSTORM is the maximum amount
        potentially recoverable from all insurance layers combined for all insured loss, damage,
        expense, TIME ELEMENT or other insured interest arising from or reiating to such an
        OCCURRENCE. If FLOOD occurs in conjunction with WIND, NAMED WINDSTORM, or
        EARTH MOVEMENT, the FLOOD sublimit applies within and erodes the sublimit for WIND,
        NAMED WINDSTORM, or EARTH MOVEMENT.

        This endorsement takes precedence over and, if in conflict with any other wording In the
        POLICY bearing on the application of sublimits, replaces that wording.




Nothing herein contained shall be held to vary, alter, waive or change any of the terms,
limitations, exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                            Page 1 of 1
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 120 of 127



Endorsement No.       39         .Additional Premium__________ Return Premium
Name of Insured_____              JGB Veoas Retail Less6^! LLC *




                   ADDITIONAL INSUREDS AND LOSS PAYEES
                               ENDORSEMENT

ADDITIONAL INSUREDS and LOSS PAYEES do not have the same rights and obligations under ttiis
POLICY as a Named Insured, or FIRST NAMED INSURED, and this provision does not confer any such
rights or obligations on ADDITIONAL INSUREDS or LOSS PAYEES. The term "ADDITIONAL INSUREDS"
and "LOSS PAYEES" means persons or entitles, other than the FIRST NAMED INSURED or any other
Named Insured, to whom money or Insurance proceeds is to be paid for a covered loss under this POLICY.
An ADDITIONAL INSURED and LOSS PAYEE Is not a FIRST NAMED INSURED or a Named Insured.

This provision does not apply to contractual requirements to add persons or entities as Named Insureds or
additional Named Insureds. Such Named Insureds or additional Named Insureds can only be added to this
POLICY by separate written endorsement.

1.      If, pursuant to a written contract effective prior to the date of the loss in question, the Named Insured
        shown in the Declarations C'FIRST NAMED INSURED") is required to add a person or entity to this
        POLICY that was not already added:

        a.      as an ADDITIONAL INSURED, then this POLICY shall be deemed to have been endorsed
                accordingly, subject to all other terms, conditions, limits of liability and exclusions of this
                POLICY, as such person or entity’s interest may appear;

        b.      as a LOSS PAYEE, then this POLICY shall be deemed to have been endorsed accordingly,
                subject to all other terms, conditions, limits of liability and exclusions of this POLICY and
                loss to covered property in which such LOSS PAYEE has an Interest shall be adjusted with
                the Insured and payable jointly to the FIRST NAMED INSURED and such LOSS PAYEE;

        and no written endorsement to this POLICY shall be required in order for this provision to be
        effective as to such person or entity subject to compliance vinth the following.

2.      Pursuant to Item 1. above and within ninety (90) business days after the COMPANY is notified of
        a loss which may be covered under this POLICY, the FIRST NAMED INSURED or its authorized
        representative shall:

        a.      provide the COMPANY with the identities of all persons or entities with interests in the
                property that is the subject of the loss; and

        b.      provide the COMPANY with copies of all contracts (predating the date of loss) requiring
                that such persons or entities be added to this POLICY as ADDITIONAL INSUREDS or
                LOSS PAYEES.

       c.       if the FIRST NAMED INSURED reasonably requires more than ninety (90) business days
                to produce the information required under paragraphs 2a          and 2b above, the
                COMPANY will provide extensions of time that are reasonable and appropriate for the
                circumstances, however all such requests must be made in vtn’iting to the COMPANY.




                                                                                                   Page 1 of 2
     Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 121 of 127



                                               c.


3.      If the FIRST NAMED INSURED or Its authorized representative fails to comply with item 2. above,
        the COMPANY shall assume that there are no such persons or entities, and:

        a.     the COMPANY shall not be liable for any failure to take such person or entity's interest into
               account in the adjustment or payment of any loss; and

        b.     The COMPANY can only accept copies of those contracts which require the addition of a
               person or entity as an ADDITIONAL INSURED or LOSS PAYEE that are directly related to
               the property which is the subject of the loss. Providing the COMPANY with copies of any
               and all contracts requiring addition of a person or entity as an ADDITIONAL INSURED or
               LOSS PAYEE, or with bordereaux listings of all such persons and entities, at any time
               before, on, or after the date of a loss shall not constitute compliance with item 2. abwe.

4.      This ADDITIONAL INSUREDS and LOSS PAYEES provision does not apply to the extent that
        trade or economic sanctions or other laws or regulations prohibit the COMPANY from providing
        insurance to such persons or entities, including, but not limited to, the payment of claims.




Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                              Page 2 of 2
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 122 of 127



Endorsement No.       40        .Additional Premium j_______        Return Premium
Name of Insured_____             JGB Vegas Retail Lessee. LLC




                        PRE-EXISTING DAMAGES EXCLUSION
This POLICY does not cover loss, damage, cost or expense, of whatever nature, arising directly or indirectly
from an OCCURRENCE predating the inception of this POLICY, or any loss, damage, cost or expense
which are, or are alleged to be, in the process of occurring as of the inception date of this POLICY ("PRE­
EXISTING DAMAGE"). The burden of proving that any loss, damage, cost or expense arose from any
OCCURRENCE during the POLICY Period shall be on the Insured.

In the event PRE-EXISTING DAMAGE to insured property has not been repaired or reinstated at the date
of an OCCURRENCE during the POLICY Period:

        Where insured property was an actual or constructive total loss prior to the OCCURRENCE during
        the POLICY Period, this POLICY does not cover loss, damage, cost or expense of whatever nature
        relating to that insured property.

        In any other case, the amount that would have been required to repair any unrepaired PRE­
        EXISTING DAMA(3E, assessed at the date of the settlement of the claim, will be deducted when
        calculating the loss, damage, cost or expensearising directly or indirectly from the OCCURRENCE.



Nothing herein contained shall be held to vary, alter, waive or change any of the terms, limitations,
exclusions or conditions of the POLICY, except as herein above set forth.




                                                                                              Page 1 of 1
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 123 of 127



                  APPENDIX A - NEW MADRID SEISMIC ZONE
                                          i**
Arkansas, counties of:
Arkansas, Ashley, Chicot, Clay, Craighead, Crittenden, Cross, Desha, Drew, Fulton, Grant,
Greene, Independence, Izard, Jackson, Jefferson, Lawrence, Lee, Lincoln, Lonoke, Mississippi,
Monroe, Phillips, Poinsett, Prairie, Pulaski, Randolph, Saline, Sharp, St. Francis, White, Woodruff

Illinois, counties of!
Alexander, Bond, Calhoun, Christian, Clark, Clay, Clinton, Cotes, Crawford, Cumberland,
Edwards, Effingham, Fayette, Franklin, Gallatin, Greene, Hamilton, Hardin, Jackson, Jasper,
Jefferson, Jersey, Johnson, Lawrence, Macoupin, Madison, Marion, Massac, Monroe,
Montgomery, Morgan, Perry, Pike, Pope, Pulaski, Randolph, Richland, Saline, Sangamon, Scott,
Shelby, St. Clair, Union, Wabash, Washington, Wayne, White, Williamson

Indiana, counties of:
Crawford, Daviess, Dubois, Gibson, Greene, Knox, Lawrence, Martin, Orange, Perry, Pike,
Posey, Spencer, Sullivan, Vanderburgh, Warrick

Kentucky, counties of:
Ballard, Breckinridge, Butler, Caldwell, Calloway, Carlisle, Christian, Crittenden, Daviess, Fulton,
Graves, Hancock, Henderson, Hickman, Hopkins, Livingston, Logan, Lyon, Marshall, McCracken,
McLean, Muhlenberg, Ohio, Simpson, Todd, Trigg, Union, Warren, Webster

Mississippi, counties of:
Alcorn, Benton, Bolivar, Calhoun, Carroll, Chickasaw, Choctaw, Clay, Coahoma, De Soto,
Grenada, Holmes, Humphreys, Issaquena, Itawamba, Lafayette, Lee, Leflore, LowfXles,
Marshall, Monroe, Montgomery, Oktibbeha, Panola, Pontotoc, Prentiss, Quitman, Sharkey,
Sunflower, Tallahatchie, Tale, Tippah, Tishomingo, Tunica, Union, Warren, Washington,
Webster, Yalobusha, Yazoo

Missouri, counties of:
Audrain, Bollinger, Butler, Callaway, Cape Girardeau, Carter, Cole, Crawford, Dent, Dunklin,
Franklin, Gasconade, Howell, Iron. Jefferson, Lincoln, Madison, Maries, Marion, Miller,
Mississippi, Montgomery, New Madrid, Oregon, Osage, Pemiscot, Perry, Phelps, Pike, Pulaski,
Ralls, Reynolds, Ripley, Scott, Shannon, St Charles, St Francois, St Louis, St Louis City, Ste.
Genevieve, Stoddard, Texas, Warren, Washington, Wayne

Tennessee, counties of;
Benton. Carroll, Cheatham, Chester, ■ Crockett, Decatur, Dickson, Dyer, Fayette, Gibson,
Hardeman, Hardin,' Haywood, Henderson, Henry, Hickman, Houston, Humphreys, Lake,
Lauderdale, Lawrence, Lewis, Madison, McNairy, Montgomery, Obion, Perry, Robertson, Shelby,
Stewart, Tipton, Wayne, Weakley




PR 073 (02/12)                                                                           Page 1 of 1
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 124 of 127




          APPENDIX B - PACIFIC NORTHWEST SEISMIC ZONES

  Oregon, counties of:
  Benton, Clackamas, Clatsop, Columbia, Coos, Cuny, Douglas, Jackson, Josephine,
  Klamath, take, Lane, Lincoln, Linn, Marion, Multnom^, Polk, Tillamook, Washington, Yamhill

  Washington, counties of;
  Chelan, Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson, King, Kitsap, Kittitas, Lewis,
  Mason, Pacific, Pierce, San Juan, Skagit, Snohomish, Thurston, Wahkiakum, Whatcom

  British Columbia fincludes Vancouver Islandh
  South of 50° N latitude and west of 120° W longitude




PR 074 (02/12)                                                                         Page 1 of 1
Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 125 of 127


        APPENDIX C - DEFINITION OF TIER 1 WIND COUNTIES

Alabama Countfea of:
Baldwin
Mobile
FLORIDA:
Entire State

Georgia - Counties of:
Bryan                           Glynn
Camden                          Liberty
Chatham                         McIntosh

Hawaii:
Entire State

Louisiana Parishes:
Assumption                      St. Charies
Calcasieu                       St. James
Cameron                         St. John the Baptist
Iberia                          St. Martin
Jefferson                       St. Mary
LaFourche                       St. Tammany
Orleans                         Terrebonne
Plaquemines                     Vermilion
St. Bernard

Mlaftiftaipol - Counties of:
Hancock
Harrison
Jackson

North Carolina ~ Counties of:
Beaufort                        Jones
Bertie                          New Hanover
Brunswick                       Onslow
Camden                          Pamlico
Carteret                        Pasquotank
Chowan                          Pender
Craven                          Perquimans
Currituck                       Tyrrell
Dare                            Washington
Gates
Hyde




PR 075 (09/15)                                              Page 1 of 2
   Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 126 of 127




South Carolina - Counties of;
Beaufort                      Georgetown
Ber1<eley                     Horry
Charleston                    Jasper
Colleton

Texas - Counties of:
Aransas                            Kenedy
Brazoria                           Kieberg
Calhoun                            Matagorda
Cameron                            Nueces
Chambers                           Orange
Galveston                          Refugio
Harris*                            San Patricio
Jefferson                          Wiliacy

*Areas located whoily or partially within Designated Catastrophe Areas as defined by the Texas Department of
Insurance.

Virginia Counties:               Independent Cities:
Accomack                           Chesapeake
Gloucester                         Hampton
Isle of Wright                     Newport News
James City                         Norfolk
Lancaster                          Poquoson
Mathews                            Portsmouth
Middlesex                          Virginia Beach
Northampton                        Williamsburg
Northumberland
Surry
York

Puerto Rico:
Entire Island




PR 075 (09/15)                                                                             Page 2 of 2
  Case 2:20-cv-01366-KJD-BNW Document 1-1 Filed 07/23/20 Page 127 of 127




                                                                   • • A.



                                                A Msnibsr of Starr Companies

                        TO OUR BROKERS/AGENTS




            IMPORTANT NOTICE - TO BE KEPT WITH POLICY




                  WHAT TO DO WHEN A LOSS OCCURS




1. Report as soon as practicable, every incident, loss or damage (LOSS NOTICES)
   which may become a claim to:



         StarrPQolClaims@starrcompanies.com




2. Starr Specialty Lines Insurance Agency, LLC claims CANNOT be processed through
   any other facility and must be reported as indicated above.



3. Adjusters can ONLY be assigned by Starr Specialty Lines Insurance Agency, LLC
   Property Claims Department.
